Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 1 of 123




                                    EX H IBIT A


       HOM E EQUITY LINE OF CREDIT AGREEM ENT AND DISCLOSURE
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 2 of 123



                                                                                    ez                           -




                                                                                  (o- ays(
                                                                                         ..y,
                                                                                            ygt.yyjj
                                                                                                   .?
                                                                                                    yl
                                                                                                     ,z?
                                                                                                       .
                                                                                                       y
                                                                                                       ..
                                                                                                      cq
                                                                                                       ltbank*
       HOM EQO Y T,M               OF r/kTK AGREE- NT ANH DISCLOSA- R
                                                        ,             <


       Bm < :):        GM c D.SOLIS
       P-     Addx )T39M = R M'AMKBM CR R 33141.1 1:(t% M'ap*o >l
        CaljllLlmllz                                                                     M : Q:M :
        lmdexz                                                                           634:%
        1ie l     a Ir* lI- bl@ t                                                        -1.1* %
        Ix10 1D*1 ?e @dIt* t4 1f* llobl.:                                                *:148*%
        1lItklANNUALPERCENTAGK RAW (Irlppiablelz                                         O *%
             lnie Annœ F.-  **- wll1 e theJndc vvlo                                      (1M * +/***lais*lMe a)
        DmfmlhalrK ll-     n% * aad>     rM .               - 1:. qr*bl.:                O m oo f
            krM , a:                                                                     .*.15:%
        R           o rlodlem œ                                                          Q.41T3r *4
        R-       -     AL PERCENTAGE RATE:                                               K 5:%
                 e A- .>lPe= nw eR- wlll         u thelndu variu                           d- +/-tlp Re e1<       i
                                                                                                                  n

       Cl- lagCe 4Pe e Cldbaœ
        A m tu lFe=                                   :5.50               o- e w F- z                         Sf1.*
        Ce ltR* G FR :                                = 6:                CI > u> T*u t*m 1                   54.0
        Floe Certlflœ tlow #*e           :            .
                                                      :4.15               St- T. Nm :                         * :
        Setlleme:te CI  *:l> Fe              :        * * .*              1* l NeTlx:                         $:4 4
        AG dr*etoeTltle> *e Feer                      :* .64              Dœ um e.tS1m 'n x:                        4
        TldeExlmlm*tl.. Fem                           A .QQ               M:      * le tlœ. Tu l              R O
        'n/e I- a mee5I>dm                            5:.0                T*xCeetlO tmF-                      <e.*
         Dlq*œeetP Ka tl:a:                           54.*                M letg4g.Tlm : > rrowtrFortll.      K:.*
        0v.a Iïty gth *F @               :            :*:4                                o derh pore .       :e.O
        T*a!c@:Iu Cœ*:                                : 1944.:5 -
       *n - eàxw m pxM @uœ 4eafte tl/xlngk lxnder.H4wevm lrw ktllu 1:l.rmla*te wltâl.to fIG M m,xtlzw *I*
       tkt*xtzpe xlftN@lagM ee:Poe ..qft> M@Z+ geT/ZO 4* 4h*D*eMm.ntPapm e..FG yolw? b:G kje tlzv y
       u,.l1oft* edeâ gte ln= rredexm qrN u lf.
       n z= dee gle n > w< zlzje tly*ndz*v*e*I1#Ifm:retbu anw agru lo*lloft:eterm:.*de dle u ofth1 Hlme
       N uityLl..otcredljAm emu te>;Dbel/:lG wble:eoae ts@f9plgeta dwte :wlegeT/e tpf*Ompleteueepw
       *I:   It%th.aotla zbe   o%e9(Blng Rlghœ n edlt.eftbl:Ag- ao t14tà:l*e d*te eexttl: Bo-            te:zlgM tuea
                                                   QM = O 5
             CZ D. OLIS




       /F/.H.N54*.0                                            ln'9                                        O IY M- YJ
       %œ l:                                                                                          ACAM :lm cle lm




                                           & s$
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 3 of 123




                                                                                               >            *
                                                                                             cltlbank
      HOM E EQO            I,M     OF RRRDIT AGQKEC
                                             A
                                                    NC
                                                     à
                                                       AM 1DISCLOSSG E
       1. DEFm ITIONSIA:e        * *1:
          a) RA= ue 'mea tbeHomwp ultyLlaeafCe tA= xtopoedImde theA- mehl
          b) eA-     e'me tllgHe ,zquityte @fo dltA-    te De lo- - elâe wilheyme l:œtl-
              .-* 4m* 1.- I=     e or=b*ihlea .h-- a.
          ç) '5u* - D< m- eyd.yothere ls*-edr .s= dgye e*de e llde .
          d) 'clGbe m- CIu*gG F.S2.* o-              u CMb< Fd= lS*vlngsBe
          .) X e kLlmlr - a*te mulmum sgo ge - ountofioL- Ad- = tbkmaybeq'Wewoulng-uyglvo dm.
              pur:- tt th:A- - ae.
          : RD- 'elmr m= leo yem R m thedzx iftb*A-               e tdurlpgwklrh1- M vm= mlybemle.
          * + e e m- th,Mgh- PdmeRe u publlxhedlate Mo- **:- :eeloxofo zWal1St- #Jœt- la-- tlme* ume.
              7>#WUllS- 'JO- 4 H lvallabl.*tmanyp- .-.a*0 4pvblîellbre e,orw amu o kiaO plezA m n eW :IlSM
              JoQma1.2O B= - R< Clli* pG M- e œettgBloze.A 'zI>*k- 1:,ot:- **.11#th*low- or* A m llable.
          *) 4'W tialPrkklr m-e'qtbe yiqrAgreemole R laIQ:lMrglw 1n1tl2 Dil
                                                                          yPerîodk 4+ e = liltlllAn- l
              Pere- wglM e.
          i) eLoanAdvwwe m- > llnl dmw,eqm urA= untp= uu lotheA- mentbyHomeF+ 1@ Ll- orcre ëeh-ç*.
              orInu yothc wl Citibu kwllowx O dM .--.w*byCltibe puuuânttoth Agfeem- torM :o g:topmtettthe
             Pmp- orCldbae a- .* 1nw- 1 th@Pmp- :lngludlgbutnm IlmlledtoH vgleo toM lnolnrmu- 10 - -
             on:1.>    *rtop*y#- *late Fmpeo ,
          j) MMoY gzem- themortv gl de *f< d-dtoxeeuredebterrx pee veMetlrily.m zmetwhlch=- th.
              Pmpexywblt%xee.>
                             - *th.A-        t
          k) *M e      m- h:pro-         datrl&d InQl:M:nyg:whl
                                                              4 a u= th.Am emec
          1) .eRtpo eatperlode-....*lheG eo ye lmmedla lyfellewllgtheDow Perlodde gwhll lmu Adwo m:ynot
              beme <
          m) W Oh'
                 '-Y:ur-gM -Y/uX whe eprm t*:fe Iettereftllew:rdl,- lœiad.m- e - onwho,kM bzlow-
             Rocower.loïntlye :- -11#.
       C-- ;nothœ terrlu e.desnedel- hereIathbAgrem=t
       1 PRDM AS: T0 FAY:Youpme .* p:ytoCitlbukth tœ ofâllCI-I>KC- (ifIn4lœe e &*tu tcloslagCm >
         pZdbyBerrow s.lllxa M vgna ,toge œwltbFlam o - atleae llcbl d.ilyperlodk- .e Apyo1œ ro
          chu u oroierFln*- * >      :x11u pmvlde fork'tbaAF= ent.
       3. H@W Fm M cE O 42W S AnR IM POSF,D AND DfYkpM M n:
          x) Fbuœ C* o onL- Ad- a attieapplie l;Dal#PeiedkRe * 10rM '**n+*do 1a'.n.-Ai- ta:
             pem d* we A= < T:ete1> - pe dfe r- u t*fmc bglec durlng*NthFin*- Ch*e- wIll,âl
             .,-1..Iffbee-= gnyotlltrFhlue:* MyableundertheA- mec the wlllbedollr a uatsie ladherelaM
              Fi- x o u o adwlllH duee dpvpblzoathaœ tweftheAFemet.
          b) n eKppmpdo mu lnlgKdd- t:1% 1m1= * ddo ise1:A-ugl?= >*> p*'>,wNil wI1lb,divided8 355(366In
              1- y*m )tod-- inttheDilyPerfodlen kwh11 willbe- 112 * lei*luc@onwhich* Filqn= Cltarg.willbe
              = mpute durlagm urmonilyblllinge tlc
       CFU-H-NY   R                                        '4f#                                    H IM MM WM!
       SOLI;                                                                                  ACAM :I:%1elœ 1m
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 4 of 123




                                                                                              cT
                                                                                               llbank*
       HOM EQO             T.M     OF O MDW AGM M                  U O       DB G OG E
          t) Ib la- * rcr.bllllngecl.wI1Ib@Gedilylnd- ro pubœhedee Bue . Day.
          d) lfm ure unthu lylEdpl%lng:
             (p > hUUIM u m ' .%'- e a wQlbe1G etA mth do oftheA-       e e lheDe leIniuzMu laEnds
                 =dRegulvMe nBo l-            *@-
             (ip n e1n16z Aamg.lF- --ge-      e tb:lni6alDeyPe odle< lowae m wlllb*1 :* A m 1.de of
             C **A- mentap- te g*e            Buzln- Dyy.
              @ œ Qw DMaO ln'   ldd* 1nM      KndRY IeMG Begix lhownabom 0,.Iu> Me n:l- aH#*wlll>
                 1* *> 1f* T-2- 1- rote           ,oa:œ Gete rm +aR- IKAnOY :> > Ro aM Rega1eDaIl#
                 PerïodilRo l owle vlwllltde / in*lrtu ud= d- ee hBuzi= Dhy.
          a) lfyoœ A= tmtdoo n- ueehIO FricingT
             6) n eRegule Mu ln:1ou 1- -41belnee* R m t& * ofl@lgx:mut
             (i9 n .Rlgule An-.*lP= * g@Ra*e *@RY tr DRIIyPede cRxl:wlnbeio.* 5*m tbede @f*
                Ag= ente - e gleachBu *             Dh#.

          f) ?
             My
              - 1.- .-lnth AntuiPt= tv Ro willaxlkln* kt=%*!e1*mlnlmo owntblypqymentneAeItœI
                    :Ro wglnofexzted 1m lm mâxek w mgtblel* = In- -
          g) 5*x *111i@a txst= glwoaaœ e lyuyelewhirbwille alm AAtev teuvipe o - ounlmqo- L,%%
             ne
             the*amo
                   l
                    uatoftlwFln- . -Cbu .lny- -t*t- tswillbe,m .1* ygb1
                   yIt.l*neaforr txA= untlttlM e:4ofu r.hAyinth.mopml
                                                                      y1m ul
                                                                           tlplWng*@dmlyl odk* forl.d:yby
                                                                        le N I..n a= ultm:Fï- raCI- *:for
             ee h dgya tpwled u e endortk. e--e-entperlod c d dlx le   x te o zme tu *Fl- e>CN> - .1* * .To
             de- lnetk@dallybkue Cldbe lkx tk:bqlnilggbalm of- rAte untee dlw m - xw 1*0 Advute:
             e omerehargewedzub-e-anypsymep Rdee lu.tataFeewo ltliR l-urutevIfcy,adu- 14F1-.-e.
             o arg- wlllxo*b*eoune avpe o't:edallybalalwlfoepumog- ofœ mœ pgth.F1--- c% .
          h) P- ao o gpplle fll< tmdq@M dunpidFlnatecgxea- anuotheroargezR 4tl- to41aunpaldbalm ofLou

       4. FW ANCE CHARGFA NST DUETO DAILY rEm DblC M TEIco sm G CDA St
          a) lfyx e- lnd Kmurtgw bmker,* lmnux ef% modp g:bmklrfo Ifany.ï:aFI- r./CNa/..n ea x ntoftb
             moo g.bekerfx 9 dvœml.edbym e ggreementwllhyourmertpw brak- eu1:wel- qgd byclt*e trpddiy
             cl
              tl
               'Y k-

          b) 1fym1.> taqe theCle gœ l ftry- Acxm y- ClelpgCon lndedeFI- œ M u ieé1zo oun?1:u
             onpe on*of*a Am zmctfoel.- offlee e 1axcrtir- lo. o- lyt=* . f- e ell=xillu edby
             Cie u k':e m em orglœ ingq e l toœ ndqd thellelngfarm urA= ount
          c) A --weh'onfee(F1s= .*       )of:1O.O wlllb:e = d * umemu=n&ertb.e e to*Cl=drm mneltlzed
             Y am eetxladvl.pur- x toSe o.laofthlaAgu n= t
       5. oM kCRAQGM Zn e a chargu elet* Finm c - .n - e                        a noteeoe u partofwœe lyunY d
          bd=eeof'- aAdva = rnrpv so afx mpeengFl- c:(71u 0:
          .) nere1.MQAnnxlF= a ode wltbyourAcrmunt n izftewlllRkmâtlœ lybecle             tomurAe- etlath = ,
             mxneeen âT.a*nAM - beglnalngosth 5- annlvuno ofm œ Att- tpp<nfngodMnu/ly1- *.-




       QRI.H.NO- FN                                        lqfg                                  > lml> m #3M&
       K tl:                                                                                 Arm !Iœ K 1e lœ
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 5 of 123




                                                                          /
                                                                           --j
                                                                          j.
                                                                                            n           *
                                                                                          cltlbank
      HOM EQW IY ïM               01 O EDIT AGM EM EMPM D DISCLOO /
          b) Y Fem lrclk'bakdœ ltotm lvl*,M la untofm!yo thlypay- tdtewlthla15* ** d+ nfl.duadm
             muwilb.çle lul F@:of*.- e ofG ofleoe uepl- ntlrM.H@*4- lyaqe lndbed- d llo
              F> œ anunpddIA FA
          :) O- IIO F. lf*= 1 lImM M - e-whll = ezw urœ dgLlmëtoio-- led#Clebe wllld- m uail:
             overll
                  mitRa Mgzrber wlllnotbalmmxdonmoa * four- z '* .a* .
          d) s*pnymentFe.ll'mu- - Cl:'be tom pp- ento:ox ofyor HomeEqut Llxeofœ dlte -h ClûY*lk
              w11lehpq em uR n :t@ppwm tlle.
                                           h- pe - uœ
          ,) *e..rm..al1m Fee.lfo urNm eattqrO MM unpâldfor- rea w CIu'h** wllltheg,you.525* 1-.2ltmnfem
          9 EvlyC(o- RaI= Ft. lfCRl%** pm dledeslngeo&tqtoop* yOUrA=œ M and,will:36menthqoft:ede tf1!:
              Ap= enkyouIm u- eutyotlrA= tmtb.dœ dorœkeR yote Rtlonwhll w11l= lt11.rel- oftlseMod- w
              yo.> tape axe lyelosum alea re whlc:wlllx e of.11- - Cle e ,
                                                                         - 1- 2o opo w vrAeM '.% n -
              o- *- dixle a:CltzklgCe > Q* O tpgp of% AF-- : n aa M- oft111fo wlllbzaœ mgtiœ ly
              dlâqd m m urA= q/ hl*eem- meaœ % gto.nAd- c .
          g) Dx umrnsR- - hF= 1:foreypurpcxe e ox lbillipg=        lmukyorlu Rdltlxqulrw yoaaqu- CltlbRko
              provll ropiu ofAe'
                               *nuG.1..-- Its.cltibe mgyce   m uA ptreopyudgA0pehoqrd= mentM -e-hleg.
           h) tllœ F= De l-.a laAF- RL M yt%.q- impogedbyCltlbankvifuy,inezmnedlonwîthmurAe- mtaru
              dtxlnedxbov.Mtbee glM lngofth*AFt= Rt
           9 O*e Feo Dlxl-G lflMgrtgv Youapeetape *nyo1œ feesorthegezpmvldedrorlnt:.Morto geoeothve x
              pmvie forIa*.A- mc h
          j) Fe toRel
                    = ePdorti=.Youmo hm tcpayefe toal
                                                    œ e.prlorIienore- dtylnê- e izttheM perty.
           k) Youa- loplyanye - blecoKslacx.- byCie e in=nnate wi* 15*m foxemeatof11 right,e 0* 1=
              #zndeetheA- ete 1:M*       a lude bm >:tllmiœd*.eye.**-m aa:- :'f- e ctâe=l- laa
              ce .
       <. szctm nN IN'rtP/-A m PROPERTK M sv * fortbe4gr- . m un glvlngcltpe klm urltyin'- lnle
          prop- l- .- u*e- - oownabovwwbith- urity:u.- ,- ..-*411ofy- obll- olaundeliàAFetmentc dthe
          M*      Thl:prv o '
                            > mo- 5lllyW- Zbd i:**M/d- em uwlllzlr iergMi lllY e - C51l*-e.lwhleh
           e- - o% rvbligd - tacle *? lne * Atul 'N AF-- R'.
       '. PAYMENTTERM K YouaFeetoyyyaurmxll
                                          yeymeal byeledu4d- ze e oaypurmoathlym kmeh Dari
                                                                                         ngthe
           Daw Pe d.ylu*- o pe .minlmo yoe lypayme< whkhw1IIb.4:% onpc mxduy:t:> .::e wMthwlll
           eqœ thz4. nfMy- de pr- rf'e âlzmit= Q,1 pI% = r* R duv idFlnw- L41+         Mde c mo l4f- lr
           thu - lmpoe puat- œ t:aA-      et Yourpxylngthl,mId-.- mo* l#pem eatwlllg:tre c 1.e eipalb.lo>
           oflma Advan= e il youoe Cltlbe kl-     > * .- .*overcrd lttlml
                                                                        to oqntza pe .De gQleltzp4m te t
           Fcid,yx >    lppu *moe lypwyment,whll will1 lowa:>m qrmoe lym kmtnt,e whir,
                                                                                     hwlllm ud tbeFlau e
           Clegu O tllm *- 'M œnth ôv- ldl:giduR fcolablll1ge eiplusprlntfpalqtœlto*:-      ofMelr124Q-of
           w ury aeiplh/k- ofLa= Advuœ u oftbamdoftieDraw Period.plœ *e= ofelefalbwlpg= - 1 when
           o plico lm putdutamouna onm rA=om a x ntlwlnglau= ofy- ce ltLlml:to Fe> Rdothcdl-
           bnpoe puu- tY 1:4F= 4* œ :1.l
                                       aztpo untdgad@*oftheR-           Ot'eie - rgme ingu> d= aun-o*u
           cldbe kwillbad:eu dp#pblw YoI1maypmpu yeqrAtcoqntinwlleor1apd ,t.nytlmewith-:yu lty,heSfyau
           rtqu- e ymlrAe= untblckze or* - othe etleawilebwlll> ltIaqalx*-of*.Me > #oume lw:R e y
           tleed- mG**.feou N idd RrK *eJTHER CHARGD M d em 1.n- M vu = m.y> tb.dm< tome po antson
           1% Az- unt Cl
                       tlbe may= + Iâ* p.ymenlorpe lpzm tntw e:entioul mgrka 'w ymtct1.fult-wltioutIxlngDy
           ofCldbank':Hge unde o AFeet= L


       JFU.I1.NY                                         46f9                                   RrVIO tM TY
       S/I.B                                                                              AM    tI;p1œ M1*
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 6 of 123




                                                                                                  c* bank*
       HOM EEQUIW LN                 OFO XDITAGM EW NT ANDDB CLOO E
       :. Y        SAO ON M QTTIQMMKO :Yœ N dmwlmm Adven= durlngtheDrKw'eloduptow c cld ktlmltIfmur
           A= tmtm x tb- tloaedor= - dd arw urre ltllne rtdeœ o wb= e e te M e œ e uldn:tR y= le d.
       #. TO M m AW ON DFACCDUr BY O             AA .Cl
                                                      tlbe mâyde w r A=ouc e N H po entoftb ou- dln:
          bslmv.In&I1Inlalngl,payn.G lt
           .) You111% med to mpoment-- oflaA- mentrorayo'l*- dllgol- -
           b) n za bu beo % quorAm.tedz mlso - awe byyx 1ne edloaw11 th:A= mnt
           c) Youtm .nye o.orf1I* * enye anwMche ve- lyG ere theM peo orcltl    be ':e     fn' 'in1.
              Pope .lmclvdlngbutnd llm- to:.> fe oftltlzt;1*Fa>o e aI.ofth M - we eutcklbe 'gwH-
              permlœ om lfktur.tom.le uymquimdle-- c mathoFae failua topuy> eqonthep* ery m Mpe ltthe
              e gofall= xnlartothM heldbyClqbe th*:ol.BormwerA ll> tadonqw Ae untdl-itha'mpetty1:feb- thoul
               œ inxtdonœ nixpriorIlee l
                                       de fo= lee youxmmltw- oroe           e œ--'-elvllyu,aorfgjlœ me Y nl.
               Pmpe Caae y11t2.- 1:wfrp- olzP>            tl- billzgd - oftieM p- whlth= uldwbj- lePrupertyto
               xizuaion,oftwoCoœ e- ea dlœ e cle e ':*-,'e1@ 1:1*'- *ye ve l
                                                                           y *''d;lrm um- oqtofe M perty
              e atlbck's- '* 1:*exbyv vere ye kd.
           a) Youo urboxmw xn-vxevuuvlome ofclk'unka de5n1 1aFede - .- 3- Rmgukqo.u euulû- lx
               defe- l- toruula pw u la*11* xmplyw% red= lro lguon.
       lnM dltlontathefuregolnm cltibaakM lh v.tu rlgk tou - lM anya da1tefItrlghtsa de. ' *l- ilowedbylaw oru $et
       fe iath1$AgyemOtmr1nth*M-         wInllodlnw butetllmlted% th.dghto brlngaaee nv lxvtyoue Q1.rl#gtob%g
       e*ve-eltltld- Rboaa> nx lheFmperty.
       lQ. SUA ENSID N DFACCOUNT OR REDUW ION OFCREDIT LG rr BY CITD ANK: clubu k m.yprohlblte dkloe
           - --.Iansofe ltr e u= y- CadltLlmltdudngxnye @d1 wbl
                                                              ol
           .) Yo@orm1#ofyourtquelam pœ ionoftbeM =um orade x lftl- o- itumlt
           b) T% mu lmum AanulsP- -e @R.e1:> thd .
           c) 'Iw wlueofthePropeo dœlînu glrli6cnllyhel
                                                      owthePropeolgopale vlta:lrp> = af% A=- t As>
              ev- plelIftkeœ ulefth:Pmperp d-l*.- gotblhxth.InNl?dlm'--nx bel*= **crdlttlmitud1:avallel:lqlty
               (b- onth4M pe ':- -'
                                  I.M valu:)1:* ..-2by5* p= =t:uchM evutwould= nwihlk x:fpusx tdzdlx m
               tkevaluaofthzPmpe .
           d) cltibekr-xqnnabl
                             yballevD tlY youwill% unabletofu1:11therv m - obll
                                                                              y doa:undtroltA- mxtbo u:.ofa
               jjje-NleG- gwjnyour5. :jgjrlau-epxge.
           .) W u.> 1ndehultofuymâtgrialobllgu oaunderow AgreementorMoefr r.
           9 CiuY k1:preludedbygov= mzmto lonrrom Im- ingfh.Aln- lPema- geQo pnwldd rorixtIaAgrt*CXIPK
           g) 3% prioril ofClti
                              bMk':a slrI? 1,*--'-tIsadauo x- -dbyguo mentctlnn% thaeo ntlltomwlueofthe
               < unt
                   'yInte- 1 la thu lze% oftb rY itLlmlt
           h1 Cxbck9retlsed+ 11agvltee ayne th/rlntl,ud e a-.- coe tukanv- feanduxxqndprm ite.
       lfe ynfthee velleead-eAnco ce g.a'rlnglh:D>w P*       eda ue o v         yim A= e erIa- - y- a kumit
       toth ork>lCad:umë mumuk* .se zM tlœ teCklbgnk(,e Ne mdpay- *> 5deadjlm e lezppmlxle
       * itv l r- Aehoqyj.e..- byCKw ktoIm :q> wlAe th * .tl  'mu-e*mœ toe qet:- .e IfCIA G
       xgpeM e yeœ A= ultœ e e m r ce ittlmRu a= ltofm urrq < th M uaxforrtlxqtxx - muxbegîpe by<lof
       Yotl.
       W Q.B'NGM                                            5:fr                                       Y le M aM œ
       SOLIS                                                                                      ACAF;:l:JNN:M I*
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 7 of 123



 jE:r:
     çhxo.= Q<5. +*1% 4              . G-       O      Y                    AG-O   --     - A- -           P- Ae-   kee-            u-   -




                                                                                                              c* bank*
               HOM EQG W LM OFCRXDW AGM FN                                            D DVCLOSIJRE
               Y:uo          thk m uwlllnoto mpt* * 1o- e l:oe e ëee- lnmqm             m uknow tlA z- crz ltpdfileœ hvee
               ---o dor-           dd.Azaquke k lew,muo kc t e d ulea-e ee ltrpexlx dlngla- = dk- dmây
               blabmlœ d* le :eeN * ga- e lfw u&IIm rœ lO e :ofyoe e ke ll>daxqe r*eAm emut
               l1.o> A O A-GM TD M               ACCOUNT:CYYe mg:A > QI,1M > RdRerlqrMY ' Y                Y erth:A-        entlf
                      iaorklndhdu 1- Iœ> Ke * lw te - lndexhu * MA rIC:Imovemeee xe dzlyM le o llofO e Ml
                      R m e utlwn- lndo u dme nwoatdH vex le I R M = I'-       R- vube *llyge eo *e-* ln**
                      k1attmeO *dgle le h- - u- œ hblm * * - * *- Zd l% *o *eA= = t1m M* 5* #>
                      Kshlqe > ine gqte tqm C*'bank- * e          m* A= *t* *Ill- * œ â* 5ty* * uA ut
                      elea- inderefe-A= x t Cih'be k- m*el-lgnlsœ le ge Inl.*mzlafleA= < l- ludlngbœtx tllml*d*:
                      ougle O ue oe lo p- e a Rl eMrlu- o RmNt- v hae bllllg- ldG lepo otde e
                      e tb e /f**= e oaw%le lne e e m -- 'xë e gu lame ilgp* '* e lathetoler- nlluzloe
                      W applle agulatloniaM * go * œ *>= = mpute ame e Ifth th u :pœduœ a inze l6- dlFzr- eInth.
                      Flnm    cl- *you m y.
               u.PROMOTIONAL M 'rx OFFO : M Citih*nv':dl- eon.Citl -he m.yore w q.N oqe * (apromotsx aldally
                 periœdltra Rforpmmoeaelm*+ n).n epeodofum.* wbkhth*pamodoe re - 11* mayb.llaite.Citlbuk
                 will.110*1wurpo .ntqe * I1* pe ofbo n- < ltwpm- tlon.le-xbe a pEl    agolfeu- *<lllghe perlodic
                 eAt-.Ae pçomotlom lrm *eco- ldlgperlodluate.e *.pgrlodoftlmlduripgwbl
                                                                                     l isIs#nefred willb.4!=lose
                 m yuu.Anyptumuu*ul'xl- oFerwlllY e ject$o* > :oflheofTerR 4dl A- m= u
               13.OM ONALCONVKRO NBAU NC:FEAMIRRFORCERTW ACO PN'D:n e#- .djzciedhœ ln=
                      avallo leoalytoa= enlwlthan- l> * lt1lmItqfA 5,X ;.O orgee rudaIoe tov*lueatlettTvlef#e orle ,
                      D* gthaD- Perlpde durlng* llrx 1Jz= orO Rv m - Pel< RdpmvldeuQ- YOA A= uns1 hle d
                      sœ d'm:.adYoum- auo cgwr=nditloasu w.m.ye hll+,zou5xyux tbl+ gaal5:e ro œ nv-e Bglm o.n.-
                      to=e@G :11or.pedepofy- Aqtoe tbëRo * :Y d* .= eM*Iogx- et-Hdqlœ 0- On-- ttll             zlMeast
                      oxo.=#Onvee a ouate Ib.*M MdwI1lnâlongœ - .Tle- h-l-te of:11a'             - el.grm v- d Bo w-
                      wlllre ux yoœ m ll* l.* ltllm i
                                                    twlthlxthe#e 1 Y *jmrtm
                                                                          ' ofm e A= = t M you- lyee Cm ''--œBal<
                      youraull*lecrtdiyllmitwillb.rolelzhe in1% = ounlablu toDurm- lm ll  o llltytoobe 12.*-Ad- - ee r
                      theê- *of* A-         ent Tbeminlmum ama tofexhConv.- B* O 1$1e.œ .QQM Gm ill lllœ ê- *range
                      be- n12> Z4Qm- h. W um*ye -hll,h*x ' Imum of'h- (3)Cofw- d Bat-e- atMyon:Qmaandmay:otee hlbb
                      ma tha f1v:(5)C/l#.e BaI== dœlngth *= ofy- A-- .- Youwillpe xle.aemttionfe@(FIlm *Ck.qt)lf
                      $1t:e o e hllshlg:Co:#--'-œB*leee.Ymlm*yA ble anew & ---M Balm tap. oF*1Inrmrtn'xn>îkin:
                      C@- HM HZ.A-
                      n eminlmqm pâym- oaee C:ovtr?dBe ee*111beml% untofl scbpzlandIetrote cie * rapq thacolwe d
                      go ne.-ln= :H1*u lne lm.nl overthi/a r uMîu proe d th lm a'e.H *IIplm ena bytbee dold de dak.n tq
                      mlnlmum p:ymentwlllnotchR > whenAeRepm entFe dbegic n a- ent= u/ lslaz dltlon* 0* mldmum
                      moae yplyme tfardl@ve ablaax pgrti
                                                       oaorm c Ac ounta pmvide foriaS- ie 7e v*e willb@due* 1*Mmea-de
                      do as* < 4,m c m e lym kmee Ifyoad llee e p- tftheœ n#e :Balm lrin- el- nM of*eEY
                      pam entdm u yremo ln:œ pgldmnountswill1* duae p*ygblm
                      TheAxnugl'eru *lg.Rwtelre            conve   B:1R z:1,flxd e wlllb*det= lld bytb.e ueof= lndœ W*wll1e t
                      thqK- Ine- onth - e o n- uazlut:ëe le d byœ e ddlle n.Mplnd= wNwilluâeI:O Fed- !
                      Q- - sade'œ Rge qH.1J*A lœM lntzrœ Rlte*Ind- tM zS- p:14(3Yœ ).n e- lmo ANNUAL
                      'ERX      AGE RA'
                                      R *at- apply tnaCanveltedBalm         1 1:* .
                14.Tu Y LIG X ON'IYott+m ldtM*''1t.> dvixrme ingth*dduebilillf@' tfFl- = chu lqlzndetle
                      eh+     tmdee- Ag= melt
                15.DEV Y IN N ORCEMW                IClh-b=kmlyd4ârtll.> = I
                                                                           g*efCle cn righl undœ eItAFcmo tvrMnrtn ewte llt
                   laslngO m.


               CFIH-NI3.G M                                               d@f:                                    ***= MA3HA
               :oL!s                                                                                          Acm :1e 1:= 41*
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 8 of 123



 2;'= r = >            *              YrY**                                                                 ' *



                                              Q                                 Q
                                                                                                 c* bank*
              HO- EQG TYLM OFCREDU AGREFM G ANDDISCLOSY
              14.M DFR TYm O ANCS:Yeuo * e ntaiel- ---onll-Fmp,o azpm* forlnle% l lfN = we
                 h!:*e ne pme ls-    Cie okmayndYn*.--%e*-O - G/CYY ';ope e Bm we':-
                 Cltlbe b uade x o ligMlo:* pume eeypwev
                                                       '-lgrt- or- muqf<ovev      n .em -.mlekcove- M lxve
                 CIUYG batmlgktormlm xdplp- Bo> - .e- ':mW? N14M p> .oe* =ne ltftbapm- .v le e
                 r< h- e orlllllllye mlm pmvld.- /rl- <x- - w - #lmmlyl:*M *-- ''--* o*1d> t:*t
                 O - ofl.P*..v = - > ob* mlo gl     'e 'œ tly- w.z*emzzofu
                                                                         '- = e Bpm- = uldhm * * e.
                Ao = ounwdhburxe bycltlbe underêks*e nNv le toMlde LOD M - L=:mW K-- edieoe de ef
                Pv wlr- à.eu bydleMortrgl
              D.G Rpc O ORM AD ONIY*:c dl- le lm llglatlhwalmp ob* * ltape Rree ko llœ lom uufur
                upd- a= *- ëeee - iox ofte lradlt- tei Upon> u< Cltlbe wll1ie rm ymuirlapox * * ob>'d K d
                wlllglo zouIhe= ee da* = ofO .gl- lx Y lghd therepom Yquo ..g- tO CItI:G me * * e o
                e kr- rp e otlwrinr= l on11 ClbYekhu ebtal-d15Klge lmaM e toltste twil Cl
                                                                                        t*Mk'zpri
                                                                                                vgryptlltlu
                aboutm ufor:qb- qlntsoligltMiox orfor- ote 1.* 1po =
              1K K RYITP.A AAAIQANCM :Youv :IK gpencitl   -bank'zrm um youwlltpr/mptly-- 'A eth *wlen Inlt* ad
                 ddive t Cidbakanyd- - nltlonClb-bankd4> a> - toreplac e c- m Ioxtmlg7l-M .ml- e orIn.- -t:
                 dx umeotzlr ed byyau- rle lap
              I#tGW ERAmGLAWSnaA- metwillbtgovernedbyUaitd SYe:fde lawm<,tutM e qtthttlnite Stqe fgdeal
                 l*w 1:ingpplle llth> bzthe1.- ofQ*Cummoawœ thofv'
                                                                 wglm N t1< wI* ae * th perfxtlx u4061 'ent
                 orclo e ',e udl lnlee intbePmp- .leA- mantwill%*glva edbythelaw ofO m tewh- th*Pro-        1:
                 loo e .
              ze.DUE ON SAA,O n eM ort- orDeedofTnatwfuch= vo th*?m p> toaalx w be- lllytltaN llowlpgpmvlgkm Du.
                 onT= fe Pmvhlon'-Trw fzrqf1,Pro- .1f.11oreyp- lrthe'rop.o or- înt-- snItlaol   dor- --* d(orlf*
                 Y g&i? lo -e1 You1xI4pr* :* RdY*u= nol!n.lMralpmon)wllhoqyCI.IN* ':pdore ne'
                                                                                            e-ent.
                 Cih-be mxv.xtcillbe t:optlow - î- '
                                                   .- dl- p- t1.M lofdlwmg:m tedbyth:Mod- or*u-oofT-âe
                 Howevm c ----l* l1not- e .th1:opdonIrtll*u m ls.lsproblble bypplle l.lmwu ol'th * efthlxMo+ g.or
                 DeedofTmstlfclte kx - i- th1opuoznCitlb-klallgîw Younotlc.of*- lerae n.n ex := +wI1p- ldeaperiod
                 of:o4I-sthu 30daysfmm tll:de thazotlc 1:dellve ore ld wlllnwle zlzemze- -db#tlllgMarqagacrm tdof
                 T= m- b.pe ,lfl- Num:= Mtpaldpe r* th e lmtlonofthgM elewl,Cîtl   baxkm:ye kâ-#m ediu - i-
                 bythl:Mec q :ofD:d ofTmstwllieqtNe e notkrerd-- u olYou.
              ;1.CEANGKm NAM F ADDQRRQOK EW LOYMKNT:W uRFœ OnGifym ln- ltlu *fe * M> 11= 1 *ddrœ *r
                 emplom enK
              = .No W AIVtRZNzitheem unorCie e +<Ibedtemldtohv.wwlvu *lyofdglkx poe rxorremdlœ llezenaderunlœ
                 ,tl
                   d,waivvrIzlmbe ledinawrltingu x ue byel* m uorCltihanb 'n1*wltvœ byflmerm uorCltle ktf- bree or
                 de ultbyth*othe G k th:Agrxmot1.tbeperferm= :ofM#;bIIm 3:htrtuldtrshzlM t= --'-4*zwxlverofOy
                 substqqerltbr.e urdefK lt

              zz.NorcM:
                 Bu<= D&Ail
                          f1
                           dn
                            zo
                             le
                              i:t
                                eepr
                                   po
                                    ev
                                     -i
                                      ddel
                                         flo
                                           yr
                                            ,I
                                             (nth
                                              b)*.Ape
                                                   .de
                                                  1% am
                                                      yot
                                                       G 4hl
                                                          d-I&l1 vl
                                                               twitàdnge
                                                                    av   sFl
                                                                       oeml breod
                                                                           lt   u=
                                                                                 rleedsgei-d(
                                                                                    If      ea)we drliveDlo
                                                                                               b.Bmm-     ynK
                                                                                                           ,@)
                 'be- dm *- dzpt:k 1 th:Uaœ S*œ malslfdellfeedbyte fld - 11.-     r= lpt< e<   peso paplldM d
                 ,dd- uatayœuattheaddr= xt/0% oqtber- ,+ oftbeA-        m ore d= d toCle Mkatthe- e- eservl=
                 a de- shewnonw x manthlym lam= t.
              14.INVALD IW CM USEIIf> pme lonof*eA- otshllb:e e ,eunlM d,void.e for- e-w- n- farrezble,
                 th> te pmvle p:1*11b:en- -atolamu i- z- - -tpa inlblex a toeA d thelne tofm ue CklG ni.la.iier
                 c=% 1,remelxderefleA> x t&hl1= tl  nqelpRllf0maMde* k



              A H.N-       M                                  7:f9                                      RKNie /KM MS
              K I.IJ                                                                              ACm    lQ%lQ1e 1*
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 9 of 123




                                                                                                >           *
                                                                                              cltlbank
       HOM EQUIW LN OF O RDIT AGQRM                              Y PD     DISCLOKTm E
                           YoV BR.
                                 '.
                                  N G RIGO (% F2 Tm sNOTICE F0R m m m EUS*
       n 9 ,oux r:e    lm- tl*e x * om m e Hg:le Clqw k':I4lone Wde ltndeo Fe œ ditBllllngM
       Noe clm xklneuzofee-aqe- eu lbœ plebllL
       Ifmuthlnkwcbîll1- nyorlfwu* mo infa ee:leuta- n-ee noayourblll.wriœœ Cltlbe ol*>                   Vœ
       ***-e*l-**1l> dx w r bgl.WrltpK CO KnS* ----u pee lf.Clfbukmuxe n myounal- tbR O dap e r
       Cltibe Ratm uth.;+ blllonwhle th e- Qrpmblem app- d .Y*4= œlephox C'
                                                                          O OK e dqlagx wlllpetpr- ae
       yourelghh.
       Inourl*< giveA th.followlu fe rm:tlon:
          Y- = .e A= = tnumber.
          n edelle = eœ gfthl= p- u er r.
       * De heO ermrœ * 1e'.1r> uœ .whym ubdlo eth= 14an= r.IfD uuee mœ inform-lol dœ ribet%:item m u
         = notm about
       Ifyouhvee baelvedCltl
                           'Y ktoN yourHomeN uityL1eofCœdltblllautomltkally A m your-he lngorothlrotlmd/e.
                                                                                                         zl
       .=yun1.y.
               x ranxoplepxyment@aaayo otl:tm u*loklzo ng.n z*pt9,pmxentJukrlette mpx mathClbbekthr..
       bktsme dly:be reQ< gutnmu tplyment1:sthd uledtel= r.
                               YoUR Y GHTSAND CITIBANK'SRKG'PON:IBTI,IYID AU SR
                                    CITIBANK RECEIVES YOUR W RJT TEN NOTICE
       Clfbukmese owledggyourlw*- wlthl:34dm .O l- Clebank:ageor-- leo rbythen.wlthiaO dm ,Cklbokmqst
       *iQl. = - +4- rore le wh#Clt*e bellfvo theb:1wu '-'t
       M trCltibukree esyour1- % Cl6bRkœ notl tocolletteyo oualyouq'- Hon.orapu youu delinqllent.Clelhxe =
       = :tl
           na@o blllm uforte lmo- w uq'- lnw ie ludhgFl- œ o lu u e ClNh.e œ lpplyo y> i
                                                                                       dm ugotKFll/qtymur
       = dl
          tI1mlK Youdonœ hve* p*yeyqu*e oe amoeetwhllgClte k1
                                                            :lnvestlodng.be - uee#dl1*9ll>           lope Aepar*
       ofyourb-
              jllth/ > potlnquerl
                                om
       lfCldde flnd:thlCitlbok* .*mlz* o,m urblll,yûqwillxth ve* pu - Flne > Chu - alxd * = Nqqutltad
       a ouak ll'cm- vdk < m* Amle-b- mumh#eveo ?F Fi- t.C+              RdyouwillM#aœ M/H vp- --
                                                                                                '**M
       p> e.l on+eq.- .ioned= .nL lnee '-e.rœ e.Citiu nlwlllsemlD MK- ea tof* amolmtymlewzM dAede lhât: W
       dum
       lfmufail* p:ythea ounttlmtCllibankilnhyouam .cltlbakmgyrtportyx x:dellquent Howev6.ifcîtibe ':- la tlon
       dqu uotxalie m uandy@uwrstztoCîtlbRkwithîntendm tdlingGtibek* mu.111arusetoply.cltibe mllxtatlMyox
       Cltil-a:rp% youtoe yo:lme !que nnaioqtmurblll.A< Citihwnbmâxet:lly*vielm eof> e.CKkxkr4pertd
       yeutm Cdba kme tellam neCibbMk- oA y*u* thMthemaearka b. M ledbe- ua#oqandCe e whm Itfinallyb.
       IfCin'bankd- :otfollow lhœ ml% ClGhnkœ not= llettllîe51. SJQoftlm qo tlond gmouaqev= lfyourblllwu =rr-




       CRI-V-NOO *F3                                      1%f9                                       PM'WM O YTOMA
       $M                                                                                      ACm    1tJQ** 1*
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 10 of
                                     123


>   >    <t$:
            6* 2= ' '                           -                                                           - >NI-   - M.e-



                                         /o
                                          77
                                          ..                                 CJ                   >           @
                                                                                                cltlbank
        HOM EQW CY I,
                    M                 OF O EBIT AGREEM XNT AND DV CLOA'Y M
        ANTSOO          TION TO CM   GZACCOUNT-AM     .DKDULq'SERW CE
        Byalr lngbelow,m ue oda cKbmlktoclw m uta oqpkde dwdbilow 1 pay* mllmqm a unldx Cldbe unde
        theaboveHo- D IILI.:ofctakA-           œ =dDe lœo .

        Flna lellnxlM onNmnm                                               .       -.- .              - .

        Aud- t.
        ABAN= O                                                          - .          -                 -
         Areouxt* ::                  ( 1CEetkl:g        I 1Mone Mektt            ( 1Sae g:
         2
         /
         1k
          1:1
            2
            :
            4111
               2
               1r
                1L1,
                   C11
                     k
                     I
                     k1
                      2
                      1:
                       1
                       lb1111
                            :                                    ..-..    -.-. ... ......-.. .
                                                                                             -- -.
                                                                                                 -.


         Avthor- slgno a        b..                       à'
                                                           tk
                                                            ikoei- so o ra     b.w

        Aswneptîonge neta= ndjtlœ $@1.AgreemokCltlbe ku 0*---*m uthecon- e teofm* lngpayme ? mlwgpr-
        aulorizrup*ymenl frpm :o e ingoroe o v ountu de bed.
        Yourpwymenewlllbeml :A - lœ ly= yoteml- du*de from m ura= untdew ibede ve.Ifm edu:* fqllso:*
        wleko dorholldaylw urpo = twlllbeda ..= - t:alu bxlnmo d*4* a yourdu.datm lftlea = ImomdelNad:In
        y- xrcoG Cle okme debl    t- = oue &re plynv-/êwllem sum dentfue = xvwv lm Yœ rpa- lwlllH me
        auomadcllyM'  lemle qm dut> Q< u Iadl  'œe ::yoœ killiogm lment Ewao r#@uomllfor1:...% dvd> l>
        youshouldeo:tlnu*to> ka- O1 de undero urMe mentvetlll.Kulpmda* g- k.i:inp1o form e A= e
        ciebok '' th.rlgbt* N etl.eœ -deuttxo ltaforyourA=ountIflm < laxla lgotfad:inourAc=uotfgruz
        H..>*conm e exhduleddeblâe lfuypey- x 1468d.p fn.- -.Cib-ie * r- rvu * rlghto au g.te Gemee
        condltloraorllzAu* De stAg- =tghe'ldm priorne eo m w
        YOU MAY AITAC.H & COPYOF AVOIDO CIR CKOKPREFRm TED DD DSITORWFIMDM W M SLP FRDM TIG
        ACCOUNTDM A ED ABOVEIN W HICHY SAM TO9EDEBHYDFROK




        CD H-NY         D                                 Q*f9                                        **G* e= œ$
        K l.tG                                                                                   AtAM :l> le 1e
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 11 of
                                     123


                 .                  .
.
1                                                                           .   .       .   .                                        ,.
                                                                                                                                          :
                                                                                                                                          ypyy
                                                                                                                                             k
                                                                                                                                             xs
                                                                                                                                              yy.
                                                                                                                                                t1
                                                                                                                                                 t;!
                                                                                                                                                   ;E
                                                                                                                                                    r,
                                                                                                                                                     !p
                                                                                                                                                      !
                                                                                                                                                      .y
                                                                                                                                                       j9,)
                                                                                                                                                          4y
                                                                                                                                                           ,
                                                                                                                                                           k
                                                                                                                                                           y?
                                                                                                                                                            è:rj
                                                                                                                                                               ,
                                                                                                                                                               j!
                                                                                                                                                                p
                                                                                                                                                                j
                                                                                                                                                                lyj
                                                                                                                                                                  k
                                                                                                                                                                  t
                                                                                                                                                                  :.y
                                                                                                                                                                  p 4
                                                                                                                                                                    *(
                                                                                                                                                                     4,
1
-
.
y                                             t
                                              '
                                              %
                                              +y.                                            g:
                                                                                              -
)
r
t
l
I
                                                       NAm AO AVIT
1
'      =.rraea og & W' *                           )
@      œ umyoFt > -p,                             =
1
.
.

l
l a.- ...t
1         h..d.I
               - t wlt
                     saso- ablukle rxxu %                        coxp
I
  e  s- or#ia X
  o rotduN- tm- oe d- dv se- v
                                .oalëd.   qp- cuczoz-slsoLlsm - -eby
l
;

     > cAAM n=N1> AoT.IAa> <        :)p- on* Mo+ e e orr- lnroe ne llpmp- a o am
      863*11A .M 4AM lBEAG L FL 33t41,4* 0O
                                        tmee olas- pele la nu rRn.O #,1A.u * n- gl- c me
                                              .


      e otsdommlcltbatlzvee p- tedInœ Je n*iQI*@1InA R r- <

                                                           1l#*M d
                                                                 ll
                                                                  h
                                                                  l
                                                                  !l.
                                                                    !1
                                                                     7              .       ...   ...    ............. .. . ..     .... .......... . ..
      G      CE D.SOLIS




      (0*1
         * ofe*11/04x1
                     *)                                ?
     sus,--.
           .-avu,- towrorem.oa                    yu         ..,ot                                z'sz   -                                .




                                                              s%,,v:I',/#1F* 1.*e Wrpjj
                                                                                      .j*
                                                                                        ryj,
     xo-publa                                               g.
                                                            1k x,ewxp.#
                                                                      ,a
                                                                       om.
                                                             f:h 1
                                                                 lps&     w-
                                                                    .!''.-.1-z>
                                                                              -.>M
     (WllhinCa1I- 1)
     STAV OFX FORNIA
     CQUO OF                    -


                     Sub-''**'*R;- m * (*r*M% e )%e a mlonII: d!/lf                             20- by                                            > < 1y
     kloe * meœ& ve *mtpn11be qfG e @ Wldem W beIM ptx :)w o*s> '- beoreml
     Se      -




     Sio -                          -   - -




     NBFN.MM IGM                                                     #lf$                                                             *'''- 'œ lO R
     K IJS                                                                                                                       ACAM :1- * 1*
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 12 of
                                     123



                                   EX H IBIT B


                HOM E EQUITY LINE OF CREDIT M ORTGAGE
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 13 of
                                     123


 J.?ï4L
      ':$k'
          Qi%XQ%xu..
                   ':
                    *' *=   8         7


                            !
                            'aw
                              jjro                                            11111111111111111111111111111111111111111111
                                                                                   <'er''
                            RERW TITLEGOBR                                         qR :k
                                                                                     qErm
                                                                                         ejG
                                                                                           2'
                                                                                            :ï'j):!I'
                                                                                                    ,li'!Z'
                                                                                                          zIIft51il
                                                                                              9:&:/2c 1:1321*
                                                                                                                  ,,s)
                            l540N.OL9* DHOAD                                         .gpx yM .4yx
                             wAtI
                                17
                                rAN
                                  *7
                                   A*91
                                      %
                                      km 4                                           înagqM
                                                                                     WWV  ax
                                                                                           l?IN
                                                                                              pjsx s yxqy
                                                                                     M M H Y E CO R . R BRIO

              G         N NPAGRDED RETURN TO:
              Dx xmestAdmlnlxta qon
              :444Ye x loo bHv..M SD I
              œ n l1an,M 0 * 3* + 0


              M SINW RUM XNT W-ASYREPAQRD 1Y*
                                            .
              spxnF-qH <RAj
              PO B> 'O l7 M Sr 1
               st% xMo:17:
               (KQ)925*24:4
            O
            =
           k;N                       HOM E EQW TY I.1M OF O EDIT M ORTGA GE
            Ylnth1Molpa *Y<                              ACOX NOJ14<0:Q:4651QV4
                                      W ouë'm:d*Yo= *- AneGRACE DENISKSOLIK A SG GLEW OMG SYLVIA SOLIK AN
                UNM ADAKKD W O M AN AO SHIRLSY JANICE SOLIS.A SINGLEW SM AN.V O B:$'X A .M Im        BEAG LFL
               33141** Ca.
               5-
                         * p= sgle ga - 1- .% %*Ysee Y ur*- -.CITG       FO ERALM Y GSRANR:!I:Q:
                         - D'Im *- .VA 22- .The*9= - --n**@IM lvld< >)e < #*)#> :e1@HomeEqo O eof
                Cte ApeemeatedDe losurett% OA- O of- do e withaM Inxnqe nwll e M*> :.'llle*rme m- *
                * = 1m e udlngthaI-* 1dC,- ).1' ' *at7M :m 1R M IAM IBEACH.'L 33141+ 0 e blvlog* I
                                                                                                 e> l
                le          oa--e- kgtd me l- ofdllzMel+ G
                     THV M ORTGAGEb.- - Y*UY Ua:m* u oe* de e- toYour5r*:1& :* NkwedhM *5:*1* dl dMe
                3Qym from sul de .
                T/ A- enîpmvle ee the- tw- .e bytl/ Pm- f,R opene Ovolvle llneofme x le lle- ofIne n *
                me mum a - lfall1ou *A- * me M I:BO- A *:A- mente whl/ m* be*- le W thgM-      mp nlt
                -- &1> .œ .* @ e*Ce Llmir).Atuypdae dm la ox- relxgoblly dolofBo- * Uxt
                                                                                      mdetheA- e me
                be- âum- 1loorl- te tblœ dëLimilplm I:-        e e e<e   oe gœ ee A- > dado o- owîng=de
                thbM:d- .Ob:* M=de* A> < MG ee e K* 1- xhll><b@>>                           - lfelllmlebem ue tlg
                Ag- entbl d.u:le e e lWgo- amortgv ml- aobeu= le adKœhmle '
                                                                          apropely> M
                     TOSECIJREY Us:@)theplm eatcd       ofzle le nex e eblipEoa ofeleB- - e et&
                A- mentQrRymz ls-êl- orreplw- - ofth:A- q(bll.plm ewt/fzlœ œ m - d t-œ K cee - h- kh1
                pakxease l ofthl:Mo% wifhG a= d- lh- :Mth e la* d= 3d l e A- cqe lvle pvm tnlof
                Ryfum evo Y ebyU:*:M - (p'.e- -* P- ph15of*1M+            @e *Fqœ M M M **ne-5)e ,ln         .

                =*ze naflh Y teda * 1 * # Y*uhee mee - ed= - * U*wil ife wz bymplie lvkm pa-
                                                     .

                ofe athapmlo .
                           IDGETWtD W m 1:ll*41 pm- * xwpr<- -% .- M * * Pm> .e <lœ = < K@ œ o:'t- n= .
                 rr.nl l:ubjed bowever*tllerl
                                            ghue x'elMrioeg#ve:twrz!n*Yau* collctedpplya bm* ).m>I< mim l.oile >
                 n'* =dpm5*.w* !w- righaRdw* < e *1lr.e,e..aowœ h- - âe edtotl*Fr- (*hk& fftllkMo+ gels
                 en*ue i::= domlllum pmlu e pl- e Mekdm l      opm< klgllinvleetM c@mmontl= O>M - 9pml:ëord4ve pe f
                 aM-'al'dwi* eazhU,IG/I4CRhIG iatludl:grpp   we- ent:e e M@M êN.e-a.e lN damd tobe=dœme Kpm qrtb
                 Fmlo .

                 CFX44* 7c.R                                      1:r:                                  *-.* MIMQO :
                 $OLlS                                                                             ACAM :t= 1e1e 1*




                                                               ë-..8
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 14 of
                                     123




       G               *
      cltlbank
      M ertgv l e*Mtlnqe                                                                                  -          --
      m w m v - pTn FVYOUM U O M A nY MORO AGA O                                AGU   TOBRM O     BYG         RR :
      D COO m ON9A AY ONPAGM 3Y OUGE 6O X O G.
      NOITR TO m RRo-
      O NX SIGNO MOM AGM R ITO A O :O .AW W AG
      ALLSPA KqSHOUD BKœ    KD BED REYDUKIGN.


       M
                           V- 2
              n GM CK D'NISE SOLIS
                                                *-n-                   @-                JLY 0 LI:
                                                                                                              exzax,
       D :O A ,M'AM#BEK H.FL 33141e +                             134:% R             IBM O ,R 3:1414* P
       l lM* e                    lr uamlrrle                     I 1 M--                            IK U- rrN:
                                                X XW X S
       ZWS        Y G SCG                                         VDW
       O Q#W V W .MXAM IBZACR G 331:1
       l1M *e ed                          W lœ*X                  1lM*#
                                                                      TH                                  Iltr
                                                                                                             nmee
       I 1M*- H                           I 1Ulm*- ed             l lM prdu                               ( 1Unm.e

       slG e o dellvO ial -              of                       Wimœ                                            Daw

      STATEOFFKORD
                 ..A
      Cmml of u œ                  -
      n elv ingin- lmotwa e wtde &*>mezlge*m of:.W                 .
                                                                                         I                        I
        dSYLVIASOLI:whoî:- * e e t@m.trwhoe paduœ                           G'    M-
      % Ide fm tl- e we dM (didnG)* e oe




       (ul-     or         'rakkgarxowlagn-ti                 @> Ofpero#TAle e                        O       WWM œ
                                                              S- e +N$y*'e
                                                                         %-
                                                                          ëQM 1'*#D>>
                                                                            C
                                                                            .
                                                                                  *J1+   1
                                                                                         =t1K >
                                                                                         e m x
       (T'
         deorRe )                                             (S* lN                  O tR* % *


      CFX.HWI-7c>II.                                       2.f4                                          > * * Y MM
      O tls                                                                                          Ate )lQ= œ * 1*
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 15 of
                                     123


C




     cltlbank
     M /rklgw O XtKMH
     You- qet- Yauo ke lye ofe e khe y- - e uo e dm ofmoo a - =dogeylv-     ,
     e e *-        b.q- f-G - tlrO - e -eqofo de - se m-  You=- *MYœ > t
     e eBde - ke e *e -         o zltle edd- .uqr- t- :dee fne e *uaue e Y of

     Y1u G me
     1.Pây  W*  Ol
              xtlfl-e onttM
                          e d>  * fe''-wz
                             - n--      M: l- mptlyptywbY dqtth:Iadebl-da- e âle bYth:M or> elnde nl Alo ut
     llmle onydA *vkœ G.db#l .A- e t
     2.App:c,uonofPe meœ Uol- opliœ l.law povle ol-            zlpomnwm lve byuluze leAF- entwlllb:
     :pplle to* prlnfe b.laOe - G- #* *:le -h*e> Olle O.Ra% aadqllv eu e owmgwl
                                                                           ' *v                    tml:
     le be es:- vre byt!tlaMœtoge1a:uche     u * 4mly-hn- M tlm/to6me.
     3. CE!q< IJRO z=eptu >       l#p-viœ Into Y  h3#You;lœlply.11> e*- meawRdot- te œ,* Rd
     lm- '6= * 3e 1.e * '>
      .
                                   * tbm*y* âp% * - *1M> > e lexxlmldplm e e @o=dr- lf- gb#
     Yoorme gp-         e end> 2'- #* th:p- tho ot ln* evOtYoume -           oe dl= tl
                                                                                     ytothep.yo fh- tu> aœ r
     IVqU- Y*QSIA prome fumizho Ugm lpledde lqge pe ent
     Youlil* pgymem wh:ndu*ooeyInd@ble e - .-2W xfnortygeoee erllO e 9pdorlnY tx tkne*211x
     Mor+ go(aY d- Moro gel Yougbklpmmpqydhtbu t% Il* ofapyPA M-        totdM e * U:I ne i:g.tthetimeof
     Y llY onf4rle*- 0:N vi&llmwe- ve YR O slnotb.> ' *d- ley* lle.w *O UYOM* 1I(*)ln
      > faliœl- a Nll@eWyerdee K '-''--tqf= h11* K le - e whiv:op* to- te ene m dûfO
      g- orfe lo of* Pepeo or- p- dt= torlbl- k-a m *elmkl   erorxe prlorgenO aF= entlnr= psdo.he.-
      e rxtoq ou:gue d'madnge 11.4* tBbMOdg*g..Youl dlxlte te lntoe .- extwv O hole oflM e Mo+ r
      % # ie PriorMe - or* Ixdotu-u -**.* Q- kylgmodl:ed.m tnde ee dd e mMe wle c œ epKore œ
      =- t Youslwllnel- lmqest= *lkw- ëehe-u- = tol-a- le.zbyaprlorModom we   ' etour#orwdxa=- t
      4.,H
      h, -o*i
            tuI
            lwlaa-wi
              de   ntwadakl
                    *l You:hl
                           mlke-
                            *-- t%
                                 dImp
                                   = #r
                                      -ovge
                                         mot
                                          *e sxwul
                                              >* * z<
                                                    egK*o
                                                        *rh-.a l-m- -mqon
                                                               W@-      *1*P=l
                                                                          (;m>   -'
                                                                                 '
                                                                             e 1g* -l-api
                                                                                       -n
                                                                                        vxl
                                                                                          e
                                                                                          -b-y%w If
      aqu- byU4)e lxxutham:uptse forxl pele asw:may- elc Unl= Werq ukplw&lgotl- *-itb p/ltye l
      pmvld.l- l
               - e-eng> lm enr- be lnaaa untaptI- te that-        *> l   ye - xl- - m         e
      ipule inth O u k>'.- > IIcy.Alllnv- - m llto
                                                 ' e rexwe the= f#d lbam
                                                                       ' f- Rd:vl- - zM witb--'
      = epe l:MUze M llntlte a- u - moY gzee ipf- ofedlae e dxbe- *.M - @ tQU* 1:l/e#exof
      G You:Iœ1o apfomptnoeteoieln-'-newe œe Ug.W*me me pmofefto= Ifnotme p- qybyYom
      If1*Fap- 9lbRdond byYow orifYoufZloag- * U:wlthlathe (3:)e fr/m+ade thenoGc lsmsle byugo
      Y<utht* kax c e ee ea * * .aglalm forln-- - hneraw Few ze rlza lo*11* odo y*.' - - e- d:
      eouropdoae ero e -thnorxe lfQzpto4e ,orto-l- = ue byQINMm+ N.
      If- pmp- IsuqulmdW u:underprpm ph14ofltqMpe           zlofYpeY qddeudlnt- lxand*e la- -tepalldo
      edtaudtth4pr- e A- fr- ltmgA md-           w% M - e r* lq* œ - qle l:hllp- taugtole-v-tvf
      thlsum:e.
              *ed'- bytO MM - :immtdîe l
                                       ypre * suekxalaorRqulxloea
      n :pmvgl- oftbëPw > ph4,hgllbexbju ts*eo vlâîo- ofe           slfte Moo gexveahtn:l stedc sli
                                                                                                  um
      FoledorlplwnevM xltdevelopx t
      5.H wâe l.M M:lqte.n*ee:fP>:* lClnd:mie x,.qdPlxanu Uitm #ellpx œ If*1:M:œ gt1:nAunàY *
      a dominlumœ Kpe 4d*9dwel.pm- thaln*cundemlai= iëe k* :(*)Youshll- =x.kllfYoeubtlgieM tlndee
      tlledecl- dm
                 'npr=vtlx u- = j*rgo- lgoleC/ne liqm PYJG Qleby-ia- RdY l<= ef*:Cend- biumPml<
      ald.11ea-ulentdocum=tslhemm*PmJetDM .m=a'3,Kde !thepam eatwhtndueofa e lxte Ixpe byl:

      CFX-M IWC A                                       3@f4                                     Ro< M/AOM A
      * LL%                                                                                  AC< :IQMIOIQM IY
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 16 of
                                     123


j.....k.
       kJflpsr.'Aixf%?$F'wR291%<$.
                                 3.
                                  t7:@:$::%k54
                                             !9kh
                                                sh.
                                                  i.
                                                   tjKzjplyëk
                                                   '        it
                                                             Ykvù:::dT?#'
                                                                        y>>
                                                                          #r+%bxGMep+ev*MmgloePN'
                                                                                                may.
                                                                                                   'è
                                                                                                   2;#:>$ .
                                                                                                          .    ''IMQ@/N:XC/*ry'
                                                                                                                              >>.qt
                                                                                                                                  :p*k'âA5F '' ''   '   ' 'F
                                                                                                                                                           T?#.Ajkhy   .x>F+   ' #kdki'
                                                                                                                                                                               .      s/A''
                                                                                                                                                                                          e.xsx
                                                                                                                                                                                          :   Ar.
                                                                                                                                                                                                s8gk:é6y%nk.àA&. ''' ''''   Ad,*,kk4jy4:r '   '   ''   elekx,y.y
'''




                              R
                        CltIb3nZ
                        #-##-
                            T@.
                              s?.!.Ptlnp# -                                                                       -                   -- - - -                                                       --                                                -
                        kom=% - *.- 1u* >* eg= % * @f* & * MKmM J* * Y*Oe Y:A*e 6oA*);@)W 4+dl* de4md
                        lo- ae M O 1- - >            R1e P- h4efollMnepeelrà:Dw= A*e #oqme * VIfomaode-
                        aw       orole fellœ œ e - :ee pml- wMo pe dw 1.x*.--=- - :> R $.*.œ*lxl         ue wltMne
                        > *- 2= =- *e * e h- M*41lœ e flœ ln- aeel- w lme - u!- e 1 * = - 1e forxt%
                        e e uWeme - e n- lnguzee idoe e p- lcle pmvke ofey'xlu D- -- ae lge ppl'             - 'nof
                        oyle-l- xp ....a ml-xe- orwbo eake e             O ce e lo - lu ze l- e ae - iq- of
                         > p:4ofto Mo> *4*-*- -                *Ael= se be- thep- ël= l- fe e tl*Yœule yae o
                         Ustled#kkrv lw dtA'buti- enm qatqftha-      œ e*-x-eœol-keepolke mvedgge o Mmnkliumhe t?
                         lt- ln<eplsd *O - ae x ore ofO M - vei e e dt&m'beeo- In-e- efO w- t-               *ae
                         ZlllG.oblkeonse-œ W O Mq'IN be gpidtoYou;(*)You:1*1#% Ugpmmptwd- e c oêuy1- 1-
                         H.---=> .* œa**           *r*bf*e> m I* * **œ n2- Mlum'mJ< Md(9You* llne wlioutoe- *e -
                         ta ea:cotaelhzeithetvthelod-- tœ- lœ knofO coe mlhmM M t- tH e le o= u :r- lugtWn
                         pxvlde bylAwlni.e ofe e e d- œ nhW M eûice            orfnG*œ lf*m gexu- --' lr= ln=t
                         do* ),(i9- - -'I- -d-eto* FmN Dx= eatl-lqdl       ag- te eh* - + hb- gfe unlt- m Inthe
                         coe mliumpmle l.ortllgl.-- -.* nof> de lolbxllllo- a A*- > * e lnœ pmfe le m-          Md
                         a x exlf- nlrmq:tofllœ dœ hi= Fmlc lf*ePmpe hg:rellu,llYouM lm*e % ''-- + * = t1- ln
                          e hlonxotlw oth. bm rzG fore io Inet'z-er
                                                                  œ isN imdhc ht
                          g.Poteeoa@four- rlty.lfYoufkltop'Y Yor :blle n u:deelhkqMMoge.orlfRye qnorpe lp dv- ly
                          aœ tsourln- tlnthePm> .W emly.*touree x O - e n- e ly-          > le lw wlGxtllmie n:pyllg
                                   de meyf- e * hm => Y atI-FmPA IOmAe> l    u)* >      Y- oblle x œ topmtu œ rm*-
                          G y=o oxa
                          -      = de x- dbyta p- - to th1,'- p*:.* 1 Ia- e '' aMthewdwhll- de * lnu.A- :% Nhall
                          e - lndtbe n-qm e bytblgM- gelex=pta expte lypvvlde ** 11).Nee gx nke i:Qu,po
                                                                                                    ' m ph6s*q> ula
                           U:* io r- - - vrtm Rye gnK*- .Me.
                           7.l-peulom Wloeour> tsmlyemœ md lnv- O M p- .h- givlngYou- lelepuorx e=
                            K Cohdemxe m 'Nepr-                                                               .oe- Kwe œ tlgimfordkngm dktttorro- uewSl incon-ezionwlthuyee emnlonor
                            e ere lnzof* pape .erpm le surlre v-                                                                                        l llevQf=Mtmneola he a i
                                                                                                                                                                               e e m lle e *UK
                            Nnltiœ a- w :orYœ M ll& mllod nfayoblipEo œ me pgm e lfWemplye :we = iyu ? lktpldee ilgbplw-
                            oe
                            IfYau.h- - *ePmpo ,lrita- nooeaW us? Yeg- *ace - nreolle * O u ge sre elge fure - .
                             Youtkilto- ndtoU<wllhin*t
                                                     'rty(30)d< a* 1@dzt** Y*eI4IY IV *@o *.*%nr* *=Il* e z>#* p= e
                             Inlhe= e- nne a:pmvldedln'-                                                                   pb4be- t
                             #.Flre rxareNlt*Wllver.Anyfo* - - byUs1:.+>-'g% Ryrighdorremdyh..
                                                                                             -'n'Ie.œ olh- Nee dedbyegle le
                             1:w.e lxlh l- - efer- ldl*g4= e tfe M hd:/ex d#In* **u-.W e wrbyuxmqx- i:wn'o'nge

                              la.'eee-.z- zn:AA#- B- * A1al.a4H a1LhblQm Capee n :t@- naad.pe- l%htalne- l- e l
                              blu udthedluh- ue e l1- *kYœ =uOœ- >x1w :.- .e,M ede > .e M oo pxvblœ efe ph13
                              e eot A1lYa =vu- ae - ole lw loH e - e .'    I11@+ - e hedlxgqofe pe   OEO M/Y E/=
                              *r= - le= *al
                                          yw,dxrenoîk be* * lno xte drsx e/pmWsiollxh- E
                              ll Nlere Fxo t6re e œ rquird ud eappBe lelo - BeNl
                                                                               - lno ,hermxn< (a)M#n:* * YG!)Yvlid ftmën
                              thI,M@- :IaîIG glvx by-                                                                     ddi- œk o illge node W Gm lo -                                               pI6a2 '-'**YtuMtllevd- af
                              o Fape xi- i e Ngic le ordlk Mort- or/e A K O IO U Y/:ae d-IFA byPOeO tOU:M PmWY h= Iw
                              endplanyzotk:o U,O llbzgla bype e dtllm qrbymlling- hx* byçe qd ml.me e l- v-= .ko.
                              ddlo se                           hee œ tax1
                                                                         0 oa radda u Wlmayde - kbylwtke* Youaqprw ldd he


                              c& .I<1l.7QA                                                                                                                     4@f6                                                                      luve M 44*5
                              O LIS                                                                                                                                                                                                 AcAO :l0DV> 1*
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 17 of
                                     123




      cltlbank
      M 4rt> gw t/zle xe;                                                             .



      12.s- rxœ ty.lf= ye     efousM> u lg&=d* d4'- G*          lG2tolœ p- ltlox wlll- m lâhllfom
      l3.D.eoaTra- zr@- m a-T- -te aftkeFmpeo .lrzloraypu of*e'mp- ore 1' '-Inltb= ldor- fe
      (orIf** A 1*$kue lnYouhxlde*- '*'--*e Yx a notwne             -    )Mlh- oe pdorwr* -         WlmK#,at
      * opd4a.> e% lmmdlœ - e lpâlllofdla - .- # tNbMa:-                 lI- < W*e 1n@t- 1-*9< > 1f*
      e= galpmhlble bypple blalqwaofe de ofO MOY N.1fW.=                % * optG *elkl#eYoue > of
      .- - -' n. a x- ,e l-    *ae e lfxtl= mu3ee e mie-                 * notlxgd:lle ormalld wiellwàlthl!l
      R- - - Ey*HMO- ,G le - m note pe olee *                           nofllpeu W*me leu - - zte
      p= ute W lëMoe& glwie utl.o e = œ d= Mde Yot
                                                 x
      l4.M UK IfY* b* - * K O MY               orfrB- w falb * > > - ob5* nUA O A- O:W.- .X
      œ roptkm,d-uelxll= x- e hylbMoe          o - e mdhkl
                                                         ydx e e hwe qtl-h-e e - me 1w1 14
      po- ofe eue rllqM-      ed- p- mmdle - le byIaw.Wzm. = l% fmm Youal1- n*bla- '
                                                                                   e- .r'* in
      ee mingtlot- oftâkMido ge,locludipge = t xf- adalG- e - ofoœ >led employx
      1J.Aal- eatofltexœ Axe dltloe.lm rltyh- .*.   .You be
                                                    .         y- lr * U:**= 1 qfte pm pee p- ide kowew .tb.
      Youe 1h*xN orto= le e tmdep- pb14M fœ le onm:mof+e-           .l.Hlt*elletMde qxe m:u
      e tlw '   duae pe le.
      I6.Fut- lm aAM nx U- Yoc rm u< W eetouro nmxymm Fu- O *IAd- - o Youer:or we.Se F=
      D e Adva= .wlthlntzM the= ,1:11b:= uM W *NM- :whka>ldaoœ gyâpltme ryno*ora- tat* g-
      salde or-      ntb K R *    .
      17
       .
         ,M =     Upx eymaMledl>= >*        bxthgMoY - andepoatalexpirv onofe A-          orllY- - q< %t
       I
       œ 1ml- tlusMod-      e Youe lpe lllcœ ofr= rdi ow Ifm y.
       I#.Ape œ eelr*-e-- '*e;1=H e1.&-*-=-m Upaam lere auadœthâ u-Fxgee *h-o - ealof- 'mpo .Wa
      lu b@eeud ouveee e q- le W a=- u- - * -                  x otMd-       lerm- e =l- le- uor
      tlapmpe lntlgdingthe - dx A1l= 1=P'-'-*b#the= 'w zbRllh zpplld srztto-  tofo - of-     e of
      tM -    Rdxlle nôflol ilcludlngbdnx llmie ta,r= ive f= e px lo o,* r= Iv* <>2*R4-''--*Ie
      âeomer f- andth0 * de = sv ..>#by*l,Mo*           n eaeeNœe llbe11*1 M g= gm oiye - em,l - ..11).
      = le .
      l9.Shtemeatoroblo tl.m We- =1l< :fzefor&mI+1e âe - ntofoblle enhR = œu:txt*-'..dO MY MQm
      A uetpelmie andrr- lltablel- .
      2e.N4Meqe:n r e lbeY M e ef1,I   >- œ - *lAt- * W thl:Moo ewi* e qthe int- tr-e - kldo
      Pmpe M- tlmeMM byerfe ourbeM & hle =pz* ,wltbeutoqrpriore e toxe t
      21.Mxtm F%l@p n ë MM >> = ne'*- *5= i;:- - =t;1d a *5*             5l1ginoleomel o- *ofthecxo
      Rv zœoftheotmlylowhldlO pmpe aI- - with- edMMye âllM 'e-*inclue wlthlnthge *P>                  ue ln

      r.n lrdao m lvem h* - te -            *& :g* ede z1 d *eA- =taB= w .ve ofY= (:)- 1;tWe
      me.- 11- * * M e m e e < c-            e oro - u onYeh e e G de e gofimpe ie ht- - yânyefoœ
      ri#% orYmwobllpeonwtBrenew,''-''*qm   le = pmme orehugelh.4- -*oeodlv t= softh*A-       RdRy
               e or- oto ze glr-             o = M vem e tR - qe odmla mme - dp 6Yld lg - o )
      e llelle a œ g* rO A-             xere pme q x*or*M e-oe cMgaF- - M mnel e @lr ivu
      (M- :ghtto> ulauzkp'''*Y lx<e Be- oraye er- hpv e zpe ore e - ze forleoillae
      e- 'eM bylgMo<- eœpo eRyothœ-'-o inourmw whz- m gpMydee 4r& hte e ugeklngoqtafe

      CG .H.SVM A                                         J,4                                    Q= *.2:W 4œ
      SOLB                                                                                   ACU ;l:DK* 1*
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 18 of
                                     123




       %             *
      cltlbank
     M ortg:gw e4>tln<td
     de lglœe edte ore ongfle zk of- :-- '-'fœ- - nme e hjl- qlv- d- e do
     o uge Kgœ tfoœ- --- o O -          .eoe up e p- l-- - h ho KaofezY tee me ol
     almb- eeore œY tYœ > Kmleeo :- - .(1v)<lp= *> *w 4lII> G >  * * e * ef- <
     e o,e,=dxap-- -e-.(*)=?>- 1*Bof* e e = - = W * M- > - + @f:'.< &* e*
     e    of- * 1&re M e* --.e (o7* e :f1.* ofl%* - *
                                      .                         1:M > ** > - >
     W l.w.- * >     W --- ''
                            œ :r** tl-1- -** v e *œll- * of11I* u** - n:hdl
     -    > *ll>1 - u œ Y=
     r .cu m d l-w.n aMotqv wlltbexo- edbyue sœ - f* lkw < œtko- t+.Ua- S> M e 1- 1:
      1* 1* 1e.* + **t- ore o - Mue iofvlmlm ex- * %wi* ee *laperfe o,Rde - atof
      clq- ':e- .* lnt> tInleM peo .ieM*r+ m wlne go- e k thellwlfthex- we thepmperty:10-* .
      24.Y44rG p#.Yo4* lI% #o oteto:fo=depyofO AFA - R4O M/Y
      M .o aae       e zao aAFedu œ emgkfx Jflllm = atlxublu o allwe ll e m--l- .- 1- do o e that
      l.wke Iy1-         =1* 1giat- e ote loo e =le œ ?bgœlle ln=-- lnnwo iaAy= - exe th
      N itte llml
                txthen(K)*t#:e lou cl- ldlbee =dbylhtm œtn-      œe œeO e m th:pe le llmiqud
      (blanyxehlœ rhzrm alre yx lle   âom Youe -   ee     'd - l* 11* <11bexM de son uorBorr-
      Wg- ceoxtomm thl-fe bye gdgge #açipzowu ondeo A- xteW 'e lngadl- - t*Youc
      Bor- .lf*apld e utape ipkO e -- wlllO- e- uâo lpv ymmltwltboutzaxg- - e d. lf
      .,- .nlœ- IY 1
                   x orm plle lah- e O e- lf-u - nxe pmvglnoftheA- - - I:M- *- G- GK
      o e g* il- Weme Mouropq- - ula lmmei- po entînfullofall- - - W GI*MO- Rdm:yinvoka
      my= dIUN IgH W P- :l4.




      CR *l1* Y Ft                                 6qf:                               R0 * - 44*$
      K us                                                                        ACm :lm 4* l*
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 19 of
                                     123




:
1                                                           uo sm e lss
1
lt
1
j
!,             AcAps#:lnsc8nannslnoec.
1              ATc FILE#:cns711n
1              customerName:cncesolls
'
j
l
1                                   LEG L
                                           DD cRIR o N
j
g
.
j
1
'              THEW > 24.85 FEW OFt0T 10,IN BLOCK 12.OF BZCAYNE BG CH
î
j              2ND ADDC ION . ACCORDING TO V E PG T THG EOF,M RECORDED IN

j
j
               PGTBOOK46,ATPAGE39.OFTHEPUBLI
               COUG ,FLORIDX
                                           CRECORDSOFMI
                                                      AMI-DADE
i
l
1
t
1               P.I.N.#:02-3203-011-0170
)
l
l
1
!
S
:
E
1
j
l
1
1
.
.,


t
1
!
)
q
i
1
.
'
)
)
.
!
1
i
l
 I
 t
1
i
!
!

                                M   RIS    C LM         .MC W
                 r4:M OZ%tniRK'
                              e       fL 6*&4#G w(@47)+ -92* F<< (&47)4#M FJJ
                                    nm- - r4q- tîtozoty.=
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 20 of
                                     123



                                   EX H IBIT C


       2010RESPA QUALIFIED W RITTEN REQUEST W ITH PROOF OF
                                   D ELIV ER Y
    Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 21 of
                                         123
-   *z
     -



                                                    G race D Solis
                                                    730 86* Street
                                               M iam iBeach,FL 33141

         CITIBAN K ,N .A.
         PO Box 769004
         sanAntonio,TX 78245-9004

         ATTNCAC COUNT MANAG ER
                                                         J
         certifiedMail#:7tQ3$wl.%)0 -.X OVA $tI1l-J-O%t                            Novem ber19,2010

           RESPA Q UALIFIED W RIU EN REQ UEST,CO M PLAINT,DISPUTE O F DEBT & VALIDATIO N OF
                                      DEBT LETTER,TILA REQ UEST
         This Ietter is a ''quali
                                fied w ritten reouest''in com nliance with and under the RealEstate Settlem ent
         Procedures Act,12 U.S.C.Section 2605*) and Requlation X at24 C.F.R.3500,a
                                                                                 -nd-The .
                                                                                         G
                                                                                         -ra-mm
         Leach BlileyAct.
         REF:Alleged Account# 2908101484

         DearM adam orSir:
         lam w riting to you to com plain aboutthe accounting and servicing ofthis m ortgage and m y need for
         understanding and clarification of various sale,transfer,funding source,legaland beneficialowner-
         ship,charjes,credits,debits,transadions,reversals,actions,payments,analysesand recordsrelated
         to the servlcing ofthis accountfrom its origination to the presentdate.
         To date,the docum ents and inform ation Ihave,that you have sent,and the conversations with your
         service representatives,have been unproductive and have notanswered m any questions.
         Itis my understanding thatyourcompany may have been accused ofengaging in one orm ore preda-
         tory servicing or Iending and servicing schem es.As a consum er, Iam extrem ely concerned about
         such practices by anyone,1etalone this m ortgage com pany or anyone w ho has any interestthis m at-
         ter.l am concerned that such abuses are targeting the uneducated and uninform ed consum er and
         disadvantaged,poor,elderl  y and m inority Am ericans.
         Needless to say,Iam m ostconcerned.Iam worried that potentialfraudulentand deceptive practices
         by unscrupulous m ortgage brokers'  ,sales and transfers ofmodgage servicing ri  ghts'
                                                                                              ,deceptive and
         fraudulentservicing practices to enhance balance sheets;deceptive,abusive and fraudulentaccount-
         ing tricks and practices m ay have also negatively affected any creditrating,m odgage accountand/or
         the debtorpaym ents that1am currently,orm ay be legally obligated to.
         lhereby dem and absolute 1Sthand evidence from you ofthe originaluncertificated or cedificated se-
         curity regarding accountnum ber2908101484.In the eventyou do notsupply m e with the very securi-
         ty itwillbe a positive confirm ation on your pad that you never really created and owned one.Ialso
         hereby dem and thata chain oftransferfrom you to w hereverthe security is now be prom ptly sentto
         m e as well.A bsentthe actualevidence of the security lhave no choice butto dispute the validity of
         yourIawfulownership,funding,entitlem entright,and the currentdebtyou allege Iow e.By debtIam
         referring to the principalbalance you claim lowe' ,the calculated m onthly payment,calculated escrow
         paym entand any fees claim ed to be owed by you orany trustorentity you m ay service orsubservice
         for.


                                                  î$.C-
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 22 of
                                     123


 To independentlv validate this debt,Ineed to conducta com nlete exam ,audit,review and accountinq
 ofthis m ortnane accountfrom i  ts inception throunh the presentdate.Unon receintofthis Ietter,please
 refrain from reportinn anv nenative creditinform ation ;i
                                                         fanvlto anv creditrenortinc anencv untilvou
 resnond to each ofthe renuests.
 Ialso requestthatyou kindly conductyourow n investigation and auditofthis accountsince its incep-
 tion to validate the debtyou currently claim lowe.Iwould Iike you to validate this debtso thatitis ac-
 curate to the penny!
 Please do notrely on previous servicers ororiginators records,assurances or indem nity agreem ents
 and refuse to conducta fullauditand investigation ofthis account. Iunderstand thatpotentialabuses
 by you orprevious servicers could have deceptively,wrongfully,unlawfully,and/orillegally:

 Increased the am ounts ofm onthlv navm ents,
 Increased the nrincipalbalance Iow e:
 Increased escrow Davm ents:
 Increased the am ounts anplied and attributed toward intereston this account'
                                                                             .
 Decreased the nroneram ounts annlied and attributed toward nrincinalon this account'
                                                                                    .and/or
 Assessed.charned and/orcollected fees,exDenses and m isc.charces lam notIeoallv oblicated to nav
 underthis m ortnace.note and/ordeed oftrust.
 Irequestyou insure thatlhave notbeen the victim ofsuch predatory servicing orlending practices.
 To insure this,lhave authori  zed a thorough review,exam ination, accounting and auditof m odgage
 account# 2908101484 by m ortgage auditing and predatory servicing orIending experts.This exam and
 auditwillreview this m ortgage accountfile from the date ofinitialcontact,application and the
 origination ofthis accountto the presentdate w ritten above.
 Again this is a Qualified W ritten Requestunderthe RealEstate SettlementProceduresAct,codi
                                                                                          fied as
  Title 12j2605(e)(1)(B)(e)and Reg.X j3500.21(92ofthe United StatesCode aswellasarequest
  underTruthInLendingActITILA)15 U.S.C.j 1601,etseq.RESPA providessubstantialpenaltiesand
  finesfornon-complianceorfailuretoanswermyquestionsprovidedinthisIetterwithinsixty(60)days
  ofits receipt!
  ln orderto conductthe exam ination and audi tofthis loan,lneed to have fulland im m ediate disclosure
  including copies ofaI1pedinentinform ation regarding this Ioan.The docum ents requested and an-
  swers to m y questions are needed by m yselfand others to insure thatthis Ioan:
  W as originated in Iawfulcom pliance w ith aIIfederaland state Iaw s,regulations including,butnotlim i
                                                                                                       ted
  to Ti
      tle 62 ofthe Revised Statutes,RESPA,TILA,FairDebtCollection Act,HO EPA and otherIaws;

  That any sale ortransfer of this accountor m onetary instrum ent,w as conducted in accordance w ith
  proper Iaws and was a Iawful sale with com plete disclosure to aII parties with an interest'      ,

  Thatthe claim ed holderin due course ofthe m onetary instrum ent/deed oftrust/assetis holding such
  note in com pliance w ith statutes,State and FederalIaws and is entitled to the benefits of paym ents'
                                                                                                       ,

  ThataIlgood faith and reasonable di  sclosures oftransfers,sales,PowerofAttorney,monetary instru-
  m ent ow nership,entitlem ents,fulldisclosure ofactualfunding source,term s,costs,com m issions,re-
  bates,kickbacks,fees etc.,w as and stillis properly disclosed to m e;
  Thateach servicers and/orsub-servicers ofthis m odgage has serviced this m odgage in accordance
  with statute,Iaw s and the term s ofm ortgage,m onetary instrum ent/deed oftrust'
                                                                                  ,
  Thateach servicers and sub-servicers ofthis m odgage has serviced this m ortgage in com pliance with
  Iocal,state and federalstatutes,Iaws and regulations'
                                                      ,
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 23 of
                                     123



 Thatthismodgageaccounthasproperlybeencredi
                                          ted,debi
                                                 ted,adjusted,amodizedand chargedcor-
 rectly'
       ,
 Thatinterestand principalhave been properly calculated and applied to this Ioan;

 Thatany principalbalance has been properly calculated,am odi
                                                            zed and accounted for;thatno charges,
 fees orexpenses,notobligated by m e in any agreem ent,have been charged,assessed or collected
 from this account;
 In orderto validate this debtand auditthis account,lneed copies ofpedinentdocum ents to be provi  ded
 to m e.Ialso need answers,cedified,in writing,to various servicing questions.Foreach record kepton
 com puterorin any otherelectronic file orform at,please provide a papercopy ofaIIinform ation in each
 field orrecord in each com putersystem ,program ordatabase used by you thatcontains any inform ation
 on this accountnum berorm y nam e.
 As such,please send to m e,atthe address above,copies ofthe docum ents requested below as soon
 as possible.Please also provide copies of:

1)         Any cedificated oruncertificated security,frontand back,used forthe funding ofaccount#
2908101484
2)      Anyanda1llpoolAgreementtsl'includingaccount# 2908101484 betweenCITIBANK,N.A.and
any governmentsponsored entity,hereinafter(GSE).
3)         Anyand all''DepositAgreementtsl''regardingaccount# 2908101484 orthe '
                                                                               ipoolAgreement''
including account# 2908101484 between CITIBANK,N.A.and any G SE.

           Anyand aII'Servicing Agreementtsl'between CITIBANK,N.A.and any GSE.
           AnyandaII'CustodialAgreementtsl'betweenCITIBANK,N.A.and anyGSE.
           Any and aII''M asterPurchasing Agreem ent''betw een CITIBANK,N .A.and any G SE.

           Anyand aIIlllssuerAgreementtsl''betweenCITIBANK,N.A.andanyGSE.
           Anyand aII'Com mitm entto Guarantee''agreementls)between CITIBANK,N.A.and anyGSE.
9)         Anyand alI'
                     lReleaseofDocumentagreements''betweenCITIBANK,N.A.andanyGSE.
l0)        AnyandaII''MasterAgreementforservicer'sPrinciple andlnterestCustodialAccount''between
CITIBANK,N.A.and any GSE.

l1)        Anyanda1It'ServicersEscrow CustodialAccount'betweenCITIBANK,N.A.andanyGSE.
           Any and aII'Release ofInterest''agreem ents between CITIBANK,N.A.and any GSE.

13)        AnyTrusteeagreementts)betweenCITIBANK,N.A.andCITIBANK,N.A.trusteeregardingac-
count#2908101484 orpoolaccounts w ith any GSE.

 14)       Please send to the requestera copy ofany documentation evidencing any trustrelationship
regarding the M odgage/Deed ofTrustand any Note in this m atter.
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 24 of
                                     123


15)     Please send to the requestera copy ofany and aIIdocumentts)establishing any Trustee of
record forthe M odgage/Deed ofTrustand any Note.

16)     Please send to the requestera copyofanyand aI1documentts)establishing the date ofany
appointm entofTrustee M ortgage/Deed ofTrust and any Note.Please also include any and aIIassign-
mentsortransfersornomineesofanysubstitutetrusteels).
17)      Pleasesendtotherequesteracopyofanyandalldocumentls)establishing anyGrantorforthis
M odgage/Deed ofTrustand any Note.

18)      PleasesendtotherequesteracopyofanyandaIIdocumentts)establishinganyGranteeforthis
M ortgage/Deed ofTrustand any Note.

19)      Pleasesendtothe requesteracopyofanyandaIIdocumentls)establishing anyBeneficiaryfor
this M odgage/Deed ofTrustand any Note.

20)      Pleasesendtothe requesteranydocumentationevidencingtheModgageorDeedoftrustisnot
a constructive trustorany otherform oftrust.

21)      Alldata,information,notations!text,figuresandinformationcontained inyourmortgageservic-
ing and accounting com putersystem s Including,but not Iim ited to Alltelor Fidelity CPIsystem ,orany
othersim ilarm odgage servicing softw are used by you,any servicers,orsub-servicers ofthis m ortgage
accountfrom the inception ofthis accountto the date wri
                                                      tten above.

22)      AIIdescriptionsandIegendsofaIICodesusedinyourmortgageservicingandaccountingsystem
so that the exam iners,auditors and expeds retained to audit and review this m ortgage account m ay
properly conducttheirwork.

23)      AIlassignments,transfers,allonge,orotherdocumentevidencingatransfer,saleorassignment
ofthis m odgage,deed oftrust,m onetary instrum ent orotherdocum entthatsecures paym ent by m e to
this obligation in this accountfrom the inception ofthis accountto the presentdate including any such
assignm ents on M ERS.

24)      AIIrecords!electronic orotherwise,ofassignments ofthis modgage,monetary instrumentor
servicing rights to thls m odgage including any such assignm ents on M ERS.

25)      AIIdeeds in Iieu,modificationstothis modgage,monetaryinstrumentordeed oftrustfrom the
inception ofthis accountto the presentdate.

26)      Thefrontandbackofeachand everycanceledcheck,moneyorder,draft,debitorcredi
                                                                                 tnotice
issued to any servicers of this account for paym ent of any m onthly paym ent,other paym ent,escrow
charge,fee orexpense on this account.

27)      AIIescrow analysesconducted onthisaccountfrom theinception ofthisaccountuntilthe date
ofthis Ietter'
             ,

28)     Thefrontandbackofeachand everycancel       edcheck,draftordebitnotice issuedforpayment
ofclosing costs,fees and expensesIisted on anyand alIdisclosure statementts)including,butnotIim i
                                                                                                ted
to,appraisalfees,inspection fees,title searches,title insurance fees,creditlife insurance prem ium s,haz-
ard insurance premium s,com m issions,attorney fees,points,etc.

29)      Frontand backcopi
                         esofaIIpaymentreceipts,checks,moneyorders,drafts,automatic debits
and written evidence ofpaym ents m ade by others orm e on this account.
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 25 of
                                     123


        AIIletters,statem ents and docum ents sentto m e by yourcom pany,CITIBANK,N .A.
30)
         AIIIetters,statem ents and docum ents sentto m e by agents,attorneys orrepresentatives ofyour
31)
Com pany'
        ,
32)      AIIIetters,statementsand documentssenttomebypreviousservicers,sub-servicersorothers
in youraccountfile orin yourcontrolorpossession orin the controlorpossession ofany affiliate,parent
com pany,agent,sub-servicers,servicers,attorney orotherrepresentative ofyourcom pany.

33)      AIlletters,statementsand documentscontained inthisaccountfileorimagedbyyou,anyser-
vicers orsub-servicers ofthis m odgage from the inception ofthis accountto presentdate.

34)      AIIelectronictransfers,assignments,sales ofthe note/asset,modgage,deed oftrustorother
security instrum ent.
         AIIcopi
               es ofpropedy inspection repods,appraisals,BPOS and reports done on the propedy.

36)      AlIinvoicesforeachchargesuchasinspectionfees,BPOs,appraisalfees,attorneyfees,insur-
ance,taxes,assessm ents orany expense,which has been charged to this m ortgage accountfrom the
inception ofthis accountto the presentdate.
37)      AlIchecksusedtopayinvoicesforeachchargedsuchasinspectionfees,BPOs,appraisalfees,
attorney fees,insurance,taxes,assessm ents orany expense w hich has been charged to this m odgage
accountfrom the inception ofthis accountto the presentdate.

38)      Allagreements,contractsandunderstandingswithvendorsthathave been paidforanycharge
on this accountfrom the inception ofthis accountto the presentdate.

39)     AIIaccountservicing records,paymentpayoffs,payoffcalculations,ARM audits,interestrate
adjustments,paymentrecords,transaction histories,accounthistories,accounting records,Iedgers,and
docum ents thatrelate to the accounting ofthis accountfrom the inception ofthis accountuntilpresent
date.
40)      AIlaccountservicing transactionrecords,ledgers,registersandsimilari
                                                                           temsdetailinghow this
accounthas been serviced from the from the inception ofthis accountuntilpresentdate.
  Further,in orderto conductthe auditand review ofthis account,and to determ ine aIIproperam ounts
  due,Ineed the foffowing answ ers to questions concerning the servicing and accounting ofthis m od-
  gage accountfrom its inception to the presentdate.Accordingly,can you please provide m e,in w rit-
  ing,the answ ers to the questions Iisted below.

  ACCO UNTACCO UNTING & SERVIC ING SYSTEM S
  1)      Pleaseidentifyformeeachaccountaccountingandservicing system used byyouand anysub-
  servicers orprevious servicers from the inception ofthis accountto the presentdate so thatthis expeds
  can decipherthe data provided.

  2)      Foreachaccountaccounting and servicing system identified by you and anysub-servicersor
  previous servicers from the inception ofthis accountto the presentdate,please provide the nam e and
  address ofthe com pany orpady thatdesigned and sold the system .
  3)      Foreach accountaccounting and servicingsystem used by you and any sub-servicersorprevi-
  ous servicers from the inception ofthis accountto the presentdate,please provide the com plete trans-
  action code Iist for each system so that 1, and others can adequately audit this account.
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 26 of
                                     123


 DEBITS & CREDITS
 1)     Inaspreadsheetform orinIetterform inacolumnarformat,pleasedetailformeeachandevery
 credi
     ton this accountand the date such creditwas posted to this accountas wellas the date any credit
 was received.
 2)     lna spreadsheetform orin letterform in a colum narformat,pleasedetailforme each and every
 debiton this account and the date debitw as posted to this accountas wellas the date any debitwas
 received.
 3)     Foreach debi
                   torcredit listed,please provide me with the definition foreach corresponding
 transaction code you utilize?
 4)     Foreach transaction code,please provide uswi
                                                   th the m astertransaction code Iistused by you
 orprevious servicers.
 M O RTGAG E & ASSIG NM ENTS
 1)     Has each sale,transferorassignmentofthis m odgage,monetary instrument,deed oftrustor
 any otherinstrum entIexecuted to secure this debtbeen recorded in the county propedy records in the
 county and state in which m y propedy is Iocated from the inception ofthis accountto the presentdate?
 Yes orNo?

 2)      lfnot,why?
 3)      lsyourcom panytheservicersofthismortgage accountorthe holderindue courseand beneficial
 ow nerofthis m ortgage,m onetary instrum entand/ordeed oftrust?

 4)      Have any sales,transfers orassignments ofthis modgage,m onetary instrument,deed oftrust
 orany otherinstrum entIexecuted to secure this debtbeen recorded in any electronic fashion such as
 M ERS or otherinternalorexternalrecording system from the inception ofthis accountto the present
 date? Yes orNo?
 5)      lfyes,please detailforme the namesofeach seller,purchaser,assignor,assigneeoranyholder
  in due course to any rightorobligation ofany note,m odgage,deed orsecurity instrum entIexecuted
  securing the obligation on this accountthatw as notrecorded in the county records w here m y property
  is Iocated whetherthey be m odgage servicing rights orthe beneficialinterestin the principaland interest
  paym ents.
  ATTORNEY FEES
  1)     Forpurposes ofmyquestionsbelow dealing with attorney fees,please considerthe termsattor-
  ney fees and Iegalfees to be one in the sam e.
  2)     Haveattorneyfeeseverbeenassessedtothisaccountfrom theinceptionofthisaccounttothe
  presentdate?
  3)     lfyes,please detaileach separate assessment,charge and collection ofattorney fees to this
  accountfrom the inception ofthis accountto the presentdate and the date ofsuch assessm entto this
  account?
  4)     Have attorneyfeeseverbeen chargedtothisaccountfrom the inception ofthisaccounttothe
  presentdate?
  5)     Ifyes,please detaileach separate charge ofattorneyfeesto this accountfrom the inception of
  this accountto the presentdate and the date ofsuch charge to this account?
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 27 of
                                     123


 6)     Have attorney fees everbeen collected from this accountfrom the inception ofthis accountto
 the presentdate?
 7)     Ifyes,pleasedetaileachseparatecollectionofattorneyfeesfrom thisaccountfrom theinception
 ofthis accountto the presentdate and the date ofsuch collection from this account?

 8)     Please provide forme the name and addressofeachattorney orIaw firm thathasbeenpaid any
 fees orexpenses related to this accountfrom the inception ofthis accountto the presentdate?

 9)     Pleaseidentifyformeinwritingtheprovision,paragraph,sectionorsentenceofanynote,mod-
 gage,deed oftrustorany agreem entlsigned authori
                                                zed the assessm ent,charge orcollection ofattor-
 ney fees?
 10)    Please detailand listforme in writing each separate attorney fee assessed to this accountand
 forw hich corresponding paym ent period or month such fee was assessed from the inception ofthis
 accountto presentdate.
 11)    Please detailand listforme inwriting each separate attorney fee collected from this account
 and forw hich corresponding paym entperiod orm onth such fee was collected from the inception ofthis
 accountto presentdate.

 12) Pleasedetailand Iistforme inwriting anyadjustmentsinattorneyfeesassessedand onwhat
 datesuchadjustmentwasmadeandthereasonsforsuchadjustment.
 13) Please detailand Iistforme in writing any adjustments in attorney fees coll
                                                                               ected and on what
 date suchadjustmentwere made and the reasonsforsuch adjustment.
  14)   Hasinterestbeen charged on anyattorneyfee assessed orcharged to thisaccount?YesorNo?
  15)   Is interestallowed to be assessed orcharged on attorney fees charged orassessed to this ac-
  count? Yes orNo?
  16) How much in totalattorney fees have been assessed to this accountfrom the inception ofthis
  accountuntilpresentdate? $
  17)   How much intotalattorneyfeeshave beencollected onthisaccountfrom the inceptionofthis
  accountuntilpresentdate? $
  18)   How much in totalattorney fees have been charged to this accountfrom the inception ofthis
  accountuntilpresentdate? $
  19)   Please send to me copies ofaIIinvoices and detailed billing statementsfrom any Iaw firm or
  attorney that has billed such fees that been assessed or collected from this account.

  SUSPENSE/UNAPPLIED ACCO UNTS
  Forpurposes ofthis section,please treatthe term suspense accountand unapplied accountas one in
  the sam e.
  1)    Hastherebeenanysuspenseorunapplied accounttransactionsonthisaccountfrom theincep-
  tion ofthis accountuntilpresentdate?
  2)     Ifyes,pleaseexplainthe reasonforeachandeverysuspensetransactionthatoccurredonthis
  account? Ifno,please skip the questions in this section dealing with suspense and unapplied accounts.
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 28 of
                                     123


 3)     In a spreadsheetorin letterform in a columnarformat,pl
                                                             ease detailforme each and every
 suspense orunapplied transaction,both debits and credits thathas occurred on this accountfrom the
 inception ofthis accountuntilpresentdate?

 LATE FEES
 Forpurposes ofm y questions below dealing with Iate fees,please considerthe term s Iate fees and Iate
 charges to be one in the sam e.
 1)     Have you reported the collection oflate fees on this accountas interestin anystatementto me
 orto the IRS? Yes orNo?
 2)     Has any previous servicersorsub-servicersofthismortgage reported the collection ofIate fees
 on this accountas interestin any statementto m e orto the IRS? Yes orNo?

 3)     Do youconsiderthe paymentofIatefeesas Iiquidated damagestoyoufornotreceiving payment
 on tim e? Yes orNo?

 4)     Are latefees considered interest?Yes orNo?
 5)     Please detailforme inwritingwhatexpensesand dam agesyouincurredforanypaymentImade
 thatw as Iate.
 6)     W ere anyofthese expensesordamagescharged orassessedtothis accountinany otherway?
 Yes orNo?
         Ifyes,please describe whatexpenses orcharges were charged orassessed to this account?

 8)      Please describe forme in wri
                                    ting whatexpenses you orothers undertookdue to any paymentI
 m ade,w hich was Iate?
 9)      Please describe forme in wri
                                    ting whatdam agesyou orothers undedookdue to any paymentI
  m ade,w hich w as Iate?
  10)    Please identi
                     fyforme inwritingthe provision,paragraph,section orsentence ofany note,mod-
  gage,deed oftrustorany agreem entIsigned authorized the assessm entorcollection ofIate fees?

  11)Pleasedetailand Iistforme inwritingeach separate Iatefee assessed to thisaccountandforwhich
 corresponding paym entperiod orm onth such Iate fee was assessed from the inception ofthis account
 to presentdate.
  12)    Pleasedetailand Iistforme inwritingeachseparateIatefeecollectedfrom thisaccountandfor
  which corresponding paym ent period orm onth such Iate fee was collected from the inception ofthis
  accountto presentdate.

  13) Please detailandIistforme inwri
                                    ting anyadjustmentsinIatefeesassessed andonwhatdate
  suchadjustmentwasmadeandthereasonsforsuchadjustment.
  14)     Hasinterestbeen charged on any Iate fee assessed orchargedto this account? YesorNo?
  15)    Isinterestallowedtobeassessed orchargedonIatefeescharged orassessedtothisaccount?
  Yes orNo?
  16)    Have any Iate charges been assessed tothis account? Yes orNo?
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 29 of
                                     123


 17) lfyes,how much in totalIate charges have been assessed tothis accountfrom the inception of
 this accountuntilpresentdate? $
 18)    Please provide me withthe exactmonthsorpaymentdatesyou orotherpreviousservicersof
 this account claim lhave been Iate w ith a paym entfrom the inception ofthis accountto the present
 date.

 19)    Havelatechargesbeencollectedonthisaccountfrom theinceptionofthisaccountuntilpresent
 date? Yes orNo?
 2O) lfyes,how much in totalIate charges have been collected onthis accountfrom the inception of
 this accountuntilpresentdate? $
 PROPERTY INSPECTIO NS

 1)     Forpurposes ofthis section propedy inspection and inspection fee referto any inspection of
 property by any source and any related fee orexpense charged,assessed orcollected forsuch inspec-
 tion.
 2)     Have anypropedyinspectionsbeen conducted on my propedyfrom the inception ofthisaccount
 untilthe presentdate?
 3)     Ifyouransweris no,you canskip the restofthese questions in this section concerning propedy
 inspections?
 4)     lfyes,please tellme the date ofeach property inspection conducted on my propertythatisthe
 secured interestforthis m odgage,deed ornote?

 5)     Please tellmethe price charged foreach property inspection?
 6)     Please tellme the date ofeach propedyinspection?
 7)     Pl
         easetellmethenameand addressofeachcompanyand personwhoconductedeach propedy
 inspection on my propedy?
 8)     Please tellmewhy propedy inspectionswere conducted on my property?
 9)     Please tellme how propedy inspectionsare beneficialto me.
  10)   Please tellme how propedy inspectionsare protective ofmy propedy.
  11)   Please explain to me yourpolicyon propedy inspections.
  12)   Do you considerthe paymentofinspectionfeesas a costof collection? YesorNo?
  13)   Ifyes,why?
  14)   Do you use propedy inspectionsto collectdebts? Yes orNo?
  15)   Have youused anyportion ofthe propertyinspection process on my propertytocollectadebt
  orinform me ofa debt,paym entorobligation Iowe?

  16)   lfyes,please answerwhen and why?
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 30 of
                                     123


 17)    Please identifyforme in writing the provision,paragraph,section orsentence ofany note,mod-
 gage,deed oftrustorany agreem entIsigned thatauthorized the assessm entorcollection ofpropedy
 inspection fees?
 18)    Have you labeled in any record ordocumentsentto me a property inspection as a misc.ad-
 vance? Yes orNo?

 19)Ifyes,why?
 20)    Have youIabeled in anyrecord ordocumentsenttome apropedyinspectionasa Iegalfee or
 attorney fee? Yes orNo?

 21)    Ifyes,why?
 22)    Please detailand listforme in writing each separate inspection fee assessed to this account
 and forwhich corresponding paym entperiod orm onth such fee was assessed from the inception ofthis
 accountto presentdate.
 23)    Please detailand Iistforme in writing each separate inspectionfee collected from this account
 and forwhich corresponding paym entperiod orm onth such fee was collected from the inception ofthis
 accountto presentdate.
 24) Pleasedetailand Iistformeinwritinganyadjustmentsininspectionfeesassessed andonwhat
 datesuchadjustmentwasmadeandthereasonsforsuchadjustment.
 25) PleasedetailandIistforme inwriting anyadjustmentsininspectionfeescollected andonwhat
 datesuchadjustmentwasmadeandthereasonsforsuchadjustment.
 26)    Has interestbeen charged on any inspectionfeesassessed orcharged to this account? Yes or
  No?

 27)    Ifyes,when and how muchwascharged?
  28)   Isinterestallowed to be assessed orcharged on inspectionfeescharged orassessed to this
  account? Yes orNo?
  29) How much intotalinspectionfeeshave been assessed to this accountfrom the inceptionofthis
  accountuntilpresentdate? $
  30)   How much in totalinspectionfees have beencollected onthis accountfrom the inception ofthis
  accountuntilpresentdate? $
  31)   Please forward to me copies ofaIlproperty inspections m ade on my propedy in this mortgage
  accountfile.
  32)   Has any fee charged orassessed forpropedy inspections been placed into escrow account?
  Yes orno?



  BPO FEES

         HaveanyBPOS(BrokerPrice Opinions)beenconductedonmypropedy?
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 31 of
                                     123


 2)     Ifyes,please tellmethe date ofeachBPO conducted on mypropedythatisthe securedinterest
 forthis m odgage,deed ornote?

        Please teflm e the price ofeach BPO ?

        Please tellm e who conducted each BPO?
        Please tellm e w hy BPOS were conducted on m y propedy

        Please tellm e how BPOs are beneficialto m e.

 7)     Please tellm e how BPOS are protective ofmy propedy.
 8)     Please explain to me yourpolicy on BPOs.
        Have any BPO fees been assessed to this account? Yes orNo?

 10)    lfyes,how much intotalBPO fees have been assessed to this account? $
        Have any BPO fees been charged to this account? Yes orNo?

 12)    Ifyes,how muchintotalBPO feeshavebeenchargedtothisaccount?$
 13)    Please tellme specifically whatclause,paragraph and sentence inthe note,modgage ordeed
 oftrustorany agreem entIhave executed allow s you to assess,charge orcollecta BPO fee from m e.

 14)Please send to m e copies ofalIBPO repodsthathave been done on my propedy.
 15)Has anyfee charged orassessed forA BPO been placed into escrow? Yes orno?
 FO RCED-PLACED INSURANCE
  1)    Have you placed orordered anyforced-placed insurance policeson my propedy?
 2)     Ifyes,pl
               ease tellmethedate ofeach policyordered orplaced on my propedythatisthesecured
 interestforthis m odgage,deed ornote?

  3)    Please tellme the price ofeach policy?
 4)     Please tellme the agentforeach policy?
  5)    Please tellme whyeach policywas placed on mypropedy.
  6)    Please tellme how the policiesare beneficialto me.
        Please tellme how policies are protective ofmy propedy.

  8)    Please explain to m e yourpolicy on forced-placed insurance.
        Have any forced-placed insurance fees been assessed to this m ortgage orescrow account? Yes
  9)
        orNo?

  10)   lf yes, how m uch in totalforced-placed policy fees have been assessed to this account?
  $
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 32 of
                                     123


 11)     Have any forced-placed insurance fees been charged to this mortgage orescrow account? Yes
 orNo?
 12)     Ifyes,how m uch in totalforced-placed insurance fees have been charged to this modgage or
 escrow account?$
 13)     Pleasetellmespecificallywhatclause,paragraphandsentence inthenote,modgage ordeed
 oftrustorany agreem entIhave executed allows you to assess,charge orcollectforced-placed insur-
 ance fees from m e.
 14)     Do you have any relationshipwith the agentoragency thatplaced any policies on my property?
 Ifyes,please describe.

 15)     Do you have any relationship with the carrierthatissued any policies on my propedy? Ifyes,
 please describe.
 16)     Has the agency orcarrieryou used to place a forced-placed insurance policy on my propedy
 provided you any service,com putersystem ,discounton policies,com m issions,rebates orany form of
 consideration? Ifyes,please describe.
 17)     Do you maintain a blanketinsurance policy to protectyourpropedies when customerpolicies
 have expired?
 18)     Please send to me copies ofaIIforced-placed insurance policies thathave been ordered on my
 property.

 SERVICING RELATED QUESTIONS
 Foreach ofthe follow ing questions Iisted below,please provide me w i
                                                                     th a detailed explanation in w riting
 thatanswers each question.In addition,Ineed the following answers to questions concerning the ser-
 vicing ofthis m odgage accountfrom its inception to the presentdate.Accordingly,can you please pro-
 vide m e,in writing,the answ ers to the questions Iisted below :

  1)     Did the originatororprevious servicers ofthis accounthave any financing agreements orcon-
  tracts w i
           th yourcom pany oran afiliate ofyourcom pany?

  2)     Didtheoriginatorofthisaccountorpreviousservicersofthisaccounthave awarehouse account
  agreem entorcontractw ith yourcom pany?

  3)     Didtheoriginatorofthisaccountorpreviousservicersofthisaccountreceiveanycompensation,
  fee,com m ission,paym ent,rebate orotherfinancialconsideration from yourcom pany orany affiliate of
  yourcom pany for handling,processing,originating oradm inistering this Ioan? Ifyes,please describe
  and item i
           ze each and every form ofcom pensation,fee,com m ission,paym ent,rebate orotherfinancial
  consideration paid to the originatorofthis accountby yourcom pany orany affiliate.

  4)     Please identi
                     fyformewheretheoriginalsofthisentire accountfile arecurrently Iocatedand how
  they are being stored,keptand protected?

  5)     W here is the originalmonetary instrumentormodgage Isigned located? Please describe its
  physicallocation and anyone holding this note as a custodian ortrustee ifapplicable.

  6)     W here is the originaldeed oftrustormodgage and note Isigned Iocated? Please describe its
  physicalIocation and anyone holding this note as a custodian ortrustee ifapplicable.
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 33 of
                                     123


 7)     SincetheinceptionofthisIoan,hastherebeenanyassignmentofmymonetaryinstrument/asset
 to any otherpady? Ifthe answeris yes,identify the nam es and addresses ofeach and evew indivi
                                                                                             dual,
 nadv,bank,trustorentitv thathas received such assinnm ent?

 8)     Sincethe inception ofthisloan,hasthere beenany assignmentofthe deed oftrustormodgage
 and note to any otherpady? Ifthe answeris yes,would you kindly identifythe nam es and addresses of
 each and every individual,party,bank,trustorenti
                                                ty thathas received such assignm ent?

 9)     Sincethe inception ofthisIoan,hasthere been any sale orassignmentofservicing rightstothis
 m ortgage accountto any other partyT. Ifthe answ er is yes,would you kindly identify the nam es and
 addresses ofeach and every individual,party,bank,trustorentity thathas received such assignm ent
 orsale.

 10)    Since the inception ofthis Ioan,has any sub-servicers serviced any portion ofthis modgage
 loan? lfthe answeris yes,would you kindly identify the nam es and addresses ofeach and every indi-
 vidual,pady,bank,trustorentity thathas sub-serviced this m odgage Ioan.

 11)    Hasthis modgage accountbeen made a pad ofany modgage poolsince the inception ofthis
 Ioan? Ifyes,please identify form e each and every accountm ortgage poolthatthis m odgage has been
 a partoffrom the inception ofthis accountto the presentdate.
 12)    Has each and every assignmentofmy asset/monetaryinstrumentbeen recorded in the county
 Iand records where the propedy associated with this m ortgage accountis Iocated?

 13) Has there been any electronic assignmentofthis modgage with MERS (M odgage Electronic
 Registration System)orany othercomputermodgage registry service orcomputerprogram? Ifyes,
 please identify the nam e and address ofeach and every individual,enti ty,pady,bank,trustororgani-
 zation orservicers thathas been assigned the m odgage servicing rights to this accountas wellas the
 beneficialinterestto the paym ents ofprincipaland intereston this loan.

  14)   Have there been any investors (as defined in yourindustry)who have padicipated in any mort-
 gage-backed security, collateralm odgage obligation or other m odgage security instrum entthat this
 m odgage accounthas ever been a pad offrom the inception ofthis m odgage to the presentdate? If
 yes,please identi
                 fy the nam e and address ofeach and every individual,enti
                                                                         ty,organization and/ortrust.

  15)    Please identify forme the parties and theiraddresses to aIIsales contracts,servicing agree-
  m ents,assignm ents,alonges,transfers,indem nification agreem ents,recourse agreem ents and any
  agreem entrelated to this accountfrom its inception to the currentdate w ritten above.

  16)    Please provide me with copies of allsales contracts,servicing agreements,assignments,
  alonges,transfers,indem nification agreem ents,recourse agreem ents and any agreem entrelated to this
  accountfrom its inception to the currentdate written above.

  17)    How much was paid forthis individualmodgage accountby you?
  18)    lfpadofamortgage pool,whatwastheprincipalbalanceusedbyyoutodeterminepaymentfor
  this indi
          vidualm odgage loan.
  19)    Ifpad ofa modgage pool,whatwasthe percentagepaidbyyouofthe principalbalance above
  used to determ ine purchase ofthis individualmodgage loan.

  20)    W hodidyouissueacheckorpaymenttoforthismortgage Ioan?
  21)    Please provide me copieswiththe frontand backofcanceled check.
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 34 of
                                     123


 22)   Didanyinvestorapprovetheforeclosureofmypropedy?
 23)   Has HUD assigned ortransferred foreclosure rights to you as required by 12 USC 3754?
 24)    Please identify alIpersonswho approved the foreclosure ofmy property!
 Please provide m e with the docum ents Ihave requested and a detailed answ erto each ofm y questions
 w ithin the required Iawfultim e fram e.Upon receiptofthe docum ents and answers,an exam and audi  t
 w illbe conducted that m ay Iead to a further docum ent request and answers to questions under an
 additionalQW R Ietter.
 Copies ofthis Q uali
                    fied W ritten Request,Validation ofDebt,TILA and requestforaccounting and legal
 records,Dispute of Debtletterare being sentto FTC,HUD,ThriftSupervision,aIIrelevantstate and
 federalregulators;and otherconsum eradvocates'    ,and m y congressm an.
 Itis m y hope thatyou answ erthis RESPA REQ UEST in accordance with Iaw and the questions,docu-
 mentsand validation ofdebtto the penny and correctanyabusets)orschemets)uncovered and docu-
 m ented.
 DefaultProvisionts) underthis QUALCFIED W RIU EN RESPA REQUEST CITIBANK,,N.A.,orany
 agents,transfers,orassignsomissionsoforagreementbysilence ofthisRESPAREQUESTVia certified
 rebuttalofany and aIIpoints herein this RESPA REQUESTD,agrees and consents to including,but
 not Iim ited by any violations ofIaw and/or im m ediately term inate/rem ove any and aIIright,title
 and interests(liens)in GraceD Solisoranypropertyorcollateralconnectedto GraceD Solis or
 account #2908101484 and wai   ves any and aIIim m unities or defenses in claim s and or violations
 agreed to in this RESPA REQ UEST including,butnotIim ited by any and aII:
        1.G race D Solis's right,by breach offiduciary responsibility and fraud and m isrepresentation
        revocation and rescinding ofany and allpowerofattorney orappointm entC ITIBANK,N.A , m ay
        have orm ay have had in connection with account# 2908101484 and any propedy and/orreal
        estate connected with account# 2908101484
        2.Grace D Solis's rightto have any cedificated orun-cedificated security re-registered in Grace
        D Solis's,and only G race D Solis's nam e.
        3.G race D Solis's rightofcollection via CITIBANK,N .A.,Iiability insurance and/orbond.
        4.Grace D Solis's entitlem entin filing and executing any instrum ents,as powerofattorney for
        and by CITIBANK,N.A.including butnotIim ited by a new cedificated security orany securi    ty
        agreem ent perfected by filing a UCC Financing Statem ent with the Secretary of State in the
        State w here the CITIBANK,N.A.,is located.
        5.Grace D Solis's rightto dam ages because ofCITIBANK,N.A . w rong-fulregistration,breach
        ofinterm ediary responsibility with regard to Grace D Solis's assetby CITIBANK,N.A.,issuing to
        Grace D Solis's a certified check forthe originalvalue ofG race D Solis's m onetary instrum ent.
        6.Grace D Solis's rightto have account# 2908101484 com pletely setoffbecause ofCITIBANK,
        N.A.,w rongfulregistration,breach ofinterm ediary responsibility w ith regard to G race D Solis's
        m onetary instrum ent/assetby CITIBANK,N.A.,sending confirm ation ofsetoffofw rongfulIiabil-
        ity ofG race D Solis and issuing a certified check forthe di#erence betw een the originalvalue of
        G race D Solis's m onetary instrum ent/asset and what G race D Solis m istakenly sent to CITI-
         BANK,N.A.as paym entforsuch wrongfulIiability.
  CITIBANK,N.A.orany transfers,agents orassigns osering a rebuttalofthis RESPA REQ UEST m ust
        do so in the m annerofthis ''RESPA REQ UEST''in accordance ofand in com pliance with current
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 35 of
                                     123


       statutes and/orIaws by signing in the capacity ofa fully Iiable m an orwom an being responsible
       andIiableunderthepenaltyofperjurywhileofferingdirecttestimonywiththeofficialcapacityas
       an appointed agentforC ITIBANK,N.A.,in accordance w ith C ITIBANK,N.A .,Adicles ofIncor-
       poration,Article ofIncorporation,By Laws dul
                                                  y signed by a currentand duly sworn underoath
       directorts)ofsuchcorporation/HoldingCorporation/NationalAssociation.Anydirectrebuttalwith
       cedified true and com plete accom panying proofm ustbe posted w ith the Notary address herein
       within sixty days. W hen no verified rebuttalofthis ''RESPA REQUEST''is made in a timel     y
        manner,a '
                 lcedi
                     ficate of Non-Response''serves as CITIBANK,N.A.'S judgmentand con-
       sent/agreement by m eans ofsilence with any and aIlclaim s and/orviolations herein-stated in
       the defaul
                tprovisions orany otherIaw.
 Pow erofAttorney:W hen CITIBANK,N.A.fails by notrebutting to any partofthis 'RESPA REQUEST''
 CITIBANK,N.A .agrees with the granting unto Grace D Solis's unlim i
                                                                   ted Pow erofAttorney and any and
 aIIfullauthorization in signing orendorsing CITIBANK,N.A.nam e upon any instrum ents in satisfaction
 ofthe obli
          gationts)ofthisRESPA REouEsT/Agreementorany agreementarising from thisCITIBANK,
 N.A .Grace D Solis's agreem ent.Pre-em ption oforto any Bankruptcy proceeding shallnotdischarge
 anyobligationts)ofthisagreement.Consentand agreementwiththisPowerofAttorneybyCITIBANK,
 N.A .waives any and alIclaim s ofGrace D Solis,and/ordefenses and rem ains in effectuntilsatisfaction
 ofaIIobligationls)byCITIBANK,N.A.has been satisfied.
                                                                 Sincerel
                                                                        y,


                                                                  G race D Solis

 CC:
 1.FederalTrade Com m ission                       3.Office ofRESPA and Interstate Land Sales
 6O0 Pennsylvania Avenue NW ,                      Office ofHousing,Room 9146
 W ashington,DC .20580                             Departm entofHousing and Urban Developm ent
                                                   451 Seventh Street,SW

 2.OfficeofHousingEnterprise Oversight(OFHEO )
 1700 G Street,NW .,Foudh Floor,
 W ashington,DC 20552.
        Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 36 of
                                             123


                                                                                                                                                                                                      Home IHelo 1
                         mUNl0...
                           .-   D-ST.
                                    Z.-
                                      T.&--                                                                                                                                                                          Siqn In
                                 At             .
                .4tx 1:f         '' ' '. .
                                         f .            :   4 . f jj, . s                       .* eï'l.
                                                                                                       the .E
                                                                                                            II?                       'd*jpqloa&As'4>b';)&.f '             $' '. 1)8'Pdttl)
                                                                                                                                                            Krack&- confirm      FAQS


                         Tfack Cnnfirm
                                Search Results
                                Label
                                    /Recei
                                         ptNtlmber:7001 2510 9008 94112081                                                                      Trpck& C4llfir'
                                                                                                                                                              m                         l
                                                                                                                                                                                        ,
                                                                                                                                                                                        qt
                                                                                                                                                                                        '
                                                                                                                                                                                        x
                                                                                                                                                                                         .
                                                                                                                                                                                         :.7
                                                                                                                                                                                           t
                                                                                                                                                                                           4-
                                                                                                                                                                                            j
                                                                                                                                                                                            q
                                                                                                                                                                                            .
                                                                                                                                                                                            '
                                                                                                                                                                                            ;g
                                                                                                                                                                                             -.
                                                                                                                                                                                             .z
                                                                                                                                                                                              i
                                                                                                                                                                                              .
                                                                                                                                                                                              y
                                                                                                                                                                                              !
                                                                                                                                                                                              t<.k
                                                                                                                                                                                               k
                                                                                                                                                                                               ; '
                                                                                                                                                                                                 .
                                                                                                                                                                                                 t
                                                                                                                                                                                                 '.
                                                                                                                                                                                                  i
                                                                                                                                                                                                  t3
                                                                                                                                                                                                  th
                                                                                                                                                                                                  f;s
                                                                                                                                                                                                    .
                                                                                                                                                                                                    t$
                                                                                                                                                                                                    ï
                                                                                                                                                                                                    .
                                                                                                                                                                                                    k?..k
                                                                                                                                                                                                      :.
                                                                                                                                                                                                      ' .
                                                                                                                                                                                                        ?
                                                                                                                                                                                                        )
                                                                                                                                                                                                        '
                                                                                                                                                                                                        î
                                                                                                                                                                                                        > .
                                                                                                                                                                                                         ,.
                                                                                                                                                                                                         ''
                                                                                                                                                                                                          ?'
                                Status:Delivered
                                                                                                                                                 EnterLabel/ReceiptNumber.
                                Youcitem was delivered at10: 41am on November27,2010 in SAN
                                ANTONIO,-l' X 78245.A proofofdelivery record maybe available
                                through yourlocalPostOf fice forafee.                                                                                                                                           &>
                                Addi
                                   tionalinform ation forthi
                                                           s item isstored in 5l
                                                                               esoffli
                                                                                     ne.

                                               'Mqr
                                                  .#*(*.IP< #e @                    &.
                                                                                     -
                                                                                     .-..e',
                                                                                           fPA-
                                                                                              -,
                                                                                               -
                                                                                               .7#
                                                                                                 ..>.
                                                                                                    V-
                                                                                                    . PJ              .- ..-




                    Site Map      CustomerService       Forms       Gov'fSefvices       Careers          PdvlcvPolicg                      TermsofUse                     BusinessCuslomerGatewav
                                                                                                                                      lîi/!klp-'
                                                                                                                                               ttIhIEtttl/klrk:r1:'.
                                                                                                                                                                   '       I''7 111!.;k
                                                                                                                                                                                      1:>'
                                                                                                                                                                                         -.k1)dh'.'
                                                                                                                                                                                                  ;ï.*
                                                                                                                                                                                                     2)r11tt')'.<'
                    Copyrlght@ 2010 USPS.AIlRights Resem ed. No FEAR ActE6O Data                                                      ,Aw ,r:-..z,   r,..;re'4f.J.,  .3    . z l'$,)qt;t31'
                                                                                                                                                                           '                  ..
                                                                                                                                                                                               :.
                                                                                                                                                                                                ytlakqsy..;).




                                                                                                                                             -Q01 2!12 0026 9q11 2061
  .> , .                      .                                  @ -                        . . .               -                                !R*!
                                                                                                                                                 !z?3 :
                                                                                                                                                w.      2                 g Yx
                                                                                                                                                                            @'3 *o
                                                                                                                                                                                 g.j,       r .
                                                                                                                                                                                              e
i                                                                                       .        ,                                              o: g: g                   ; aark ;;
                                                                                                                                                                                 !f        j
                                                                                                                                                                                           .
                                                                                                                                                                                           e  ' #
jom'pl
     ef
      te
iem 4 i
        Items1,2,anvdee
       RestrictedDeli
                      3. Al
                          socomplete
                       ylsdesired
                                                                X Sl
                                                                   gnatu                                            n Agent                     s
                                                                                                                                                p!:.
                                                                                                                                                   x4.:
                                                                                                                                                    r-                    z
                                                                                                                                                                          s !
                                                                                                                                                                            jg          .
                                               .                X                                                                                   !& h                  : .: j.>
                                                                                                                                                                          ,        y .;)   k
                                                                                                                                                                                           (,
                                                                                                                                                                                           u.
Printyournameandaddressonthereverse
:
                                                                              ..

                                                                                              c. teo 'ery Yi .7
                                                                                                                    u Addressee j
                                                                                                                                t
                                                                                                                                â:.,
                                                                                                                                   %ë.                                    .  vv  z y.ù y - *
'
s
Aottt
s    hatwe can returnthe card to you.                           B. aecel
                                                                       v '' çdntodName)
                                                                                                               ! e
                                                                                                                                                                          * V.
                                                                                                                                                                          r
                                                                                                                                                                               1*@.R 'b 1. X
                                                                                                                                                                                   '
                                                                                                                                                                                       :'z. ;= J) (
                                                                                                                                                                                                  î                           ,
                                                                                                                                                                                                                              =
    achthi
         s card to the backofthe niailpiece,                               '
                                                                                                           !              .
oronthefronti
            fspacepermits.                                                     .                  .
                                                                                                           ' Nj
                                                                                                           .V' ty
                                                                                                                q.
                                                                                                                 x                                                        j
                                                                                                                                                                          r
                                                                                                                                                                          .- so sî o -                                        .
                                                                                                                                                                                                                              >'
                                                                                                                                                                                                                               1         *.
-.                                                              D.lsdel
                                                                      ivet
                                                                         yadd-sdi
                                                                                fferentffomRem17 C1Yes     :v''%                                                          .
                                                                                                                                                                          (p                                    v' .-                     .
Articl
     eAddressedto:                                                  jjvss,   enterdelveryaddressbelow; I
                                                                                                       ZINo                                     -l 1%M                                                                            Y
                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                  2 * *'
       lx-baw)t(                                     ?DDl es2,z cac:                                                                            u:
                                                                                                                                                 ' ct 1 l                                                                         '
                                                                                                                                                                                                                                  --'
                                      . .             .-             qjz:, an,z
   1
(.7t) -                    -)4f
                                ppk/                                               --       ,
                                                                                                     --
                                                                                                      ..--...-- ..
                                                                                                                 -.- . .. .
                                                                                                                            .. . ..
                                                                                                                                                ,
                                                                                                                                                .t
                                                                                                                                                ,
                                                                                                                                                j   , jy.j)
                                                                                                                                                    :         ; :
                                                                                                                                                                .y,r,
                                                                                                                                                                  .   .yr.
                                                                                                                                                  ! j:, jsy.j:,u-., yjyj r
                                                                                                                                                  y                      ,
                                                                                                                                                                          y
                                                                                                                                                                          ,
                                                                                                                                                                         y-
                                                                                                                                                                          j
                                                                                                                                                                          r,
                                                                                                                                                                            .
                                                                                                                                                                            y
                                                                                                                                                                            ,
                                                                                                                                                                            .
                                                                                                                                                                           j.
                                                                                                                                                                            ,j
                                                                                                                                                                              .
                                                                                                                                                                              ,
                                                                                                                                                                             ,,
                                                                                                                                                                             .j
                                                                                                                                                                              ,
                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                           ,
                                         C--
                                          ,                                                                                                         .w:ç-2.#z..l ,                                            L--
fx->A.$:1F,.:-,1.       .
                        /
                        .
                        -1
                         .      nt%Q? I                         ts
                                                                 Yer
                                                                   vi
                                                                   ocre
                                                                    e tkzyp
                                                                        sede
                                                                           Mai
                                                                             l taExpr
                                                                                    ..
                                                                                     q.Mall              -
                                                                                                         /4)!
                                                                                                            ë=1
                                                                                                              ::.:
                                                                                                               ;):' I
                                                                                                                    Ib
                                                                                                                     --
                                                                                                                      . --
                                                                                                                      !
                                                                                                                      -                                                         ..-.
                                                                                                                                                                                .-
                                                                                                                                                                                                                      pE:t
                                                                                                                                                                                                                      -:
                                                                                                                                                                                                                      ,r-
                                                                                                                                                                                                                      ..-
                                                                                                                                                                                                                       ..i.
                                                                                                                                                                                                                                         -.
                                                                                                                                                                                                                        .
 .-                                    A t/ -e                   IDnaystered Q neturnRecelptforMerchandi
                                                                                                       sea (ëm ! j j. ,
                                                                                                                      .
                                                                                                                      ,.
                                                                                                                      /                                                                                               ,
                                                                                                                                                                                                                      :,
                                                                                                                                                                                                                       4t
                                                                                                                                                                                                                       .,                q.
                                                                    E1lnsuredMail 1:1G.
                                                                                      O.D.                                                      .q !                             ;                     17                     !          .
                                             OO V               4 nestrlotedoel
                                                                              iverpr
                                                                                   sxtmree)                          c:lyes                     ><  :1
                                                                                                                                                    ! E !f
                                                                                                                                                 fw i : 1
                                                                                                                                                          )
                                                                                                                                                          2o'
                                                                                                                                                          c .                                      lï2
                                                                                                                                                                                                   a .
                                                                                                                                                                                                     '
                                                                                                                                                                                                     T
                                                                                                                                                                                                     R.
                                                                                                                                                                                                                              1
                                                                                                                                                                                                                              j
                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                         *
                                                                                                                                                                                                                                         .
-
ArtcleNumber                                           -                                    , .. m                                               -U i '
                                                                                                                                                      k 1                                                                     !
                                                                                                                                                                                                                              j          i
frmnsrerfromseafcelatt
                     eô 7 @ o1-21 t0 -- oop ç'- ?Vll-* OF /                                                                                     %:
                                                                                                                                                 ! t
                                                                                                                                                   : !                                                                        t
;Form 3811,February2004                             Domestl
                                                          cReturnRe
                                                                  '
                                                                    ceiptF h                                      102595*2-M-1540:
                                                                                                                                 :
                                                                                                                                   '
                                                                                                                                   . 1 i.
                                                                                                                                       i 11                                                                                       '''-
               htfn'//trknnfrm 1Rmi.llRnR.coe TslnteM etW eb/lnterLabellnquia .do                                                                                                                           1/25/2011
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 37 of
                                     123



                                   EX H IBIT D


    D ISPU TE LE TTER S SEN T TO TH E C R A S O N FE BR U A R Y 3,2011 W ITH
                           PR O O F O F D ELIV ER Y
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 38 of
                                     123
                           N v#'
                               l
                              .t
                           t: Rû *
                                 ,
                                 y                               %'

   730 86thStreet
   MiamiBeach,FL 33141



   February 2,2011


    Equifax
    PO Box 740241
    Atlanta,GA 30374
    Viaœ rti
           fiedmail#7010 0780 Q001 7592 8463

    To W hom ItMay Concern:
    l re- ntly pulled my credit repod and found errors and inquiries from com panies ldid not
    authorize to pullm y credit. Please remove these errors/inquiries and send m e a corred ed
    credi t report Do not share my information with any third party without m y express and/or
    writtenauthorization.This is my personalinformation and lwillnotallow i
                                                                          tto be sold orshared.

    CITIBANK FSB account #2908101484 - account is in dispute per the attached RESPA
    QUALIFIED W RIU EN REQUEST,COMPLAINT, DISPUTE OF DEBT & VALIDATION O F
    DEBT LEU ER,Tl% REQUEST (senton 11/24/10 with no response from creditor) - Iate
    reporting in violation ofFCRA Sed ion 623;
     Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 39 of
                                          123

                       *                                Q'


Sincerely,



  r ce D Solis


Cc: FederalTrade Com mission
6* Street& Pennsylvania Avenue NW
W ashington,DC 20850
*
'




                Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 40 of
                                        ,,           123
                                                                            '
                                                                                       :. . e.'-* ' '' *
                                                                                                                .     ,,.
                                                                                                                      .
                                                                                                                                                                                            pag: jof1
         USPS -Track & Conflrm ..                             .         *       ,
                                                                                                                            ..
                                                                                                                                 ..
                                                                                                                                  .
                                                                                                                                   -.              *                                    .




                                                                                                                                                                                                                 1+ 1 l
                     -   U&lV Dr â
                            TX 5                   .
                                                                                                                                                                                                                 u u
                 -
                                                                               c--:L7.u-zzzzz-u.-utjL'''-'-.u.-',,.>''-.:2x-.4 .72..7.-.
                w -.---w.-w.- .,.-. ...--..-.-..-,......u u,......-w- -.-*>='(.y                                                      .. . .uw..:xx.#...4:.*
                                                                                                                                        7$.71                      yratk* Gonf.
                                                                                                                                                                              lrm                                FA



                         Track Cnnfirm
                               SearchReselt&
                                                                                                                                                                                            ..       .       t'%'             '.
                               t-abelmex i
                                         ptNumber:a 1:::8:Qt:$ :692 8463                                                                          'px k& cô                 ..
                                                                                                                                                                             ,r-.'.
                                                                                                                                                                                  -
                                                                                                                                                                                  ,.
                                                                                                                                                                                   J.
                                                                                                                                                                                    -
                                                                                                                                                                                    .-v' '
                                                                                                                                                                                         -
                                                                                                                                                                                         ''
                               ExpectedDeli
                                          vel Da*:F*brual 6 2:11
                               class:Fi-tr laelM al'              ''>                                                                             rEn  *fL
                                                                                                                                                   - ..t
                                                                                                                                                       --
                                                                                                                                                           abel
                                                                                                                                                          -- -
                                                                                                                                                               /Reo iptNtlmbef'            ,
                                                                                                                                                                                           1
                               Ser+œlsl.
                                       'C*di
                                           fiedMail                                                                                               )               .. ..-.  -.....-'-'
                                         Retvm R*ceipt                                                                                                                                                           > >
                              Status:D.liv*red
                              Youritem wasdelivered ât3:23 pm 4n February06,2Q11inATLANTA,
                              C>A 30348.
                              œ tailed R>m1I*.
                                             '
                              .N livelmd,Fe rual ;G 2:11,3:23pm,ATLANTA,GA 39348
                              .ArrivalatUni
                                          t Februaœ Q6,201*,9:4* am ,ATLANTA,GA 30394
                              *Acceplnt*,Februal :3,2011,3:50 pm,MIAMI,Fk3318e
                              N ..+r-x#jM Dpfn-
                              Yrack & Gonfirm by ernail
                              Getcurrenteventinformation orupdatesforyouri
                                                                         tem sentto #ou orother: by email. k >                                                              .




                                                                                                                                                                                                                                   P
              SàeMao            custemerservice           Forms             Gov'tBervjces          careers          prlvacvpotlcv               TermsofUse          BusinesscustomerGatewav

          copyrigl,tm zcl: uses. AlIRigt,tsaesewed. soFssaActEso nata                                         Fo lA                     t1:M $.1*-ï',
                                                                                                                                                    'Aq7*1            . hekest:i'''gnp'''
                                                                                                                                                                                        u.
                                                                                                                                        k$:4.lq-4#.'kœr'jll
                                                                                                                                                          p'
                                                                                                                                                           .
                                                                                                                                                           ;         . lN)4twk4tlk.
                                                                                                                                                                                  -u1..
                                                                                                                                                                                      :


                                                                                                                                                                                                                                                                        '
                                                            . . .                                                                                                                                                                                              ..       . -s
                                                                                                                                                                                .            .               '



    '.   /.              '
                             x. .;-    ê     ..9$..  vkù..
                                                  .!...  ..
                                                          '
                                                          1....
                                                              .     +.4 .
                                                                        '                                   ,X;
                                                                                                  . 4 .- - .y
                                                                                                            s                                     pn IQ QRBB QBDY RS52 BBV3                                                                    -
                                                                  X Signature                                                                                              -
                                                                                                                                                                           R = 'R                                                   -J 4'-::z, ,
                                                                                                                       ClAgenktj: Rigt% 1
                                                                                                                                       x,4:                                     ,
                                                                                                                                                                                g.
    '
    r
    ams1,2,and 3.K so complete                                                                                                          %
                                                                                                                                    eg opt
                                                                                                                                          :R Bg'                           ZR
                                                                                                                                                                           q p q
                                                                                                                                                                               :x
                                                                                                                                                                                                                                '                  '':' ' ' r-
                                                                                                                                                                                                                               k,.                 :f,j
                                                                                                                                                                                                                                                      .j.,:. ,
                                                                                                                                                                                                                                       .
    '
    k
    tricteddDeli
               veryisdesired.
             address onthereverse
                                                                  x            *
                                                                                   , zyz-                              E:lAddr# '
                                                                                                                                    q: a'st
                                                                                                                                          j Q x                            %g !'                                          xs: .                    ,.! rz
    :
    mean
    an return thecard to you.                                       B.aecel
                                                                          vedby(PrintedName)                        C.nateofIx  $
                                                                                                                                c)
                                                                                                                                 .
                                                                                                                                 .
                                                                                                                                    a
                                                                                                                                    sî %
                                                                                                                                       .
                                                                                                                                       &'
                                                                                                                                ., x:. pj
                                                                                                                                         P.   j
                                                                                                                                              oo
                                                                                                                                                                           :
                                                                                                                                                                           1
                                                                                                                                                                           a no.%
                                                                                                                                                                                B7
                                                                                                                                                                           m. s .x. x
                                                                                                                                                                                    , 9
                                                                                                                                                                                      k;                                 tx.-r
                                                                                                                                                                                                                             p-
                                                                                                                                                                                                                             -$
                                                                                                                                                                                                                              .-
                                                                                                                                                                                                                              .;                   s.'
                                                                                                                                                                                                                                                     ..z
                                                                                                                                                                                                                                                       =v.:,.
                                                                                                                                                                                                                                                       -.
                                                                                                                                                                                                                                                            k
                                                                                                                                                                                                                                                            ,.
                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                            .-
                                                                                                                                                                                                                                                             .              ,

    .
    )lrd to the backofthe mailpiece,
    1S                                                                                .                                         :.. tl ,
                                                                                                                                 :
                                                                                                                                 -             >                           .
                                                                                                                                                                           : a: âu     .s ..ç.s t .. y,    ...
                                                                                                                                                                                                             .
                                                                                                                                :. l jj:L      .y!                         !
                                                                                                                                                                           :ë.   .t s g
                                                                                                                                                                                j:
                                                                                                                                                                                 ë     <jr r...-, -.,
                                                                                                                                                                                                    ...a...
                                                                                                                                                                                                          :.
                                                                                                                                                                                                           j:
                                                                                                                                                                                                            .:
                                                                                                                                                                                                             .
                                                                                                                                                                                                             ,
    ntifspacepermits.                                               D.Isdel
                                                                          i
                                                                          veryad-
                                                                                dj
                                                                                 eudjaren-
                                                                                         tf
                                                                                          mmi tom17 Q Yes r
                                                                                                          jl
                                                                                                           ) j
                                                                                                           h I l
                                                                                      ddressbalow: Q NO '' $% t
                                                                                                               '
                                                                                                               ,
                                                                                                               v... j                                                      '
                                                                                                                                                                           z
                                                                                                                                                                           -i.,
                                                                                                                                                                           .    d; :m gu' ..;.>
                                                                                                                                                                                -
                                                                                                                                                                              o so            .
                                                                                                                                                                                              %-.!
                                                                                                                                                                                                 ,  :!
                                                                                                                                                                                                   ' ..
                                                                                                                                                                                                       .:
                                                                                                                                                                                                        .. -
                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                   :.                  :'               ). .
                                                                                                                                                                                                                                                                           L
                                                                                                                                                                                                                                                                           .
    bed t
        o;                                                              lfYES,ente/deli
                                                                                      vel 8                                            ).
                                                                                                                                       u ) .w !
                                                                                                                                        (C    .            !
                                                                                                                                                           '
                                                                                                                                                           !        .ew'
                                                                                                                                                                    v
                                                                                                                                                                                                                 4/j               - -.
                                                                                                                                                                                                                              x. a .. .
                                                                                                                                                                                                                              .                        .
                                                                                                                                                                                                                                                        .                -
                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                 w z                           ,-u. .

                                                                                                                                       l
                                                                                                                                         )% .      '
                                                                                                                                                           l
                                                                                                                                                           l
                                                                                                                                                           1
                                                                                                                                                                                                                              . 6*..
                                                                                                                                                                                                                                   ' .rrt
                                                                                                                                                                                                                                   Z
                                                                                                                                                                                                                                          ,,r.
                                                                                                                                                                                                                                   ' ' k- ' '
                                                                                                                                                                                                                                           ' -'
                                                                                                                                                                                                                                             W     '
                                                                                                                                            '
                                                                                                                                       '
                                                                                                                                       !2 ) ,                                                                                                 ., --        .                    ,
                                                                                                                                       1
                                                                                                                                       2.   '.
                                                                                                                                            1-
                                                                                                                                                           :
                                                                                                                                                           ,
                                                                                                                                                                                                                              '.
                                                                                                                                                                                                                               1.
                                                                                                                                                                                                                                -2
                                                                                                                                                                                                                                 '.
                                                                                                                                                                                                                                  ---
                                                                                                                                                                                                                                    .'
                                                                                                                                                                                                                                     -.-.--'-
                                                                                                                                                                                                                                            '
    <                    d!
                          :
                          ë
                          :::l
                          !  ''l
                               ,
                               k
                               .
                               -
                               l''
                               ; -ï
                                  j
                                  d
                                  '
                                  l
                                  -                                                                                                    l
                                                                                                                                       ç
                                                                                                                                        ,
                                                                                                                                        .
                                                                                                                                                   I
                                                                                                                                                   r       :
                                                                                                                                                           L
                                                                                                                                                           t          -
                                                                                                                                                                      '
                                                                                                                                                                      .
                                                                                                                                                                      i
                                                                                                                                                                      I
                                                                                                                                                                      '.
                                                                                                                                                                      1,
                                                                                                                                                                      It:,.,--. ,
                                                                                                                                                                                -4,
                                                                                                                                                                                  .:
                                                                                                                                                                                   1,
                                                                                                                                                                                    .:
                                                                                                                                                                                     ,:
                                                                                                                                                                                     . .. 3
                                                                                                                                                                                      .,  .b
                                                                                                                                                                                           -
                                                                                                                                                                                           '-
                                                                                                                                                                                            '-
                                                                                                                                                                                             6-
                                                                                                                                                                                             ,'.
                                                                                                                                                                                               b,
                                                                                                                                                                                                'b
                                                                                                                                                                                                b. -,
                                                                                                                                                                                                    .,
                                                                                                                                                                                                    1.,
                                                                                                                                                                                                     ,1-
                                                                                                                                                                                                      -,-
                                                                                                                                                                                                        ,:
                                                                                                                                                                                                         .,
                                                                                                                                                                                                          -k
                                                                                                                                                                                                          ,    ,1k
                                                                                                                                                                                                                 t,j
                                                                                                                                                                                                                 . -j
                                                                                                                                                                                                                   r-;:k:.)j,.-... .:-- , .. .-
                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                               '

                                                                                                                                                                      .          .        .         .        . k.g. .ts' - . .-a
                                      37                            a.@sar
                                                                         c
                                                                         vei
                                                                           cretifzloydpeMall    a ExpressMa'l                          k
                                                                                                                                       F
                                                                                                                                       s
                                                                                                                                                   :
                                                                                                                                                   3 l
                                                                                                                                                   % '
                                                                                                                                                     ,                .*-'
                                                                                                                                                                      -                                  .
                                                                                                                                                                                                         =                     >.
                                                                                                                                                                                                                                ---                                     -? ''-.
                                                                                                                                                                                                                                                                        '
               '                                                        E1Beglstered            (3 Returnneoel
                                                                                                             ptforMerchan,               t         w ,                          -..                      .   k                  :                              ..
                                                                                                                                                                                                                                                                c
                                                                        D lnsuredMall ClG.O.
                                                                                           D.                                      .'t < <
                                                                                                                                         l
                                                                                                                                           l
                                                                                                                                           1
                                                                                                                                           l..                                      *                         .#
                                                                                                                                                                                                         zm ..<
                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                               .' -- ...
                                                                                                                                                                                                                                                                        2
                                                                                                                                                                                                                                                                        *
                                                                    4.Restrl
                                                                           ctedIxl
                                                                                 lveryR(ExtraFee)                            D Ves 7:
                                                                                                                                    ,.
                                                                                                                                     J
                                                                                                                                     , u 1
                                                                                                                                         . l
                                                                                                                                           j                       . x.
                                                                                                                                                                     o                                               c tw .,,: .
                                                                                                                                                                                                                               . ...
                                                                                                                                                                                                                                   0
                                                                                                                                                       :       l     t-                                               .        .
                                                                                                                                                                                                                         e, :
                                              :n nBB1 7 sqa :Bb3
                                                                                                                                            .,
                                                                                                                                            .
                                                                                                                                              ,
                                                                                                                                            ; !: l
                                                                                                                                                       :       t
                                                                                                                                                               I
                                                                                                                                                               j
                                                                                                                                                                       *
                                                                                                                                                                       0
                                                                                                                                                                       -
                                                                                                                                                                            ..              :
                                                                                                                                                                                                 s                   ;
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     >
                                                                                                                                                                                                                      . y
                                                                                                                                                                                                                        u .
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                .



                                      7 nl2 27                                                                                              ,.                              ..?
                                                                                                                                                                            .                                    .
                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                          .                                         .

    wlcelabel                                                       lt
                                                          aeturnReoep
                                                                                                                            1*595-
                                                                                                                                 *+ ' j t
                                                                                                                                        l
                                                                                                                                      l j
                                                                                                                                                                                                                         ,.',. j
                                                                                                                                                                                                                               .as
                                                                                                                                                                                                                                 ::,
     -
    ,-   .-...oe.,pn04                      pomestic                                                                                        -          y       t .                                       '
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                  .                l t,
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 41 of
                                     123
  .                           -.***k
                             1#

 73086*street
 M iam iBeach
                             '
                             :
                             *
                             k
                             *
                             8                                     p
              ,   FL 33141



  February 2,2011



  Transunion
  PO Box 1000
  Chester,PA 19022
  Via Cedified M ail#7010 0780 0001 7592 8487

  To W hom ltM ay Concern:
  I reœ ntly pulled my eredit repod and found errors and inquiries from com panies 1 did not
  authorize to pullm y credit. Please rem ove these errors and send m e a correded creditreport.
  Do not share m y inform ation with any third party without m y express and/or w ritten
  authorization. This is m y pirsonalinform ation and lwillnotallow itto be sold orsbared.
  CITIBA NK FSB account#2908101484 - accountis in dispute perthe attached copy of R ESPA
  QUALIFIED W RIU EN REQUEST, COM PLAINT DISPUTE OF DEBT & VALIDATION OF
  DSBT LEU ER,Tll-A REQUEST (senton 11/2J/10 with no response from credi
                                                                       tor)- Iate
  reporting is violation ofFCRA Section 623;
  Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 42 of
                                       123                             1101.1111kIt
                                                                                  '
                                                                                  $2
                                                                                   1k;;7I
                                                                                        f1


                                                        e> *
                                                                                             !



Sinc rely,



G r#c D Solis

Cc2 FederalTrade C om m ission
6* Street& Pennsylvania Avenue NW
W ashington,DC 20850




                                                                                             :'

                                                                                             ï
          Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 43 of
                                               123
S -Track & Consrm                                                      6. i'i.r .4                                             Q                                                Page,
                                                                                                                                                                                    1'of1
                                                                                                                                                                                    *           l* l
F UNIW DSTZTES
  .'
  W AL         *
                           .
                                   .
                                       .
                                           '
                                           w ....w .....-. .w.
                                                             .-    -                        u vu -gu -                         '-e . Trat                                   .               yy
                                                                                                                                                                                            A


        Track & Cnnfirm
                 SearciResolts                                                                                                                                       > , . u        T       mM
                 tabel
                     /ReœiptNumber:Tb1; :78:'O l7592848:                                                                       Tl'
                                                                                                                                 K k& 0Dfé
                                                                                                                                         .rm                          '.%.m-,..
                                                                                                                                                                              ,.$,,
                                                                                                                                                                                  .-.
                                                                                                                                                                                    '
                                                                                                                                                                                    w.
                                                                                                                                                                                     ,.
                 Eoecte DeliveryDate:Februae A 20$1                                                                            EnterLabel/Re- iptNumber.
                 a ass:Fiat-clau Mail
                                    *                                                                                                                                                                1
                                                 m                                                                             )                                                                     i
                                                                                                                               !
                 Servi
                     œ tsl:CertifiedMail                                                                                                                                                    & >
                            Return Receipt
                 Status:Deliveœ d
                 YourRem wasdeliveredat10:00am onFebruary07,2011inCHESTER,
                 PA 1K 13.
                 A tailed Resul
                              ts:
                 .Delivered,F*bruary QT,2011,1Q:00 am ,CHESTER,PA 19013
                  .ArrivalatUnK Februal *7.2:11,9:38am ,CHESTER,PA 19013
                  .Acceptance,Februaœ 03,2Q1ï,3:50 pm ,MlAM l,FL 33180

                 Ne ' t'œ 0Pt'=                                                                             . . . -                  -.--- -- -- -- -                                 -
                  Track & Confirm by email
                  Getcurrenteventinformation orupdates foryouri
                                                              tem sentto you orothersby email. 54 >

                                                                                                                                                                                                     P
       siteMap      custotnerService         Fofms         Gov'tServirees       Careers      Pr?vacvPoi'cv'                TefmsofUse           BusfnessCtlstomerGatewav
                                                                                                                     t5ti'ta :llw'q.
                                                                                                                                   / u:..
                                                                                                                                        !                    he,w ,::4,.4e
                                                                                                                                                                         wxy
                                                                                                                                                                           w w,
       copyrighe 201QUSPS.AlIRigh? Rese- ed.                No FEAR Ad EEO Data           FOIA                       lNutuvk#..4gr.jj..z4         .          jqjqyjr
                                                                                                                                                                   x#jjwpj..
                                                                                                                                                                           y


                                                                                                                              7812 :78D  d
                                                                                                                                         *
                                                                                                                                         '
                                                                                                                                                          DBDI 755: BBBT                                                               l
 # , s .- '       pc ...       .                                                                                                                      mZ;x     m
                                       ...,$$..
                                              ,:.
                                                j.,
                                                  . >. . ..             .       . . .                .         ),
                                                                                                               .    çjjR m
                                                                                                                         ry %               M
                                                                                                                                            o   o.*            O                                     'f           '
                                                                                                                                                                                                                  *'
                                                                                                                                                                                                                   ''*xv'
items 1,2,and3. Also complete                        A.Si
                                                        gnature                                                -
                                                                                                               't etr4:yk1f
                                                                                                                          -2 z
                                                                                                                             o,              ?
                                                                                                                                             Q- q
                                                                                                                                             '. ï=n
                                                                                                                                                  o
                                                                                                                                                  e
                                                                                                                                                     .Q.a'=
                                                                                                                                                  ..e- #g *                                     rj-
                                                                                                                                                                                                m .'
                                                                                                                                                                                                   .:
                                                                                                                                                                                                    -. .
                                                                                                                                                                                                       '.
                                                                                                                                                                                                       -4 ut
                                                                                                                                                                                                        - 2 ..
                                                                                                                                                                                                             v' 4 :
                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                   -'..
                                                                                                                                                                                                                      -.v:
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         -.- j
estri ed Deli
            keryisdesired.                           x                                                   D Agej
                                                                                                              wy
                                                                                                               ,j y.rp o: s:                 8 B
                                                                                                                                               .& t    H.a                        t
                                                                                                                                                                                  .
                                                                                                                                                                                  ,ex ,
                                                                                                                                                                                      4
                                                                                                                                                                                      .
                                                                                                                                                                                      ::
                                                                                                                                                                                       --                         ..... ...l. ,v
nca ereatn
          daddressonthereverse
         urnthecardtoyou.
                                                     n                                              j
                                                                                                    ..p)x-P.=; j
                                                                                                         o AddrL..y t jzpA
                                                                                                                                             #
                                                                                                                                             2
                                                                                                                                             ' Rc >
                                                                                                                                             % x   P
                                                                                                                                                   2 m'
                                                                                                                                                     -
                                                                                                                                                        ..7)
                                                                                                                                                           q
                                                                                                                                                                          t'
                                                                                                                                                                           B  .
                                                                                                                                                                           .:,' =
                                                                                                                                                                                  N
                                                                                                                                                                                  e.. ..
                                                                                                                                                                                  >
                                                                                                                                                                                  ,y.--
                                                                                                                                                                                      r  ..-
                                                                                                                                                                                                                   -- -#.z.
                                                                                                                                                                                                                    ,     '
                                                                                                                                                                                                                          -
                                                                                                                                                                                                                               o
                                                                                                                                                                                                                             'C.*
                                                                                                                                                                                                                                -.
                                                                                                                                                                                                                  .- . - - .d .
   rdtothebackofthemailpiece,                        s jucejve by(psntedName)
                                                       '
                                                                                            cD
                                                                                             ateofDe'
                                                                                                 .  7
                                                                                                    t> X1
                                                                                                    .   j. 21lQ
                                                                                                                                             * m.G Qt> .s
                                                                                                                                             m
                                                                                                                                             o
                                                                                                                                                        *=.,..
                                                                                                                                                                           o
                                                                                                                                                                           t;ï. g   z
                                                                                                                                                                                    tp .                           ... ..a
                                                                                                                                                                                                                  . .    1..-.,
                                                                                                                                                                                                                              .-
                                                                                                                                                                                                                               .....
ontifspacepermi
'             ts.                                                                                               i!x t Vl                     * i
                                                                                                                                             o    .t
                                                                                                                                                 w* mp wc
                                                                                                                                                        ..
                                                                                                                                                        ou'om
                                                                                                                                                            o              '
                                                                                                                                                                           %n g % .ws >
                                                                                                                                                                                      r
                                                                                                                                                                                     r.
                                                                                                                                                                                     j h
                                                                                                                                                                                       r...
                                                                                                                                                                                       n:  '
                                                                                                                                                                                           .
                                                                                                                                                                                           .
                                                                                                                                                                                           c
                                                                                                                                                                                           .
                                                                                                                                                                                           .
                                                                                                                                                                                           .
                                                                                                                                                                                                                  '...
                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                     ..x
                                                                                                                                                                                                                      ..'.%a.
                                                                                                                                                                                                                       k.
                                                     D. Isdelive?yaddressdi#etentfro                                                                                                             = '                         ,-..w, '#;
                                                                                                             s i
                                                                                                               .:
                                                                                                                't.
                                                                                                                  ,           I
                                                                                                                              j !
                                                                                                                                -
                                                                                                                .
ased to;                                                IfYEs
                                                                                                                  .:          i .            <A                                                                     -                ''. '
                                                                                                                                                                                                                                         1
                                                              .        :k'g---.
                                                                  e trn'      a...          ..1.                .
                                                                                                                'F.           l:6   t-                                                           ... .
?                                                                                                                                                                                           t$ ..,
                                                                                                                                                                                                 .                           .+v
                                                                                                                                                                                                                               =.... t
                                                                                                                                                                                                                                     j
/r'
,
  lt-om                                                                               >                         ,
                                                                                                                .5 Y
                                                                                                                   !' .--                                                                        .                           .
                                                                                                                                                                                            .. .. .                      .
                                                                                                                                                                                                                                     ! t
                                                                             E8 91 2211                         i
                                                                                                                k îv
                                                                                                                   . J/
                                                                                                                                                                                                  .                     ..
                                                                                                                                                *#V
> lowo                                                                      F'                                   .
                                                                                                                   l
                                                                                                                   :
                                                                                                                   o  ,                         >w *K
                                                                                                                                                <
                                                                                                                                                *
                                                                                                                                                    Zh *>
                                                                                                                                                    *
                                                                                                                                                        -3 *e
                                                                                                                                                        #   *
                                                                                                                                                             -J *1 :'ej'. I Z tl.''ih'<
                                                                                                                                                                                      .
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                       '6
                                                                                                                 '
                                                                                                                                                '
                                                                                                                                                <
                                                                                                                                                >' 1A %j ç  ='* t.
                                                                                                                                                                 x r.
                                                                                                                                                                    '
                                                                                                                                                                    i
                                                                                                                                                                    u- .  ' . .
                                                                                                                                                                              .o
                  /O                                 a servloe :. e                                              $
                                                                                                                 '             1 !                                          ,         .,

 r,
  I                                                   .ë certifi                                        %:
                                                                                                         to !
                                                                                                      ,o !
                                                                                                            .             .

                                                                                   r
                                                                                   essMaa
                                                                                         ptforMemhandiy. :
                                                                                                            1        ,
                                                                                                                                                  z
                                                                                                                                                  x=a .
                                                                                                                                                      .Ys
                                                                                                                                                        '
                                                                                                                                                        A.'
                                                                                                                                                          l'tz.
                                                                                                                                                              '
                                                                                                                                                              ?-î                          -
                                                                                                                                                                                           w.                          ,.
                                                                                                                                                                                                                        .
                                                       E:
                                                        1Reglstered
                                                     D lnsuredMal D c.0.D.
                                                                            (:1aetum necel                            . V i. l                    KD .
                                                                                                                                                  ''                       *'
                                                                                                                                                                            . '*'               kM .; :M              .'
                                                                                                                      :: ! ! t                                                                                      ..L.
                                                                                                                      .
                                                                                                                     ..      !                    œ .%                   m          ,..-        :*- . .;               .
                                                                                                                                                  N zN                   ov         N                  .
                                                  4. Reste te DeliveW (Extœ >- )                     D ves           t         !
                                                                                                                               , l
                                                                                                                                 !                K
                                                                                                                                                  -
                                                                                                                                                  b
                                                                                                                                                  '1LJ
                                                                                                                                                     ô
                                                                                                                                                     '1'-
                                                                                                                                                        b             ;:
                                                                                                                                                                       7 -.--.-1..41-.'.u
                                                                                                                                                                       1
                                                                                                                                                                       !
                                                                                                                                                                       1
                                                                                                                                                                       .              .          #'.-k
                                                                                                                                                                                                :)
                                                                                                                                                                                                1.   :
                                                                                                                                                                                                     )
                                                                                                                                                                                                     i'
                                                                                                                                                                                                     '
                                                                                                                                                                                                     - ','t
                                                                                                                                                                                                       -  ' ..
                                                                                                                                                                                                             ..
                                                                                                                                                                                                                             '
                                                                                                                                                  '------.
                                                                                                                                                  ,
                                                                                                                                                                   # iii,!,%
                                                                                                                                                                                                         .
                                                                                                                                                  .                                  +           *> 0 .      .                   .
                       7DlD D7:D DDDI 7552 EBB?                                                                      t,         l !                                      d,'l-'                 $*7*         .
                                                                                                                                                                              zk
                                                                                                                                                                               ,-                dt-
                                                                                                                                                                                                 ' k1.. ..               .
lrWC.
    /lak s                                                                                                            '
                                                                                                                      .         l
                                                                                                                                ! !
                                                                                                                                  .
                                                                                                                                  -
                                                                                                                                  t               ZZ' z                   +                                  '
                                                                                                                                                                                                             l           -
                                                                                                                      a.
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 44 of
                                     123

                           kx. .*:,
                               '
                                      sp    j
                                            e                       7X
                                                                     ''
                                                                      *
                               y           .*                       ..
                                                                     :.




73O 86h Street
Miam iBeach,FL 33141


 February 2,2Q11



 Experian
 PO Box 971
 Allen,TX 75013

 M a Certised M ail#7010 0780 0001 7592 8470
 To W hom ItMay Concem :
 I reœ ntly pulled m y credit repod and found errors and inquiries from com panies I did not
 authorize to pullm y credit. Please rem ove these errors and send m e a corred ed credit report.
 Do not share m y inform ation w ith any third pady w ithout m y express and/or w ritten
 authorization. This is m y personalinform ation and lw illnotallow itto be sold orshared.
CITIBA NK Fsa account#29oa1o14a4 - accountis in dispute pert:e attached copy of RESBA
QUALIFIED W RIU EN REQ UEST, COM PLAINT, DISPUTE O F DEBT & VA LIDATIO N O F
DEBT LEU ER,TILA REQUEST (senton 11/24/10 with no response from creditor) - late
repoding is violation ofFCRA Sedion 623;
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 45 of
                                     123
                   4.
                    11                #            Q




  Sincerel
         y,



  GJ' D Solis

  cc: FederalTrade Com mission
  6* street& Pennsylvania Avenue NW
  W ashington,DC 20850
            Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 46 of
                                                 123                             Page 1of1
                                                                                 '
U SPS -Track & Consrm                                         '     .4 '' #.. *
                                                  ' 4              '        @
                                                                                                                                       Q
                                                                                                                                                                              >                lsm 1




                 Track & Confirm
                       SearciBesultl                                                                                              '


                       Label
                           /Reœ iptNumberzT:$: Q;O e* $:69284/:                                                                       '
                                                                                                                                      Tix k& C@                      -.-
                                                                                                                                                                       ..',
                                                                                                                                                                          .
                                                                                                                                                                          '
                                                                                                                                                                          --..
                                                                                                                                                                             --'/''-
                                                                                                                                                                                   '
                       Em ectedDeliveryDa*:Fe nlae 'b2Q1$                                                                             EnterLabem *ezlptNumber.
                       clau :Flat-clala M *II*                                                                                        i
                                                                                                                                      1                                      .......-...
                                                                                                                                                                                                 $
                                                                                                                                                                                                 .-
                                                                                                                                                                                                  p
                       Serviœ (*):Certmed Mail                                                                                                                                             #>
                                  Retum Receipt
                       Status:A liv*- d
                       YourRem was detivered at1:16 pm on Febnlary 08,2011in ALLEN,TX
                       75013.
                       œ tailed Results:
                       . > 11v*r*d,Februaœ 0 ,241$,1:16 pm,ALLEN,TX 76013
                       *A* alatUnit F*bluafy O#,24f1,ff:14 am,ALLEN,TX /50:2
                       .Açe-ept-lnce.Februafy 43,2911,3:49 pm ,MI
                                                                A MI,Fk 33130

                       .,-.e.--    ap,ara
                      Tr*ck & Gonfirm by ernail
                      Getctlrrenteventinformati
                                              on orupdatesforyouritem sentto you orothers by email. * >

                                                                                                                                                                                                  P

         Sl
          'te Hao       customerservice     Forms          Gov.tsefvices          careers       Pn'vacvPollc'v                TefmsofUse       gusiness CustomerGatewav
                                                                                                                 'Nv'u i.'a-'
                                                                                                                            m >''                       ','a'. 'k.*''z>..''''.
                                                                                                                                                                             k.
         copyr?gwtm zo,c uses-m lni.l,,.saesew ea.         xo Fs-wa Acacro oata              Fol,              . 1Nle.
                                                                                                                     p11.
                                                                                                                        è#.'l<tlive
                                                                                                                                  z               . 1N)qk'
                                                                                                                                                         p.
                                                                                                                                                          t
                                                                                                                                                          :#t1< -1..
                                                                                                                                                          '        4


'


                                                                                                                                  -
                                                                                                                                      7:1: 27 au unn; psqa ::17:
    ..       '   '
                     s. o.. f4.. . uk'..
                                       ', .
                                          (       ** s                          . . .               . X&'
                                                                                                        .5f!..';
                                                                                                               .'                                    % x .-                                           4 #.
                      3 Also compl
                                 ete              K Signater
                                                           e                                    y,.
                                                                                                  $ gr:jj
                                                                                                        :q
                                                                                                         Xj   j
                                                                                                              1 j gV gQ.y- jX
                                                                                                                        'z
                                                                                                                        :                                      '
                                                                                                                                                               ''
                                                                                                                                                                .'                                 x:(.
                                                                                                                                                                                                      .a
                                                                                                                                                                                                       . -'.
                                                                                                                                                                                                           t.
                                                                                                                                                                                                            .
                                                                                                                                                                                                            ru
                                                                                                                                                                                                             i,. ..
                                                                                                                                                                                                  ac ;. . ,:.I .
                                                                        .   '. .'. .     '                                                                       x
m s 1,2,and           .                                                .,
                                                                      sphllk             ...a -q %    .:o(
                                                                                                         v!>g.. o -x $$), $oe'                             .                                                    .


t
ri
 cte
ne  ddDaeddr
   an    livees
             tysi
                sod
                  ne
                   shi
                   t r
                     ee .erse
                      rev                         x               s. 'R
                                                                      'l
                                                                       'A
                                                                        *'j'
                                                                          V-p''é*'.rh ''.A
                                                                                         '%
                                                                                          Xdr
                                                                                          d netsrib
                                                                                                  .. se
                                                                                                      s.)
                                                                                                        lx
                                                                                                         l
                                                                                                         &'%e
                                                                                                            .
                                                                                                            ajlx j j
                                                                                                                   ., j
                                                                                                                     '
                                                                                                                    ....&
                                                                                                                        gj -.a
                                                                                                                             J
                                                                                                                             j9a                                                                jy
                                                                                                                                                                                                 '-
                                                                                                                                                                                                  .n
                                                                                                                                                                                                   w
                                                                                                                                                                                                   .'
                                                                                                                                                                                                    '.'u y :..
                                                                                                                                                                                                             -..
                                                                                                                                                                                                               .:/k.'
                                                                                                                                                                                                                    I
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                          ''
                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                        . .,
t
n return the card toyou.                          s. neoei
                                                         vedby(PdntedName)                            'vl.a'       % :r)j' m
                                                                                                                           om =
                                                                                                                            x ,.r
                                                                                                                                ?
                                                                                                                                ;
                                                                                                                                '
                                                                                                                                -.-
                                                                                                                                .     .,- !:...
                                                                                                                                              .--
                                                                             /*tjjj'c.DatqofDeli
                                                                                               v'11ù tk
                                                                                                      t '!> >.. 1 Q :s
                                                                                                                    n.m. g
                                                                                                                         m, g
                                                                                                                            s' >   c. ' r
                                                                                                                                        '.a.c -. .                                                              ..
t
rdtothebackolthemail
                   plece,                                         fg..
                                                                     à.
                                                                      j' jt'j.                               m  s.               '..
                                                                                                                                 -               .
tifspacepermi
            ts.                                   D.   I
                                                       sdel
                                                                  -Y'-''erentf m item 1? 1Z1Yes :
                                                          ivel addressdiff                       y:-
                                                                                                   1
                                                                                                   tl .% '
                                                                                                      1   ,
                                                                                                          je '
                                                                                                             j .v
                                                                                                                s
                                                                                                                :'11w
                                                                                                                    v1 1 % 'N.''J. :'.T-'
                                                                                                                     -                     -'.
                                                                                                                                           .   ,'.
                                                                                                                                              ,a.'
                                                                                                                              >       e   ,                                                .      c . . .-                .
'
d tO;                                                  lfYES)          '    .    dr M l
                                                                                     .r-' Q No                       S.* '1$.4:. l
                                                                                                                                 ê             O                                                ** ' .s. .
                                              ,                                                                      4N
                                                                                                                        3
                                                                                                                        , '                                                                         -: .                 k,'.
Z'
 1                                                                                                                  r
                                                                                                                              --
                                                                                                                               œ)'
                                                                                                                                 Q l
                                                                                                                                   1
                                                                                                                                 , 1
                                                                                                                                                                                                  * S''. . i
                                                                                                                                                                                                           j'
                                                                                                                                                                                                           --             :
                                                                                                                                      'G $                                                      V'- *.'                   i
                                                                                                                                                                                                                          l
    ?                                                                                                                 '
                                                                                                                      x I l                                                                         x.       '
    i7J     (                                                                                                       p     ,= l
                                                                                                                          1                        *
                                                                                                                                                   œ- *
                                                                                                                                                      .
                                                                                                                                                      . *
                                                                                                                                                        n                                      *vw.
                                                                                                                                                                                                  .. .
                                                                                                                                                                                                     ï. . -.
    .,
                                                                                                                    r ..J N  l                     .  o .
                                                                                                                                                        s                        *
                                                                                                                                                                                 c             o Jw    .        .
    <                  0/                     a servfooType
                                                  .
                                                                                                                     t                : tl
                                                                                                                                      $
                                                                                                                                      t            ..
                                                                                                                                                   <                 .
                                                                                                                                                                                                      ,-
                                                                                                                                                                                                v--. -.         -.. s.
                                                      Q Gerti
                                                            fl
                                                             edMall D Expres;Mal                                     îo  l :
                                                                                                                         I
                                                                                                                      *- .
                                                                                                                           I
                                                                                                                           .
                                                                                                                                                           - ''
                                                                                                                                                           -
                                                                                                                                                                                                à .i '
                                                                                                                                                                                                      .
                                                 D lO glstere      D Return RecelptforMerchandi,'*'
                                                                                                  ,
                                                                                                  .
                                                                                                                                      1   t                    u                           ''           r
                                                 D lnsured Mal Q C.O.D.                                                               l
                                                                                                                                      ' )
                                                                                                                                      1 t     p. <.                               .
                                                                                                                                                                                  n              fe
                                                                                                                                                                                                 j  ,
                                                                                                                                                                                                  x ':;   -
                                                                                                                                                                                                        . c
                                                                                                ,..
                                                                                                                                          :      =                                                                      . '
                                              4. gestrl
                                                      dedDell Mery?(Extm #-
                                                                          eel         o vo, c.                                        t   :        te                    x          >                     k
                                                                                                                                      :   !   ( v. z** m o                                             .'
                                                                                                                         .-
                                                                                                                           j              '
                                                                                                                                          j        o a jj p'
                                                                                                                                                   -       .m                                    (A
                                                                                                                                                                                                  u*
                                                                                                                                                                                                  ')'''                         ..
                          7n:,n n7:n DD0l ?55ë :B7D                                                                      -
                                                                                                                         '''              1        *-- = *q.
    '
                                                                                                                         ..l              l                                                       .,e
    e/ab/l                                               lt                                                              .
                                                                                                                         . j
                                                                                                                         ' :
                                                                                                                           '
                                                                                                                                          :
                                                                                                                                          t
                                                                                                                                          $             -x
                                                                                                                                                         ,               .                        j: :; . ,.
                                    estlo 8eturn BeGe9                                              1cas:sp2.M.1 .u.:.
    qtaïy2004                     Dom                                                                                                                                                                 !!)
                                                                                                                                                                                                        ',.-
                                                                                                                                      j   :        z-
                                                                                                       -                 ..           t   t         .                -..                                f
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 47 of
                                     123



                                   EX H IBIT E


      2011 RESPON SE FRO M TH E CO M PTRO LLER O F TH E CURREN CY
                  AD M IN ISTRA TOR O F NATIO NAL BAN K S
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 48 of
                                     123
@   .. >     v




           Comptrollerofthe Currency
           Adm inistratorofNationalBanks



           M arch 14,2011

           G race Solis
           730 86th Street
           sliam iBeach 1$
                         -1-33141


                  Case//()1485224
                  Cl-1'l1!A N K.N ATION AL A SS()C1A-I'l()N

           DttarM s.Solis:

           '
           l-his letteracknovvledgesrcceiptol-yourcorrespondence concerning the abovc refbl-enced banlk.
           'l-heOfl-
                   iceo1-tlleConxptrollerofthe Ctlrrency(OCC)isthe federalregulatorresponsible fortllis
           institution. llased upon yourcorrespondence w e have openecla case in the O CC sC.ustonldl
           Assistance Grotlp (CAG ). Please make notcol-thecase ntlmberlisted above,and providttl'
                                                                                                 le
           ntll
              -nbcr ()n any f-
                             uture correspondcnce 01-contactNvitl:ourofsce.

           W t?havec::ll'el'
                           ulll/reviewed the inlbrnlation yotlprovidcd,and contactcd thc bank requcsting t'
                                                                                                          l
           response to yourisstles. In m ostinstances,the banltwillrespond directly to you and copy us in
           writing. Once yotlreceive the bank's re'sponse,itis vcry ilmportal'
                                                                             ltthatyou carefully revicw
           thcirsunllnary and actionstalten,ifany.

           lfthe bank hassatist-actorily addresscclyourissucsalld/orconcernsno furtheraction bn l'ourpart
           isrequired,Ifhosvever,the bank failed to addressallyofyotlrissblesand/orconccrns01-you
           disagree u'ith thcirresponsc,please contactthc CA G in w'riting vvithin 30 days ofrcccipt01-the
           bank's letter. l7leasc include in yourreply the specif5c isslleq thalthi-bank failed tf
                                                                                                 .
                                                                                                 )allllt-ess or.i1-
           applicablc,tllereasonsyotldisagrcewith thcbanlt'sassessm ent. A-lso,plcaseincludcany
           adtlitioltaldoctll
                            m entation thatsupportsyourposition.

           'l-he ()C'C exal-ninesnationalbanksto cnsuretheirsal'  e and sound lsnancialcondition andensures
           tolnpliancc Nvith applicable banking laws,rules and rcgulations. 'l' lnc CA G w as establisheclto
           assistctlstolners Nvho have qtlcstions orconAplaints involving l'
                                                                           lationalbanks. Foradditional
           intbrlnation on theOCC and CAG plcase visitourinternetsitcNvNv&s'.14elpw'it1Aln),   'b:tnk.g()N.
                                                                                                          '.



                   (>
                    .usttlm crAssistanceG roup,130lNlcKinncy Slretrt,Suitc3450,llouston,Tcxas77010-9050
                                           Phone:(S()())613-6743,FAX:(713)336-4301
                                           Internetaddrcss;M'
                                                            'AvAN'
                                                                 .helll>vitlllnybanl
                                                                                   l.gos'




                                                            t.
                                                             7v.
                                                               -3
                                                                $  .
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 49 of
                                     123
     q.

    i7eCAG tll'f-
                el'sguidance,and assistsconsumersin resolving complaintsaboutnationalbanl
                                                                                        ts
   andtheirstlbsidiarics.-I'heCAG isnotaconsumcradvocacy orbank advocacy group. Thc()CC
   isanadministnttivcagcncyandwedonothavejurisdictiontoresolvecontracttlalandfacttlal
   issucs.W edonothavejudicialauthorityandcannotawarddamagesinexcessofabank'serror.
   W hile com plaintprocessing tim es m ay vary, on average yotlshould receive a written rcsponse
   fiom CAG within 60 daysaflerwe haveaconAplete lile. Ifyou would like to check the status of
   yotlrcasc onlillc,please visitNs-
                                   qvrur.helllwritlalnsrbalalt-cûlv and click on the Check Case Status linlk.
   Should you havequestions,pleasecontactthisofliceatthenum bcrlisted below .


   Sincerely,




          CustomcrAssistance Group,1301M cKinneyStrcet,Suite3450,Houston, Tcxas 77010-9050
                                 Phone:(800)613-6743,FAX:(713)336-4301
                                 Internetaddress:Ns'
                                                   :N'Nv.helpv&'ithlnybllllj
                                                                           t.gos'
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 50 of
                                     123



                                   EX H IB IT F


    M ARCH 2011RESPA QUALIFIED W RITTEN REQUEST W ITH PROOF
                                 O F D ELIV ER Y
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 51 of
                                     123


                                                Grace D Solis
                                               73O 86thStreet
                                          M iam iBeach,FL 33141
    CITIBA NK ,N.A.
    P0 Box 769004
    san Antonio,TX 78245-9004

    ATTN:ACCO UNT MANAG ER
    Cedified M ai!#: 7010 0780 0001 7592 8593
                                                                            M arch 4,2011
    SECO ND REQ UEST -RESPA Q UALIFIED W RITTEN R EQ UEST, CO M PLAINT,DISPUTE O F DEBT
                       & VALIDATIO N O F DEBT LETTER , TILA REQ UEST
   This Ietter is a ''qualified written request''in com pliance with and under the RealEstate settlem ent
             -   - --   -   -                                                               --

   Procedures Act. 12 U .S.C. Section 26054e) and Reoulation X at 24 C.F.R. 3500.and The Gram m
    --

   Leach Bliley Act.

   REF:Alleged Account# 2908101484
   DearMadam orSir:

   You are hereby notified thatthis is the second cedi
                                                     fied IetterIsend to youroffice. Isentone previous-
   lyonNovember19,2010 and Ihave notreceivedaresponsewithinthe sixtydaystime jeriod allotted
   be FederalIaw. Youroffice has proceeded in foreclosure activity through M orris Hardw lck Schneider,
   Attorneys atLaw,in violation of RESPA , TILA,FederalDebtCollection Practices Actand severalother
   IaWS                                                              '*

   i am again w ri ting to you to com plain aboutthe accounting and servicing of this m ortgage and m y
   need for understanding and clarification of various sale, transfer,funding source,Iegaland beneficial
   ow nership,charges,credits!debi    ts,transactions, reversals,actions,paym ents,analyses and records
   related to the servicing ofthls accountfrom its origination to the presentdate.

   To date,the docum ents and inform ation lhave, thatyou have sent,and the conversations with your
   ser
   d vice representatives,have been unproductive and have notanswered m any questions. Itia m y un-
                                                                                                 w
     erstanding thatyourcom pany m ay have been accused ofengaging-in one orm ore predatory servic-
   ing orIending and servicing schem es.As a consum er, lam extrem ely concerned aboutsuch practices
   by anyone,Ietalone this mortgage company oranyone who has any interestthis matter. Iam con-
   cerned thatsuch abuses are targeting the uneducated and uninform ed consum erand disadvantaged,
   poor,elderly and m inority Am ericans.
   Needless to say,Iam m ostconcerned. Iam worried thatpotentialfraudulentand deceptive practices
   by unscrupulous m odgage brokers;sales and transfers of m odgage servicing rights;deceptive and
  fraudulentservicing practices to enhance balance sheets', deceptive,abusive and fraudulentaccount-
  ing tricks and practices may have also qegativel
                                                 y affected any creditrating,sm odgage accountand/or
  the debtorpaym ents thatIam currently, orm ay be legally obligated to. '

  lhereby dem and absolute 1Sthand evidence from you ofthe originalun-cedificated orcedificated se-
  curity regarding accountnum ber2908101484. In the eventyou do notsupply m e with the very securi-
  ty itwillbe a positive confirm atîon on your partthatyou never really created and owned one. Ialso
  hereby dem and thata chain oftransferfrom you to whereverthe security is now be prom ptly sentto
  me aswell.Absentthe actualevidence ofthe security Ihave no choice butto dispute the validityof
                                           r       .
                                          L t.g
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 52 of
                                     123

ownership,funding,entitlem entright,and the currentdebtyou allege lowe.By debtlam referring to
the principalbalance you claim Iow e'
                                    ,the calculated m onthly paym ent,calculated escrow paym entand
any fees claim ed to be owed by you orany trustorentity you m ay service orsubservice for.
 To independentlv validate this debt,Ineed to conducta com nlete exam .audit,review and accountinn
 ofthis m ortnace accountfrom i  ts inception throuch the nresentdate.Unon receiptofthis Ietter.please
 refrain from renortinn anv nenative creditinformation Iifanvlto anv creditreportinn anencv untilvou
 resnond to each ofthe renuests.
 Ialso requestthatyou kindly conductyourown investigation and auditofthis accountsince its incep-
 tion to validate the debtyou currently claim Iowe.lwould like you to validate this debtso thatitis ac-
 curate to the penny!
 Please do notrely on previous servicers ororiginators records,assurances orindem nity agreem ents
 and refuse to conducta fullauditand investigation ofthis account. lunderstand thatpotentialabuses
 by you orprevious servicers could have deceptively,w rongfully,unlawfully,and/orillegally:

 lncreased the am ounts ofm onthlv navm ents.
 Increased the DrinciDafbalance Iowe'.
 lncreased escrow navm ents;
 lncreased the am ounts anplied and attributed toward intereston this account'
                                                                             ,
 Decreased the nroneram ounts annlied and attributed tow ard nrinciDalon this account:and/or
 Assessed,cham ed and/orcollected fees,expenses and m isc.charces Iam notlecallv oblinated to nav
 underthis m ortnane,note and/ordeed oftrust.
 Irequestyou insure thatlhave notbeen the victim ofsuch predatory servicing orlending practices.
 To insure this,Ihave authorized a thorough review,exam ination,accounting and auditof m ortgage
 account# 2908101484 by m odgage auditing and predatory servicing orlending expeds.This exam and
 auditwillreview this m ortgage accountfile from the date ofinitialcontact,application and the
 origination ofthis accountto the presentdate written above.
 Again this is a Q ualified W ri
                               tten Requestunderthe RealEstate Settlem entProcedures Act,codified as
 Title 12 j2605(e)(1)(B)(e)and Reg.X j3500.21(92ofthe UnitedStatesCodeaswellasarequest
 underTruth InLendingAct(TILA)15U.S.C.j 1601,etseq.RESPA providessubstantialpenaltiesand
 finesfornon-compliance orfailureto answermyquestionsprovided inthisIetterwithinsixty(6OJdays
  ofi
    ts receipt!
  ln orderto conductthe exam ination and auditofthis Ioan,Ineed to have fulland im m ediate disclosure
  including copies ofaIIpedinentinform ation regarding this Ioan.The docum ents requested and an-
  swers to m y questions are needed by myselfand others to insure thatthis Ioan:
  W as originated in Iawfulcom pliance w i
                                         th aIIfederaland state Iaw s,regulations including,butnotIim ited
  to Titl
        e 62 ofthe Revised Statutes,RESPA,TILA,FairDebtCollection Act,HO EPA and otherIaw s'         ,

  That any sale ortransfer ofthis accountor m onetary instrum ent,w as conducted in accordance w ith
  proper Iaws and was a Iawful sale with com plete disclosure to all padies with an interest'      ,
  Thatthe claimed holderin due course ofthe m onetary instrum ent/deed oftrust/assetis holding such
  note in com pliance w ith statutes,State and FederalIaws and is entitled to the benefits of payments'
                                                                                                      ,

  Thatal1good faith and reasonable disclosures oftransfers,sales,PowerofAttorney,m onetary instru-
  m entownership,entitlem ents,fulldisclosure ofactualfunding source,term s,costs,com m issions,re-
  bates,kickbacks,fees etc.,was and stillis properly disclosed to m e'
                                                                     ,
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 53 of
                                     123


  Thateach servicers and/orsub-servicers of this m odgage has serviced this m ortgage in accordance
  w ith statute,Iaws and the term s ofm odgage,m onetary instrum ent/deed oftrust'
                                                                                 ,


  Thateach servicers and sub-servicers ofthis m odgage has serviced this modgage in com pliance w i
                                                                                                  th
  Iocal,state and federalstatutes,Iaws and regulations'
                                                      ,

  Thatthismortgageaccounthasproperlybeencredited,debited,adjusted,amodizedand chargedcor-
  rectly-
        ,

  Thatinterestand principalhave been properly calculated and applied to this Ioan;

  Thatany principalbalance has been properly calculated,am odized and accounted for;thatno charges,
  fees or expenses,notobligated by m e in any agreem ent,have been charged,assessed orcollected
  from this account'
                   ,

  In orderto validate this debtand auditthis account,Ineed copies ofpedinentdocum ents to be provided
  to m e.Ialso need answ ers,cedified,in w riting,to various servicing questions.Foreach record kepton
  com puterorin any otherelectronic file orform at,please provide a papercopy ofaIlinform ation in each
  field orrecord in each com putersystem ,program ordatabase used by you thatcontains any inform ation
  on this accountnum berorm y nam e.

  As such,please send to m e,atthe address above,copies ofthe docum ents requested below as soon
  as possible.Please also provide copies of:

1)          Any certificated orun-cedificated security,frontand back,used forthe funding ofaccount#
2908101484

2)      AnyandaII'PoolAgreementtsl'including account#2908101484betweenCITIBANK,N.A.and
any governmentsponsored enti
                           ty,hereinafter(GSE).
3)          Anyand aII'DepositAgreementlsl'regarding account# 2908101484 orthe upoolAgreement'
including account# 2908101484 between CITIBANK,N.A.and any G SE.

        AnyandaII''ServicingAgreementtsl''between CITIBANK,N.A.andanyGSE.
        AnyandaIId
                 'CustodialAgreementtsl'betweenCITIBANK,N.A.and anyGSE.
6)      Any and aIIi
                   'M asterPurchasing Agreement'between CITIBANK,N.A.and any G SE.

        Anyand aIIt
                  'IssuerAgreementtsl'between CITIBANK,N.A. and any GSE.
8)      Anyand aII'
                  tcommitmentto Guarantee''agreementts)betweenCITIBANK,N.A.andanyGSE.
        Any and aII'iRelease ofDocum entagreements''betw een C ITIBANK,N.A .and any GSE.

10)     Anyand aII''MasterAgreementforservicer'sPrincipleand InterestCustodialAccount'between
CITIBANK,N.A.and any G SE.

        Any and aIl''Servicers Escrow CustodialAccount'between CITIBA NK,N.A.and any G SE.

        Any and aIII'Release ofInterest'agreem ents between CITIBANK,N.A .and any GSE.

13)     AnyTrustee agreementls)betweenCITIBANK,N.A.and CITIBANK,N.A.trustee regardingac-
count#2908101484 orpoolaccounts w ith any G SE.
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 54 of
                                     123



14)     Please send to the requestera copy ofany documentation evidencing any trustrelationship
regarding the M odgage/Deed ofTrustand any Note in this m atter.
l5)     Please send to the requestera copy ofany and a1Idocumentts)establishing any Trustee of
record forthe M odgage/Deed ofTrustand any Note.
16)      Please sendto the requestera copy ofany and alldocumentts)establishing the date ofany
appointm ent ofTrustee M odgage/Deed ofTrustand any Note.Please also include any and alIassign-
mentsortransfersornomineesofanysubstitutetrusteels).
17)      Please sendtothe requesteracopyofany and alldocumentts)establishing anyGrantorforthis
M odgage/Deed ofTrustand any Note.
l8)      PleasesendtotherequesteracopyofanyandaI1documentts)establishinganyGranteeforthis
M ortgage/Deed ofTrustand any Note.
19)      Pleasesendtotherequesteracopyofanyand aIldocumentls)establishinganyBeneficiaryfor
this M ortgage/Deed ofTrustand any Note.
20)      PleasesendtotherequesteranydocumentationevidencingtheModgageorDeedoftrustisnot
a constructi
           ve trustorany otherform oftrust.
21)      AlIdata,information,notations text,figuresandinformationcontainedinyourmodgageservic-
ing and accounting com puter system s I!ncludi
                                             ng,but not Iim ited to All
                                                                      telor Fidelity CPIsystem ,or any
othersim ilar mortgage servicing software used by you,any servicers,orsub-servicers ofthis m ortgage
accountfrom the inception ofthis accountto the date w ritten above,

22)      AlldescriptionsandlegendsofalICodesusedinyourmodgageservicingandaccountingsystem
 so thatthe exam iners,auditors and experts retained to audit and review this m odgage account m ay
 properly conducttheirw ork.
 23)     A11assignments,transfers,allonge,orotherdocumentevidencing atransfer,saleorassignment
 ofthis m odgage,deed oftrust,m onetary instrum entorother docum entthatsecures paym entby m e to
 this obligation in this accountfrom the inception ofthis accountto the presentdate including any such
 assignments on M ERS.
 24)      AIIrecords,electronic orotherwise,ofassignments ofthis modgage,monetary instrumentor
 servicing rights to this m ortgage including any such assignm ents on M ERS.

 25)      AIIdeedsin Iieu,modificationstothismodgage,monetaryinstrumentordeed oftrustfrom the
 inception ofthis accountto the presentdate.
 26)      Thefrontand backofeachandeverycanceledcheck,moneyorder,draft,debitorcreditnotice
 issued to any servicers ofthis accountfor paym ent of any m onthly paym ent,other paym ent,escrow
 charge,fee orexpense on this account.
 27)      AIIescrow analysesconducted onthisaccountfrom theinceptionofthisaccountuntilthedate
 ofthis Ietter'
              ,
 28)     Thefrontand backofeach and everycanceled check,draftordebitnotice issuedforpayment
 ofclosingcosts,feesandexpensesIistedonanyandaIldisclosurestatementls)including,butnotIimited
 to,appraisalfees,inspection fees,title searches,title insurance fees,creditIife insurance prem ium s,haz-
 ard insurance prem ium s,com m issions,attorney fees,points,etc.
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 55 of
                                     123



29)      Frontand backcopi
                         esofaIIpaymentreceipts,checks,moneyorders,drafts,automaticdebits
and written evidence ofpaym ents m ade by others orm e on this account.

         AlIIetters,statem ents and docum ents sentto m e by yourcom pany,CITIBA NK,N.A .

31)      AIlIetters,statementsanddocumentssenttomebyagents,attorneysorrepresentati
                                                                                 vesofyour
Com pany'
        ,
32)      AlIIetters,statementsanddocumentssenttome by previousservicers,sub-servicersorothers
in youraccountfile orin yourcontrolor possession orin the controlorpossession ofany affiliate,parent
com pany,agent,sub-servicers,servicers,attorney orotherrepresentative ofyourcom pany.

33)      AIIIetters,statementsanddocumentscontained inthisaccountfileorimaged byyou,anyser-
vicers orsub-servicers ofthis m odgage from the inception ofthis accountto presentdate.

34)      AIIelectronictransfers,assignments,sales ofthe note/asset,modgage,deed oftrustorother
security instrum ent.
35)      AIIcopiesofpropedyinspectionreports,appraisals,BPOsand reportsdoneonthepropedy.
36)      AlIinvoicesforeachchargesuchasinspectionfees,BPOs,appraisalfees,attorneyfees,insur-
ance,taxes,assessm ents or any expense,w hich has been charged to this m odgage accountfrom the
inception ofthis accountto the presentdate.
37)      AIIchecksusedtopayinvoicesforeachchargedsuchasinspectionfees,BPOs,appraisalfees,
attorney fees,insurance,taxes,assessm ents orany expense w hich has been charged to this m odgage
accountfrom the inception ofthis accountto the presentdate.

38)      Allagreements,contractsandunderstandingswithvendorsthathave been paidforanycharge
on this accountfrom the inception ofthis accountto the presentdate.

 39)     AIlaccountservicing records,paymentpayoffs,payoffcalculations,ARM audits,interestrate
 adjustments,paymentrecords,transaction histories,accounthistories,accounting records,Iedgers,and
 docum ents thatrelate to the accounting ofthis accountfrom the inception ofthis account untilpresent
 date.
 40)     Allaccountservicing transaction records,Iedgers,registersand similaritemsdetailing how this
 accounthas been serviced from the from the inception ofthis accountuntilpresentdate.
   Fudher,in orderto conductthe auditand review ofthis account,and to determ ine a1Iproperamounts
   due,Ineed the follow ing answers to questions concerning the servicing and accounting ofthis m od-
   gage accountfrom its inception to the presentdate.Accordingly,can you please provide m e,in w rit-
   ing,the answers to the questions listed below.

   ACCOUNT ACCOUNTING & SERVICING SYSTEM S
   1)     Pleaseidentifyforme eachaccountaccountingandservicingsystem usedbyyouandanysub-
   servicers orprevious servicersfrom the inception ofthis accountto the presentdate so thatthis experts
   can decipherthe data provided.

   2)     Foreach accountaccounting and servicingsystem identified byyou andany sub-servicersor
   previous servicers from the inception ofthis accountto the presentdate,please provide the nam e and
   address ofthe com pany orpady thatdesigned and sold the system .
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 56 of
                                     123

3)     Foreachaccountaccountingandservicingsystem usedbyyouandanysub-servicersorprevi-
ous servicers from the inception ofthis accountto the presentdate,please provide the com plete trans-
action code Iist for each system so that 1, and others can adequately audit this account.

 DEBfTS & CREDITS
 1)     ln aspreadsheetform orin Ietterform in a columnarformat,please detailforme eachandevery
 crediton this accountand the date such creditwas posted to this accountas wellas the date any credi
                                                                                                   t
 was received.
 2)     In a spreadsheetform orinletterform ina colum narformat,please detailforme each and every
 debiton this account and the date debitwas posted to this accountas wellas the date any debitwas
 received.
 3)     Foreach debitorcreditIisted,please provide me with the definition foreach corresponding
 transaction code you utili
                          ze?
 4)     Foreach transaction code,please provide uswith the mastertransaction code Iistused by you
 orprevious servicers.

 M O RTGAG E & ASSIG NM ENTS
 1)     Has each sale,transferorassignmentofthis modgage,monetary instrum ent,deed oftrustor
 any otherinstrum entlexecuted to secure this debtbeen recorded in the county property records in the
 county and state in which m y property is Iocated from the inception ofthis accountto the presentdate?
 Yes orNo?
        lfnot,why?
 3)      Isyourcompanytheservicersofthismodgageaccountorthe holderin duecourse and beneficial
 ow nerofthis m odgage,m onetary instrum entand/ordeed oftrust?
 4)      Have any sales,transfers orassignments ofthis modgage,monetary instrument,deed oftrust
 orany otherinstrum entIexecuted to secure this debtbeen recorded in any electronic fashion such as
 M ERS orotherinternalorexternalrecording system from the inception ofthis accountto the present
 date? Yes orNo?
  5)     lfyes,please detailformethe namesofeachseller,purchaser,assignor,assignee oranyholder
  in due course to any rightor obligation ofany note,m odgage,deed orsecurity instrument Iexecuted
  securing the obligation on this accountthatw as notrecorded in the county records w here m y property
  is Iocated whetherthey be m ortgage servicing rights orthe beneficialinterestin the principaland interest
  paym ents.
  ATTO RNEY FEES
  1)     Forpurposesofmy questionsbelow dealingwith attorneyfees,please considerthe termsattor-
  ney fees and legaifees to be one in the sam e.
  2)     Have attorneyfees everbeen assessed to thisaccountfrom the inception ofthisaccountto the
  presentdate?
  3)     lfyes,please detaileach separate assessment,charge and collection ofattorney fees to this
  accountfrom the inception ofthis accountto the presentdate and the date ofsuch assessm entto this
  account?
  4)     Have attorneyfeeseverbeenchargedtothisaccountfrom the inception ofthisaccounttothe
  presentdate?
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 57 of
                                     123


5)      lfyes,pleasedetaileachseparatechargeofattorneyfeestothisaccountfrom theinceptionof
this accountto the presentdate and the date ofsuch charge to this account?
 6)     Have attorneyfees everbeen collected from thisaccountfrom the inception ofthisaccountto
 the presentdate?
 7)     Ifyes,pleasedetaileachseparatecollectionofattorneyfeesfrom thisaccountfrom theinception
 ofthis accountto the presentdate and the date ofsuch collection from this account?

 8)     Please provideformethe name and addressofeach attorney orIaw firm thathas beenpaid any
 fees orexpenses related to this accountfrom the inception ofthis accountto the presentdate?

 9)     Please identifyforme in writing the provision,paragraph,section orsentence ofanynote,mod-
 gage,deed oftrustorany agreem entIsigned authorized the assessm ent,charge orcollection ofattor-
 ney fees?
 10)    Please detailand Iistforme in writing each separate attorneyfee assessed to this accountand
 forw hich corresponding paym ent period or month such fee was assessed from the inception ofthis
 accountto presentdate.
 11)    Please detailand Iistforme in writing each separate attorney fee collected from this account
 and forwhich corresponding paym entperiod orm onth such fee w as collected from the inception ofthis
 accountto presentdate.
 12) Please detailand Iistforme inwriting anyadjustmentsinattorneyfeesassessedand onwhat
 date suchadjustmentwasmadeandthe reasonsforsuchadjustment.
 13) Please detailand Iistforme in writing any adjustments in attorney fees collected and on what
 datesuchadjustmentweremade andthe reasonsforsuchadjustment.
 14) Hasinterestbeencharged on anyattorneyfee assessed orchargedtothis account? YesorNo?
  15)    Is interestallowed to be assessed orcharged on attorney fees charged orassessed to this ac-
  count? Yes orNo?
  16) How much in totalattorney fees have been assessed to this accountfrom the inception ofthis
  accountuntilpresentdate? $
  17) How much intotalattorneyfees have been collected onthis accountfrom the inception ofthis
  accountuntilpresentdate? $
  18) How much in totalattorney fees have been charged to'this accountfrom the inception ofthis
  accountuntilpresentdate? $
  19)    Please send to me copies ofaIIinvoices and detailed billing statementsfrom any Iaw firm or
  attorney that has billed such fees that been assessed or coll
                                                              ected from this account.

  SUSPENSE/UNAPPLIED ACCO UNTS
  Forpurposes ofthis section,please treatthe term suspense accountand unappli
                                                                            ed accountas one in
  the sam e.
  1)     Hasthere been anysuspense orunapplied accounttransactions onthis accountfrom the incep-
  tion ofthis accountuntilpresentdate?
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 58 of
                                     123


  2)     Ifyes,please explain the reason foreach and everysuspense transaction thatoccurred onthis
  account? Ifno,please skip the questions in this section dealing w ith suspense and unapplied accounts.

  3)     In a spreadsheetorin Ietterform in a columnarformat,please detailforme each and every
  suspense or unapplied transaction,both debits and credi
                                                        ts thathas occurred on this accountfrom the
  inception ofthis accountuntilpresentdate?

  LATE FEES

  Forpurposes ofm y questions below dealing w ith Iate fees,pl
                                                             ease considerthe terms Iate fees and Iate
  charges to be one in the sam e.

  1)     Have you repodedthe collectionofIatefeesonthisaccountas interestinanystatementto me
  orto the IRS? Yes orNo?

  2)     Has anyprevious servicersorsub-servicers ofthismodgage repoded the collection ofIatefees
  on this accountas interestin any statem entto me orto the IRS? Yes or No?

  3)     DoyouconsiderthepaymentofIate feesasliquidateddamagesto youfornotreceiving payment
  on tim e? Yes orNo?

  4)     AreIatefeesconsidered interest?YesorNo?
  5)     Please detailforme in writing whatexpensesand damagesyouincurredforanypaymentImade
  thatwas Iate.

  6)     W ere anyofthese expenses ordamagescharged orassessedtothis accountin anyotherway?
  Yes orNo?

         Ifyes,please describe w hatexpenses orcharges were charged orassessed to this account?

  8)     Pleasedescribeformeinwriting whatexpensesyouorothersundedookdueto anypaymentl
  m ade,which was Iate?

  9)     Please describe forme in writing whatdamages you orothers undedook due to any paymentI
  m ade,which was Iate?

  10)    Please identifyforme inwri
                                  ting the provision,paragraph,section orsentence ofany note,mod-
  gage,deed oftrustorany agreem entIsigned authorized the assessm entorcollection ofIate fees?

  11)Please detailand Iistforme in writing eachseparate Iate fee assessedtothis accountand forwhich
  corresponding paymentperiod orm onth such late fee was assessed from the inception ofthis account
  to presentdate.

  12)    Please detailand Iistforme in writing each separate Iatefee collected from thisaccountand for
  w hich corresponding paym ent period or m onth such Iate fee was collected from the inception ofthis
  accountto presentdate.

  13) Pleasedetailand Iistforme inwriting anyadjustmentsin Iate feesassessedand onwhatdate
  suchadjustmentwasmadeandthe reasonsforsuchadjustment.
  14)    Has interestbeen charged on any Iate fee assessed orcharged to this account? YesorNo?
  15)    Is interestallowed to be assessed orcharged on Iate fees charged orassessedtothis account?
  Yes orNo?
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 59 of
                                     123



 16) Have anyIatechargesbeenassessedtothisaccount?YesorNo?
 17)     Ifyes,how muchintotallatechargeshavebeenassessedtothisaccountfrom theinceptionof
this accountuntilpresentdate? $
 18)     Please provide mewiththe exactmonthsorpaymentdatesyou orotherpreviousservicersof
 this accountclaim Ihave been fate w ith a paym entfrom the inception ofthis accountto the present
 date.

 19)     Have Iate charges been collected on thisaccountfrom the inception ofthisaccountuntilpresent
 date? Yes orNo?
 20)     lfyes,how much in totalIate charges have been collected on thisaccountfrom the inception of
 this accountuntilpresentdate? $
 PRO PERTY INSPECTIO NS
 1)      Forpurposes ofthis section propedy inspection and inspection fee referto any inspection of
 propedy by any source and any related fee orexpense charged,assessed orcollected forsuch inspec-
 tion.
 2)      Have anypropedyinspectionsbeenconducted on mypropedyfrom the inception ofthisaccount
 untilthe presentdate?
 3)      Ifyouranswerisno,youcanskipthe restofthesequestionsinthissectionconcerning propedy
 inspections?
 4)      Ifyes,please tellme the date ofeach propedy inspection conducted on my propertythatis the
 secured interestforthis m odgage,deed ornote?
         Please tellm e the price charged foreach property inspection?
 5)
 6)      Please tellm e the date ofeach property inspection?
 7)      Pleasetellmethenameand addressofeachcompanyand personwhoconductedeach propedy
 inspection on my propedy?
  8)      Pleasetellmewhypropertyinspectionswereconducted onmypropedy?
  9)      Pleasetellme how propedyinspectionsare beneficialtome.
  1O)     Please tellme how propedyinspections are protective ofmy propedy.
  11)     Please explainto me yourpolicy on propedy inspections.
  12)     Do you considerthe paymentofinspectionfees as a costof collection? Yes orNo?

  13)     Ifyes,why?
  14)     Do you use property inspectionsto collectdebts?Yes orNo?
  15)     Have you used any podion ofthe propedy inspection process on my property to collecta debt
  orinform m e ofa debt,paym entorobligation Iow e?
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 60 of
                                     123



 16)    Ifyes,pleaseanswerwhenandwhy?
 17)    Please identify forme inwriting the provision,paragraph,section orsentence ofany note,mod-
 gage,deed oftrustorany agreem entIsigned thatauthorized the assessm entorcollection ofproperty
 inspection fees?
 18)    Have you labeled in any record ordocumentsentto me a property inspection as a m isc.ad-
 vance? Yes orNo?

 19)Ifyes,why?
 20) Have you Iabeled in any record ordocumentsentto me a propedy inspection as a Iegalfee or
 attorney fee? Yes orNo?

        lfyes,w hy?
 22)    Please detailand Iistforme in writing each separate inspection fee assessed to this account
 and forw hich corresponding paym entperiod orm onth such fee w as assessed from the inception ofthis
 accountto presentdate.
 23)    Please detailand Iistforme in writing each separate inspection fee collected from this account
 and forw hich corresponding paym entperiod ormonth such fee was collected from the inception ofthis
 accountto presentdate.
 24) PleasedetailandIistforme inwriting anyadjustmentsininspectionfeesassessedandonwhat
 date suchadjustmentwasmadeandthe reasonsforsuch adjustment.
 25) PleasedetailandIistformeinwriting anyadjustmentsininspectionfeescollected and onwhat
 datesuchadjustmentwasmadeandthereasonsforsuchadjustment.
 26)    Hasinterestbeen charged onanyinspectionfeesassessedorchargedtothisaccount?Yesor
 No?
 27)    Ifyes,when and how muchwas charged?
 28)    ls interestallowed to be assessed orcharged on inspection fees charged orassessed to this
 account? Yes orNo?
 29)     How much in totalinspection fees have been assessed tothis accountfrom the inception ofthis
 accountuntilpresentdate? $
  30)    How much intotalinspection feeshave been collected on this accountfrom the inception ofthis
  accountuntilpresentdate? $
  31)    Please forward to me copies ofafIpropedy inspections made on m y property in this modgage
  accountfile.
  32)    Has any fee charged orassessed forpropedy inspections been placed into escrow account?
  Yes orno?



  BPO FEES
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 61 of
                                     123



  1)    Have anyBPOS(BrokerPriceOpinions)beenconductedonmypropedy?
  2)    Ifyes,please tellme the date ofeach BPO conducted on my propedythatisthe secured interest
  forthis m ortgage,deed ornote?

  3)    Please tellme the price ofeach BPO?
  4)    Please tellme who conducted each BPO?
  5)    Please tellm e why BPOs were conducted on m y propedy

  6)    Please tellm e how BPOs are beneficialto m e.

  7)    Please tellm e how BPOs are protecti
                                           ve ofmy propedy.

  8)    Please explain to m e yourpolicy on BPO s.

  9)    Have any BPO fees been assessed tothis account? Yes orNo?
  1O)   Ifyes,how much in totalBPO fees have been assessed to this account? $
  11)   Have any BPO fees been charged tothis account? Yes orNo?
  12)   Ifyes,how much in totalBPO fees have been charged tothis account? $
  13)   Please tellme speci
                          ficallywhatclause,paragraph and sentence in the note,modgage ordeed
  oftrustorany agreem entIhave executed allows you to assess,charge orcollecta BPO fee from m e.

  14)Please send to me copies ofaIIBPO repodsthathave been done on my property.
  15)Hasanyfee charged orassessed forA BPO been placed into escrow? Yes orno?
  FO RCED-PLACED INSURA NCE
  1)    Have you placed orordered anyforced-placed insurance policies on my property?
  2)    Ifyes,pl
               ease tellmethe date ofeach policy ordered orplaced onmy propedythatisthe secured
  interestforthis m odgage,deed ornote?

  3)    Please tellme the price ofeach policy?
  4)    Please tellme the agentforeach policy?
  5)    Please tellm e w hy each policy w as placed on m y propedy.

 6)     Please tellm e how the policies are beneficialto me.

 7)     Please tellm e how policies are protecti
                                               ve ofmy property.

 8)     Please explain to m e yourpolicy on forced-placed insurance.

 9)     Have any forced-placed insurance fees been assessed to this m odgage orescrow account? Yes
        orNo?
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 62 of
                                     123


 10)     Ifyes,how much in totalforced-placed policy fees have been assessed to this account?
 $
 11)     Haveanyforced-placedinsurancefeesbeenchargedtothismortgageorescrow account?Yes
 orNo?
 12)     Ifyes,how m uch in totalforced-placed insurance fees have been charged to this modgage or
 escrow account? $
 13)     Pleasetellmespeci
                         ficallywhatclauseyparagraph andsentence inthe note,mortgage ordeed
 oftrustorany agreementlhave executed allows you to assess,charge orcollectforced-placed insur-
 ance fees from m e.
 14)     Doyouhaveanyrelationshipwiththeagentoragencythatplacedanypoliciesonmypropedy?
 lfyes,please describe.
 15)     Do you have any relationship with the carrierthatissued any policies on my propedy? Ifyes,
 please describe.
 16)     Has the agency orcarrieryou used to place a forced-placed insurance policy on my propedy
 provided you any service,com putersystem ,discounton policies,com m issions,rebates orany form of
 consideration? Ifyes,please describe.
 17)     Do you maintain a blanketinsurance policy to protectyourpropedies when customerpolicies
 have expired?
 18)     Please send to me copies ofaIIforced-placed insurance policiesthathave been ordered on my
 propedy.

 SERVICING RELATED Q UESTIO NS

 ForeachofthefollowingjuestionsIistedbelow,pleaseprovidemewithadetailedexplanationinwriting
 thatanswers each questlon.ln addition,Ineed the foflow ing answers to questions concerning the ser-
 vicing ofthis m odgage accountfrom its inception to the presentdate.Accordingly,can you please pro-
 vide m e,in w riting,the answers to the questions Iisted below :

  1)     Did the originatororprevious servicers ofthis accounthave any financing agreements orcon-
 tracts with yourcom pany oran affiliate ofyourcom pany?

 2)      Did the originatorofthisaccountorpreviousservicersofthisaccounthave awarehouseaccount
  agreem entorcontractw ith yourcom pany?
  3)     Didtheoriginatorofthisaccountorpreviousservicersofthisaccountrecei
                                                                          ve anycompensation,
  fee,com m ission,paym ent,rebate orotherfinancialconsideration from yourcom pany orany affiliate of
  yourcom pany for handling,processing,originating oradm inistering this Ioan? Ifyes,please describe
  and item ize each and every form ofcom pensation,fee,com m ission,paym ent,rebate orotherfinancial
  consideration paid to the originatorofthis accountby yourcom pany orany affiliate.

  4)      Please i
                 dentifyformewheretheoriginalsofthisentireaccountfilearecurrentlyIocatedandhow
  they are being stored,keptand protected?
  5)      W here is the originalmonetary instrumentormodgage Isigned Iocated? Please describe its
  physicalIocation and anyone holding this note as a custodian ortrustee ifapplicable.
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 63 of
                                     123


 6)     W here is the originaldeed oftrustormortgage and note lsigned located? Please describe its
 physicalIocation and anyone holding this note as a custodian ortrustee ifapplicable.

 7)     Sincethe inception ofthisloan,hasthere been any assignmentofmym onetaryinstrument/asset
 to any otherpady? lfthe answeris yes,identify the names and addresses ofeach and everv individual,
 nartv,bank,trustorentitv thathas received such assinnm qnt?

 8)     Since the inception ofthis Ioan,hasthere been anyassignmentofthe deed oftrustormortgage
 and note to any otherpady? lfthe answeris yes,w ould you kindly identify the nam es and addresses of
 each and every individual,pady,bank,trustorentity thathas received such assignment?

 9)     Sincethe inception ofthisIoanzhasthere beenany sale orassignmentofservicing rightstothis
 m ortgage accountto any other party'?
                                     .
                                       If the answer is yes,w ould you kindly identify the names and
 addresses ofeach and every individual,pady,bank,trustorentity thathas received such assignm ent
 orsale.
 1O)    Since the inception ofthis Ioan!has any sub-servicers serviced any podion ofthis modgage
 loan? lfthe answeris yes,w ould you klndly identify the names and addresses ofeach and every indi-
 vidual,pady,bank,trustorentity thathas sub-serviced this m odgage Ioan.

 11)    Has this m odgage accountbeen made a partofany modgage poolsince the inception ofthis
 Ioan? lfyes,please identify form e each and every accountm odgage poolthatthis m odgage has been
 a partoffrom the inception ofthis accountto the presentdate.

 12)    Has each and every assignmentofmy asset/m onetal instrumentbeen recorded in the county
 Iand records where the property associated with this m ortgage accountis Iocated?

 13) Has there been any electronic assignmentofthi
                                                 s mortgage with M ERS (Modgage Electronic
 Registration Systemlorany othercomputermodgage registry service orcomputerprogram? Ifyes,
 please identify the nam e and address ofeach and every individual,entity,pady,bank,trustororgani-
 zation orservicers thathas been assigned the m odgage servicing rights to this accountas wellas the
 beneficialinterestto the paym ents ofprincipaland intereston this Ioan.

 14) Havethere been anyinvestorsIasdefined inyourindustry)who have padicipated inanymod-
 gage-backed security,collateral m odgage obligation or other m odgage security instrum ent thatthis
 m odgage account has everbeen a partoffrom the inception ofthis m odgage to the presentdate? If
                 fythe nam e and address ofeach and every individual,enti
 yes,please identi                 .
                                                                        ty,organization and/ortrust.

 15)    Please identify formethe padies and theiraddresses to allsales contracts,servicing agree-
 m ents,assignm ents, allonges,transfers,indem ni  fication agreem ents, recourse agreem ents and any
 agreem entrelated to this accountfrom its inception to the currentdate w ritten above.

  16)   Pl
         ease provide me with copies ofaIIsalescontracts,servicing agreements,assignments,al-
 longes,transfers,indem nification agreem ents,recourse agreem ents and any agreem entrelated to this
 accountfrom its inception to the currentdate written above.

  17)    How muchwaspaidforthisindividualmodgage accountbyyou?
  18)    Ifpad ofa mortgage pool,whatwasthe principalbalance used byyou to determine paymentfor
  this individualm ortgage Ioan.
  19)    Ifpartofa mortgage pool,whatwasthe percentage paid by you ofthe principalbalance above
  used to determ ine purchase ofthis individualm odgage Ioan.

  20)    W ho did you issue a check orpaymentto forthis modgage Ioan?
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 64 of
                                     123



        Please provide m e copies with the frontand back ofcanceled check.

 22)    Did any investorapprove the foreclosure ofmy propedy?
 23)    Has HUD assigned ortransferred foreclosure rightsto you asrequired by 12 USC 3754?
 24)    Please identifyaIIpersonswho approved the foreclosure ofmy propedy!
 Please provide me w i th the docum ents lhave requested and a detailed answerto each ofm y questions
 within the required Iawfultime fram e.Upon receiptofthe docum ents and answers,an exam and audit
 w illbe conducted that m ay lead to a further docum ent request and answ ers to questions under an
 additionalQW R letter.
 Copies ofthis Q ualified W ri
                             tten Request,Validation ofDebt,TILA and requestforaccounting and Iegal
 records,Dispute of DebtIetter are being sentto FTC ,HUD,Thrift Supervision,aIIrelevantstate and
 federalregulators;and otherconsum eradvocates;and m y congressm an.
 ltis my hope thatyou answ erthis RESPA REQUEST in accordance with Iaw and the questions,docu-
 ments and validation ofdebtto the pennyand correctany abusets)orschemets)uncovered and docu-
 m ented.
 Defaul
      tProvisionls)underthis QUALIFIED W RITTEN RESPA REQUEST CITIBANK,,N.A.,orany
 agents,transfers,orassigns om issions oforagreementby silence ofthis RESPA REQUEST via cedified
 rebuttalofany and alIpoints herein this RESPA REQ UEST'',agrees and consents to including,but
 notlim ited by any violations oflaw and/orim m ediately term inate/rem ove 4ny and aIIright,title
 and interests (Iiens)in Grace D Solis orany property orcollateralconnected to G race D Solis or
 account #2908101484 and waives any and allim m unities or defenses in claim s and or violations
 agreed to in this RESPA REQ UEST including,butnotIim ited by any and alI:
        1.Grace D Solis's right,by breach offiduciary responsibility and fraud and m isrepresentation
        revocation and rescinding ofany and aIIpowerofattorney orappointm entC ITIBANK,N.A, m ay
        have orm ay have had in connection w ith account# 2908101484 and any propedy and/orreal
        estate connected with account# 2908101484
        2.G race D Solis's rightto have any cedificated orun-cedificated security re-registered in Grace
        D Solis's,and only G race D Solis's nam e.
        3.Grace D Solis'
                       s rightofcollection via C ITIBANK,N.A.,Iiability insurance and/orbond.
        4.G race D Solis's entitlem entin filing and executing any instrum ents,as powerofattorney for
        and by CITIBANK,N.A .including but not Iim i   ted by a new cedificated security orany security
        agreem ent perfected by filing a UCC Financing Statem entw ith the Secretary of State in the
        State w here the CITIBANK,N.A.,is located.
        5.Grace D Solis's rightto dam ages because ofCITIBANK,N.A. w rong-fulregistration,breach
        ofinterm ediary responsibility with regard to Grace D Solis's assetby CITIBANK,N .A.,issuing to
        G race D Solis's a cedified check forthe originalvalue ofGrace D Solis's m onetary instrum ent.
        6.G race D Solis's rightto have account# 2908101484 com pletely setoffbecause ofCITIBANK,
        N.A.,w rongfulregistration,breach of interm ediary responsibility with regard to G race D Solis's
        m onetary instrum ent/assetby CITIBANK,N.A.,sending confirm ation ofsetoffofw rongfulliabil     -
        ity ofGrace D Solis and issuing a certified check forthe difference betw een the originalvalue of
        G race D Solis's m onetary instrum ent/asset and what G race D Solis m istakenly sent to ClTI-
         BANK,N.A.as paym entforsuch wrongfulliability.
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 65 of
                                     123

          to G race D Solis's a cedified check for the originalvalue of G race D Solis's m onetary instru-
          m ent.

          6.G race D Solis's right to have account # 2908101484 com pletely set offbecause of ClT1-
          BANK,N.A.,wrongfulregistration,breach ofinterm ediary responsibility with regard to Grace D
          Solis's m onetary instrum ent/assetby CITIBANK,N A.,sending confirmation ofsetoH ofwrong-
                                                            .

          fuIIiabili
                   ty ofGrace D Solis and issuing a certified check forthe diserence between the original
          value ofG race D Solis's m onetary instrum ent/assetand w hatG race D Solis m istakenly sentto
          C ITIBANK,N.A.as paym entforsuch w rongfulIiability.

   C ITiBANK,N .A.orany transfers,agents orassigns offering a rebuttalofthis RESPA REQ UEST m ust
          do so in the m annerofthis 'RESPA REQ UEST' 'in accordance ofand in com pliance with cur-
          rent statutes and/or Iaws by signing in the capacity of a fully liable m an or woman being re-
          sponsible and liable underthe penal
                                            tyofperjurywhile offering directtestimonywith the official
          capacity as an appointed agentfor CITIBANK,N .
                                                       A .,in accordance w ith CITIBANK, N.A .,Ar-
          ticles oflncorpotation,Adicle ofIncorporation,By Laws duly sijned by a currentand duly
          sworn underoath directorts)ofsuch corporation/Holding Corporatlon/NationalAssociation.Any
          direct rebuttalw ith certised true and com plete accom panying proof m ust be posted with the
          Notary address herein within sixty days. W hen no verified rebuttalofthis 'R ESPA REQ UEST''
          is m ade in a tim ely m anner, a ucertificate of Non-Response''serves as CITIBANK, N .A.'S
         judgmentandconsent/agrvementbymeansofsilencewithanyand alIclaimsand/orviolations
          herein-stated in the defaultprovisions orany otherIaw.

   PowerofAttorney:W henCITIBANK,N.A.failsbynotrebutting to anypartofthis'RESPA REQUEST'
                                                                                       '
   CITIBAN K,N.A.agrees w i   th the granting unto Grace D Solis's unlim lted Power ofAttorney and any
   and aIIfullauthorization in signing orendorsing CITIBANK, N.A.nam e upon any instrum ents in satis-
   faction ofthe obligationts)ofthis RESPA REouEs-r/Agreem entorany agreementarising from this
   CITIBANK,N.A.Grace D Solis's agreem ent.Pre-em ption oforto any Bankruptcy proceeding shallnot
   discharge any obligationls)ofthis agreement.Consentand agreementwith this PowerofAttorney by
   C ITIBANK,N.A.waives any and aIlclaim s of G race D Solis,and/or defenses and rem ains in effect
   untilsatisfaction ofalIobligationls)by CITIBANK,N.A.has been satisfied.
                                                                   Sincerely,

                                                                                             Z    '
                                                                      .'
                                                                      .

                                                                           e D Solis
   CC:

  l.consum erResponse Center
  FederalTrade Com m ission
  600 Pennsylvania Avenue NW ,
  Room 130A
  W ashington,DC 20580
  2.Office ofthe Com ptrollerofthe C urrency
  Custom erAssistance G roup
  1301 M cKinney Street,Sui te 3450
  Houston,TX 77010-9050

  3. Office ofAttorney General
  State ofFloridp
  The CapitolPL -01
          Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 66 of
                                               123



              U v
                untr
                   vos
                   . sswn.
                      w Es                                                                                                                                                    Home IHelD j
                                                                                                                                                                                            Siqn In

                  -
                  AL;%%.qb%      .'.#$%'(lf*Y%i-*
                                                .F       $'y''q'   AK4K'.:)jy1*4 .4<
                                                                                   '%. z''
                                                                                         h's#>''' N ' :
                                                                                                      #zi:4!IIJKT J>
                                                                                                                   é''irjh#,A   . ' 'e 4e'.7' - ' )z!'     ' ''.I4..;% rk-re..
                                                                                                                                                                             q..'itt
                                                                                                                                         1
                                                                                                                                         :    Track& confirm          FAQS

                              raC                    0n Ir

                               Search Results
                               Label/ReceiptNumber:701ô 0780 000f7592 8593                                                                                     (.j: kt
                                                                                                                                                               hu
                                                                                                                                                                     t.z%. :)'
                                                                                                                                                                             ..ij.k,. %.?
                               Expected Delivery Date:March 7.2011                                                                   Track & Confirm                ..   t.L,
                                                                                                                                                                            k... ,
                                                                                                                                                                                 :.J..  i
                                                                                                                                                                                        :
                                                                                                                                                                                        '
                               Class:First-class Mail*                                                                               EnterLabel/ReceiptNumber.
                               Servicels):Certified MailTM
                                          Return Receipt
                               Status:Delivered                                                                                                                                    (
                                                                                                                                                                                   t. 4
                                                                                                                                                                                      1.>..
                               Youri
                                   tem was delivered at11:00 am onMarch 07,2011 in SAN
                               ANTONIO,TX 78245.
                               Detailed Results:
                               . Delivered,March 07,2011,11:00am ,SAN ANTONIO,TX 78245
                               *ArrivalatUnit,March 07,2011,9:19 am,SAN ANTONIO,TX 78245
                               .Acceptance,March 04,2011,4:51pm ,M IA MI.FL 33180
                               Ncti
                                  fication optlons
                               Track & Confirm by em ail
                               Getcurrenteventinformation orupdatesforyouri
                                                                          tem senttoyou orothers by email. (
                                                                                                           ''Go>XI



              SiteMao            CustomerService            Forms         Gov'tServices        Careers        Pnvacv Policv      TermsofUse         BusinessCustomerGatewav

              Copyright@ 2010USPS.AIIRights Reseaed.                       No FEAR ActEEO Data
                                                                                                                                      7D1D D76D DDQI 755ë 8553
                                                                                                                                    %Q!
                                                                                                                                      :&
                                                                                                                                       a4!@:) sl r o D
                                                                                                                                                 mr m
    , .     . .                              4                          @ -                    , . .            .                       p:
                                                                                                                                                     g: cs2= 0D c                     .                       %
                                                                                                                                                ,
                                                                                                                                  k?'
                                                                                                                                    :rv-z
                                                                                                                                        '
                                                                                                                                        -*
                                                                                                                                         .i .                  J(
                                                                                                                                                                pX                    .                       .
3rmpleteItems 1,2,and 3.Aso complete                                A.si
                                                                       gnature                                                    J
                                                                                                                                  I'1h
                                                                                                                                     f'è:.:-         -
                                                                                                                                                     2Q    ï   fR
                                                                                                                                                                h r
                                                                                                                                                                  >.                  '                           . .
      4i
       fRestrictedDeli
                     veryisdeslred.                                 x                   'A . '                      Q Agent       Yf#                59 17            O       :,'i '
                                                                                                                    E:lAddœssee x X1'21 *            % ..eP=. Ra):g7 tap
                                                                                                                                                     > .;.Qï .*   *
                                                                                                                                                                  0.. =  'D .'Ltï
                                                                    -                             *
arintyournameand addresson the reverse                                                                                            .       .
Qothatwecanreturnthecardtoyou.                                      B jucel
                                                                          vedby(PdntedNamel                   C.DateofDeli
                                                                                                                         very ja !                   ë Kg m >.
                                                                                                                                                               0.
                                                                                                                                                               E  .   z, n
                                                                                                                                                               o 'n m >
                                                                                                                                                                         o.
                                                                                                                                                                                     .                        q
Atlachhthis                                                                                                                                             we
                                                                                                                                                        o. *
                                                                                                                                                           O s   j    #  c
                                                                                                                                                                         P  ''
                                                                                                                                                                             ,t
                                                                                                                                                                              % t,;. ..
          frcatrdiftsopt
                       heebpaecrkotf
                                   st
                                    .hemai
                                         l
                                         plece,                      -               -'-.
                                                                                        ')-                   -'--. .zy 5    . I
                                                                                                                               ;= ;                  g                                                        %
            on         ac       mi                                                                                                                                                                                 .
                                                                                                                                  JN-
                                                                                                                                                                                                     ,

> c'q t e
'                                                                                                                                  n                 *                              *
.
-                                                                   D.Isdeli
                                                                           veeaddresdi fferentfromi
                                                                                                  tem1? C:1Yes                     lJ
                                                                                                                                   u                                                             )tl
                                                                                                                                                                                                   J''
                                                                                                                                                                                                     .
Arti
   cleAddr
         essedtO:                                                      j
                                                                       fyEs,enterdeli
                                                                                    ve?yaddressbel ow: Q NO                       bl
                                                                                                                                   vn j.                                                      .
                                                                                                                                                                                              .  j
                                                                                                                                                                                                 .)
                                                                                                                                                                                                  q.
                                                                                                                                                                                                  :           *    *'
4 l,              /                                                                                                               jjx.j 1
                                                                                                                                        ,                                                        .7:Xi
.--
    1t,           lt-l         -                                                                                                  uJ
                                                                                                                                   1% !v             p     *
                                                                                                                                                           o             *
                                                                                                                                                                         la   *
                                                                                                                                                                              ba                 v            .
                                                                                                                                      % !
'
7
  :, .7&q,'p-'
             &%
             r '
                                                                                                                                   -)1
                                                                                                                                     .
                                                                                                                                     %
                                                                                                                                     o
                                                                                                                                       ;
                                                                                                                                       :             r
                                                                                                                                                     .. = Y =co                               '
                                                                                                                                                                                              ;.. .                '
                                                                                                                                                                                             t           .,
      m      /3
                  W nI0j ?                                           a.sewi
                                                                          c,e'rype                                                 V Ii
                                                                                                                                      --q :
                                                                                                                                          3
                                                                                                                                                                                    .. .
                                                                                                                                                                                                              o

                                                                        R certzedMail n apressMaif                                 J: ,              s                                       +w.,+            .    .
                              NU7V e'900Y o
                                          nnlce
                                              sg
                                               ul
                                                s
                                                ret
                                                  e
                                                  dr
                                                   edil n
                                                   Ma   IaReturnRecel
                                                          aaa       ptforMercnandi
                                                                                 se>
                                                                                   dl
                                                                                    s !
                                                                                      ;                                                             Og
                                                                                                                                                     %-.
                                                                                                                                                     Q                 =
                                                                                                                                                                     X (>
                                                                                                                                                                                            +M3't.t
                                                                                                                                                                                            *
                                                                                                                                                                                             .
                                                                                                                                                                                                    *1
                                                                                                                                                                                                              1
                                                                                                                                                                                                              p
                                                                     4.Restrl
                                                                            ctedoell
                                                                                   very?lrxt
                                                                                           raér
                                                                                              ee?                    u yes         -
                                                                                                                                   3 1 j             s               (
                                                                                                                                                                     71W                J'
                                                                                                                                                                                         Y
                                                                                                                                                                                         i@f
                                                                                                                                                                                           ,,.
                                                                                                                                                                                             .>
                                                                                                                                                                                              '               .
                                                                                                                                   . 5 ;             4
                                                                                                                                                     .                                   .   ..
                                                                                                                                                                     e>                                  .
                                                                                                                                   4l ?                                  -5;):w               ..,a.û.'
                                                                                                                                                                                             ...              q;
                                                                                                                                                                                             if::x'
                                                                                                                                                                                             .    f           .
AtscleNumber
Tbansferfrom aerv/ceIabeb
                                        7i
                                         zlD D7BD D0Dl 7sqa asqa                                                                   j! 5 -w
                                                                                                                                   7j j
                                                                                                                                    ; !
    rck
      'm 3811,Februat
                    y2004                             DcmestloReturnReceipt                                         1n2s9s*2-M<54o:
                                                                                                                                  .. .




            httnr//trkcnfrm 1qm illqnq c'nm /pq-qlntov-nwxku/axl,
                                                                h/l'
                                                                   n+rx-;-u-1T----:-..
                                                                                     a-
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 67 of
                                     123



                                    EX H IB IT G


         JANUARY 2012 QUALIFIED W RITTEN REQUEST AND DEBT
              VA LID A TIO N L ET TER W ITH PR O O F O F D E LIV ER Y
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 68 of
                                     123
    730 86* Street
    M iam iBeach,FL 33141



    Januaw 16,2012



    CITIBANK,N.A.
    PO Box769004
    san Antonio,TX 78245-9004
    Via USPS Certi
                 fied M ail#7007 0220 0001 5134 8741

    Attn:Modgage loan accounting depadment

    RE:Loan# 2908101484

    DearSirorMadam ,
    CitiModgage is the servi
                           cerofourm ortgage Ioan atthe above address. W e dispute the am ount
    thatis owned according the Monthly Billing Statem entand requestthatyou send us inform ation
    aboutthe fees,costs,and escrow accounting on ourloan. This is a Qualised W ritten Request,
    pursuanttoRealEstate Settlementand ProceduresAd sedion(2605(e)).
    Speci
        fically,w e are requesting the i
                                       tem ization ofthe follow ing:
            a com plete paym ent history thatcan be easily read and understood including,but not
            lim ited to,the dates and am ounts ofaIIthe paym ents m ade on the loan to date;

        2. a breakdown ofthe am ountofclaim ed arrears ofdelinquencies'
                                                                      ,
        3. An explanation of what you m ean by assignm ent,sale,or transfer. W hich one is it?
           Pl
            ease include a copy ofany aflassignments,proofof sale,proofoftransferand to
           whom .
    In orderto avoid any misunderstanding,allcom munication shallhencefodh be on the record,
    i.e.in writing and duly served. Please serve aIIcom m unications and process dired ly to the
    mailing address provided above.

     Iam hereby requesting in writing thatneitheryou,norany agenton yourbehalf,callm e
    athom e oratw ofk. Do not callm e atm y hom e num ber,orat m y place of em ploym ent.
    Please give this inform ation to the appropriate padies w itbin yourcom pany so they m ay
    com ply.
     Thank you for taking to acknowledge and answer the request s required by Real Estate
     SettlementandProceduresActsedion(2605(e)).
     Very truly yours,



     G race D.Solis




                                         P-w.G'
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 69 of
                                     123


     730 86* Street
     M iamiBeach,FL 33141



     Janual 16,2012


     Citibank,N.A.
     PO Box 769004
     San A ntonio,TX 78245-9004

     Re: Account#2908101484
     M a Certified M ail#7007 0220 0001 5134 8741

     To W hom ItM ay Concern:
     This letteris being sentto you in response to a notice sentto me. Be advised thatthis
     is nota refusalto pay,buta notice sentpursuantto the Fair DebtCollection Practices
     Act,15 USC 1692g Sec.809 (b)thatyourclaim isdisputed andvalidation is requested.
     This is NOT a requestfor''verification''orproofofmy mailing address,buta requestfor
     VALIDATIO N m ade pursuant to the above named Title and Section. I respectfully
     request that your omces provide m e with com petent evidence that l have any legal
     obligation to pay you.
     Please provide me with the followjng:

     W hatthe m oney you say lowe is for'
                                        ,
     Explain and show m e how you calculated whatyou say low e'.
     Provide m e with copies ofany papers thatshow Iagreed to payw hatyou say Iowe;
     Provide averification orcopyofanyjudgment,ifapplicable'
                                                           ,
     Identify the originalcreditor;
     Prove the Statute ofLim itations has notexpired on this account'
                                                                    ,
     Show me thatyou are licensed to collectin my state' ,
     Provide me with yourlicense num bers and Registered Agent'  ,
     At this time I will also inform you that i
                                              f your offices have repoded invalidated
     information to any ofthe three majorcreditbureaus (Equifax,Experian,orTransunion)
     this action may constitute fraud underboth Federaland State Laws. Due to this fact,if
     any negative m ark is found on any of my credit reports by your company or the
     company that you represent,Iw illnot hesitate in bringing Iegalaction against you for
     the following:
     Violation ofthe FairCreditRepoding Act;
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 70 of
                                     123



    Violationofthe FairDebtCollectiUn PracticesAct;
    Defam ation ofCharacter.
    If your olces are able to provide the proqer documentation as requested in the
    follow ing Declaration, lwillrequire at Ieast thlrty days for reviewing and investigating
    this information. During such time,aIlcollection activity m ustcease and desist.

    Also during this validation period, i
                                        f any action is t@ken which could be considered
    detrim entalto any ofm y creditreports,Iwillconsultw ith my Iegalcounselforsuit. This
    includes any listing of any information to a credit reporting repository that could be
    inaccurate orinvalidated orverifying an account as accurate when in factthere is not
    provided proofthatitis.
    Ifyouroffices failto respond to this validation requestwithin thirty days from the date of
    your receipt,aIlreferences to this account m ust be deleted and com pletely removed
    from m y credit5le and a copy ofsuch deletion requestshallbe sentto me im m ediately.

     lalso request,in writing,thatno telephone contactbe made by youroffices to m y home
     or to my place of em ployment. If your omces attem pttelephone com m unication with
     me,including butnotlim ited to,com putergenerated calls,calls orcorrespondence sent
     to or with any third padies,itw illbe considered harassmentand Iw illhave no choice
     butto 5le suit. Allfuture comm unications w i
                                                 th me M UST be done in w riting and sentto
     the address noted in this Ietterby USPS.
     ltwould be advisable thatyou assure thatyourrecords are in orderbefore lam forced
     to take legalaction. This is an attem pt to correct your records and any information
     obtained shallbe used forthatpurpose.

     Bestregards,



     Grace D Solis
                U 5F1:19-cv-24042-KMW
              Case   5 L0m 7A w'lraqcue q    Document
                                        u ontt
                                             rm       29-1 Entered on FLSD Docket
                                                                              a eYa08/07/2020
                                                                                    fe%m fen n x e%   Paae71
                                                                                                    Page   Iecof
                                                                                                              ït2
                      .
                                                           123

                              Engllsll          GsletamerM ite        USPS M@bII*                                                                                                              ReglO lSlgrlin



                                 USPS*CO                      '                                                                                                   SearchUSP.3com orTrackPackages


                          Qui
                            ckTools                                     Shlpa Package                  SendMaii                   ManageYourMail                  shop                   BusipessSolutions


                          Track                     onflrm
                              GETEMM .œ M TEs       PRINTDf'rmu
                                YQQIILR:ELNtllge:                     SKRWCE                    3<â'FtJSQFTOURInM           DATE*MME                       LQGAMQN                         FEATURE3
                                :110:(,22(h1*(4151348':4$
                                *                                     Flrlt-aae Mal'            Ckwllvere                    Japuafy23.2012.9.35am         5ANANTONIO.TX 78245 nl- te D@llv.ryœ t
                                                                                                                                                                                           Januae 23,2012
                                                                                                                                                                                           CertsedMailY
                                                                                                                                                                                           Retum Reœ ipt
                                                                                                Pr-'---'=atUSPS              January23'2012112'19am        SANANTONiO,TX T8254
                                                                                                OriglnR)dFa ildy
                                                                                                Dleile i'dt/&lft             Januae 19,2012,8.* pm         VIAMISEACH.FL:$3141
                                                                                                Facdlity
                                                                                                Ae ptanœ                     January19.2017.1:52pm         MIAMIBEACH.FL33141



                               Chelk onAnooerl%m
                               Y at'sw urIa> l(orreoei#)num-o
                                                                                                       Find




                                                                      DNUR :.CY                                           ONABCItlT.I1*P:.Q(<                            1THER U3FS$1T0
                         LetM L
                         DrvacyPn'I2'
                                    /'                                GflvernmentServlcl
                                                                                       zs.                                ALoutUSPSHflme;                                BuslrlessCusitomerGattnlvav'
                         l'ermsOfl/se.                                Eiu?Slarnpg&Sbt)ph                                  rle'.
                                                                                                                              s'
                                                                                                                               arol
                                                                                                                                  lm 1                                   Postarfnspetitflrs.
                         FOIA .                                       PfintaLabelwllhPostage3                             M3iISerzmeUpdate:p                             lrlsrxxitt'rGeneralz
                         #joFHARA:tEEODatay                           CustomerSerklt;f
                                                                                     z.                                   Forrns11P'e lcalions'                          Posta!Fyplorer3
                                                                      Sftellldexk                                         ''
                                                                                                                           Dareers '

                         Cripy/lghli:JU$J USPS AtRpgnlst
                                                       'qt4siami?d


'
                                                                                                                                                             7:87 Bëëo D2Bl 5138 8791
                                                                                                                                                     - Q!R *1 tr'                        Rm '
                                                                                                                                                                                            B
             & - @ .                                                           '.
                                                                                r.
                                                                                 j.,
                                                                                   .f.. -.
                                                                                         .. ..
                                                                                             p                                                         ,
                                                                                                                                                       g.:ygi
                                                                                                                                                            p:.,
                                                                                                                                                               %
                                                                                                                                                               ,
                                                                                                                                                               .                 t
                                                                                                                                                                                 g. z
                                                                                                                                                                                    o.a E.m                         - -
                                                                                           .
                                                                                           .      ..                                                 . zj !                         gsp. oi
                                                                                                                                                                                          ;z                      .. -
-c                                                      @                          .   -           '                                                   t e. y                    -D * *=                         'u ' . .
      i
      te
       m4,-l
       --p fatvt-,,
           --l-       ca
                       , -da.x----.p.s
                r?cte'()                                                       g
                                                                                                                    . .     .            .                 :'
                                                                                                                                                            .-a
                                                                                                                                                       +:9 a! -'
                                                                                                                                                               . 'i
                                                                                                                                                                  '
                                                                                                                                                                  gf -
                                                                                                                                                                     ,.U
                                                                                                                                                                     xtz.L
                                                                                                                                                                         '
                                                                                                                                                                         ::,:
                                                                                                                                                                            -
                                                                                                                                                                            I
                                                                                                                                                                            1c
                                                                                                                                                                            8 -
                                                                                                                                                                              uh                                 M.
                                                                                                                                                                                                                  ''
                                                                                                                                                                                                                  '
* erfntyour4am
  so tbatwe caneret
                  and at:
                   u.
                                     ll
                                      id
                                       ve
                                        re
                                         rs
                                          yslsod
                                    ereverse   net
                                                 s:l
                                                   red.                     x'Si
                                                                               gnature                                                                      .1
                                                                                                                                                             I
                                                                                                                                                             : l
                                                                                                                                                               :
                                                                                                                                                               :',m
                                                                                                                                                                  p
                                                                                                                                                                  l, .
                                                                                                                                                                     :
                                                                                                                                                                     g.
                                                                                                                                                                      Q
                                                                                                                                                                      1.
                                                                                                                                                                     zz 8
                                                                                                                                                                        j.
                                                                                                                                                                         '
                                                                                                                                                                         R.a
                                                                                                                                                                        zm K
                                                                                                                                                                           ='
                                                                                                                                                                            .jc .
                                                                                                                                                                                '
                                                                                                                                                                                k
                                                                                                                                                                                :- .
''an
   -ao
   u   n
       - t
         l'i
     oron thefroc        e cara ,- - -                                                                          .    .                       o Acen,         i ,
                                                                                                                                                               :.                . ..o .
                                                                                                                                                                                 *     -.z ' 'î
                                                                                                                                                                                              '' .. . .W
                                                                                                                                                                                                  7''
                ard
                ntItopat:
                  fs    ce
                         ebackJft
                                -:
                                 h'e'7x'l
                                        pjece
                                         permgts.                 .         a.necei
                                                                                  vedby(pdnted                       ey
                                                                                                                                 QD
                                                                                                                                             E1A-
                                                                                                                                                ddre'
                                                                                                                                                    ssee     t :
                                                                                                                                                             : :                                                             '-
     /rti
        .cl
          e Addressed to;                                                                                                          ateofDellve.              1       I                                           lt      .
                                                                                                            R           .z z       ....-                     ! !                                                ..,
                                                                                                                                                                                                                  .;         ,*
             )'                                                            D.Isdewel
                                                                             jfy:s, .yadta ssajsyoyytefyom jtoyjyy u ygy'
         ,
..
 ,t4k
    n 4/ ..                                                                                                                                                   jj                                            ,          . :
,   '
    J'tr,h ,
           n                       *      @
                                                                                           snsrysj
                                                                                                 soyaysrg.ysy
                                                                                                            om o so                                           j
                                                                                                                                                              : j                               ,           ,          , .. I
                                                                                                                                                                                                                       .
    .,
     k
         .
             z 'K                (-- f
                                     .
                                     --
                                       lu
                                        a
                                      .- -
                                                                                                                                                       u:
                                                                                                                                                        , !
                                                                                                                                                        ! k
                                                                                                                                                                                                .                      ,'
                                                                                                                                                                                                                       . .
                  // .9k:-,                                                                                                                                   1      ;             .-   ix--
      //.
        l 'z
           './-
              kj.r. h II
                       Jt                                   .
                                                            e.>.                                                                                              : :   z.N.:.
                                                                                                                                                                         4.,....i:
                                                                                                                                                                                 ,
                                                                                                                                                                                 .,:
                                                                                                                                                                                   ).a
                                                                                                                                                                                     y                               .
                                                                  /uj 3*SewlceType                                                                            j :
                                                                                                                                                              1 j
                                                                                                                                                                i t
                                                                                                                                                                  .,
                                                                                                                                                                   ,
                                                                                                                                                                   -v.
                                                                                                                                                                     %                --
                                                                                                                                                                                      'N.                   .   '' ...,
                                              '/à''ê'N                  oa*9,.,i
                                                                               ,.dMag o ap.ssuap,
                                                                               *'ered 1:1netum n
                                                                                                                                                              l I ',              :z:
                                                                                                                                                                                  k  l                            -
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                    -'
                                                                            talnsuredMai
                                                                                       l oc.(:).D                    .
                                                                                                                         ecelpt,orMercsanase                  '
                                                                                                                                                              5 i
                                                                                                                                                                :
                                                                                                                                                                  '.                                *%                   -
                                                                                                                                                                                                                         ..
    tlcle Number                                                        4. Restrlcted o
                                                                                               op
                                                                                                j
                                                                                                veyy'jysatmy.)                                                !
                                                                                                                                                              j (                  *
Ts
4 ferfrom sw                        '?0O7 O ggg g rgz                                                                                  D y.            .      r :
                                                                                                                                                                I
    'ri1
       '
       1.3811 pbbruaryccc                                                g gj,(j y ytjgj                                                                      t      '
                                         4             Domestlc netum n
                                                                          eceyt
                     https://tools.usps.coe Ro/Trackconir Action tnputfut1
                                                                         u025k
                                                                             a
                                                                             ,soa.M.j
                                                                              w.--  .s,1=700702200001513487... 1/30/2012
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 72 of
                                     123



                                       EX H IB IT H




       AUGUST 14,2013 QW R TO CITIBANK NOW ALSO REQUESTING
     M A R G IN S A N D IN D IC E S U TIL IZE D T O C A L CU L A T E T H E IN T ER E ST
                 A M O U N T S O W ED W ITH PR O O F O F D ELIV ER Y
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 73 of
                                     123
 730 86thStreet
 M iam iBeach,FL 33141



 August14,2013



 C ITIBANK,FSB
 11800 Spectrum CenterDrive
 Reston,VA 22090
 Via US Cedified M ail#7007 0220 0001 5134 8260

 Attn:M odgage Ioan accounting departm ent

 RE ACCO UNT #105080800610000

 DearSirorM adam ,
 Idispute the amountthatis ow ed and requestthatyou send m e inform ation aboutthe fees and costs of
 the accounting on the account. This is a Q ualified W ritten Request,pursuantto RealEstate Settlem ent
 and ProceduresActsection(2605(e))andthe Helping FamiliesSaveTheirHomesAct.
 Specifically,lam requesting the item ization ofthe following:
        a com plete paym enthistory thatcan be easily read and understood including,butnotIim i
                                                                                              ted to,
        the dates and am ounts ofaIIthe paym ents m ade on the Ioan to date;
    2. The indices and m argins including dates used to calculate the interest rates forthe Iife ofthe
        account'
               1

    3. a breakdown ofthe am ountofclaim ed arrears ofdelinquencies'
                                                                  ,

    4. The nam e,address and phone num berofthe ownerofthe m odgage/debt.
    5. An explanation ofwhatyou m ean by successorby m erger,assignm ent,sale,ortransfer. W hich
       one is it? Please include a copy of any alIassignm ents,proof of sale,proofoftransferand to
       w hom .
 In order to avoid any m isunderstanding,aIIcom m unication shallhenceforth be on the record, i.e.in
 w riting and duly served. Please serve alIcom m unications and process directly to the m ailing address
 provided above.

 Iam hereby requesting in w riting that neitheryou,norany agenton your behalf,callm e athom e
 oratw ork. Do not callm e atm y hom e num ber,oratm y place of em ploym ent. Please give this
 inform ation to the appropriate parties w ithin your com pany so they m ay com ply.

 Thank you fortaking to acknow ledge and answerthe requests required by RealEstate Settlem entand
 ProceduresActsection(2605(e))andthe Helping FamiliesSaveTheirHomesAct.
 Very truly yours,



 Grace D.Solis
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 74 of
                                     123
                                                                                                            ..yyjj*.**
                                                                                                                     u.yj*l-.Kj 0:2:.                             >qp
                                                                                                                            +.+.sw*www+.td# cpp#y
                                                                                                                                    +.*w+++
                                                                                                                                          * *.+s:+ &  *++*# ***..
                                                                                                                                                           +* -'-**@+ s            '
                                                                                                                                                             *++     *
                                                                                                                                                                *+.+
                                                                                                                                                          L                +*.
                                                                                                                                                        y. . ,.,. .
     FYm:US PostalServix <uS Postal   -sefviœ@usps.Om>
        To:s
    Subjeœ  ol
           U.Sis..q<xd
                  Posœ is.
                         g@a
                        Bewico
                             etTr
                               xmy
                                ae &confi% emailRqstorati
                                                        :n-'
                                                           /00'
                                                              70220* 0151348269
       x te:Tue,Feb4,20149:K am
    Thi
      : isapost-onlymessage.Please do notrespond.
    Grace Solishas requestedthatyou receivethi:œstoratien informatim forTrack & Consrm asli:ted below.
     currentTrack& Confirm e-mailinformatioh provided bythe U.S.PostalServiez.
     LabelNumbec 70070220* 0151348260

     Sefvi
         œ Tym :Certised Mail
      Shi
        pmentAdivi
                 ty                                                                  Loœ tion                                                                   Date& Time

                                                                                                                                                                August19,2013
      Delivered                                                                      RESTON VA 20190                                                            11:37 œn
                                                                                                                                                                August19,2013
      Arri
         valatUnR                                                                     RESTON VA 20190                                                           8:* am
      Dex rtUSPS Sod Facility                                                         DULLESVA 20101                                                            August18,2013
                                                                                                                                                                Augœ t18,2013
      Prn- e through USPS SortFacility                                                DULLES VA 20101                                                           12:43 am
                                                                                                                                                                August17,2013
      Prnrt- qodthrough USPS SM Facili
                                     ty                                               DULLES VA 20101                                                           10:20 pm
       DepartUSPS SoftFacio                                                           MIAMIFL33152                                                              AugM 15,2013
                                                                                                                                                                August15,2013
       Procem- d atUSPS Origin SoftFacility                                           MIAMIFL 33152                                                             8:19 pm
                                                                                                                                                                August15,2013
       Dispato edto SM Facility                                                        HOLLYK OD FL33024                                                        6:09 pm
                                                                                                                                                                August15,2013
       A= ptanœ                                                                        HOLLYW OOD FL33024                                                       3:32 pm

       USPS hasnotveri
                     fi
                      ed the validityofanyemailaddressessubmi
                                                            tted via i
                                                                     tsonlineTrack& Confirm tx l.
       '

       Form ore 'Inform ati
                          on,orifyouhave addr     'b'onalquestionsonTrack& Confi rm servi
                                                                                        œ sand                                                                          tures,pl
                                                                                                                                                                               easevisit
       the FFeQLI         k
                BXIYM ed Qi      mstl.
                                      ons(FAQS         .
                                                 )s ..I0nO f our Tr
                                                                  ack & confi
                                                                            rm t
                                                                               ool at
                                *pp*           .1O
       htt;'/
           .      .USPS'W I'Z/Sb1  1f)@/
                                       .tr
                                         -8c
                                           ..
                                            k3CV- -O'lCX18QS'btm'
                              .                 : r -r.r rrr
                                            ... -.
                                                            .. .
                                                                             .. ..          .   ..,. .. ..so      . ... .... . .. .. .
                                    t, .'..i..sr...  .j
                                                      Kk;.;
                                                         t t;      :..'...u,a.e.?...$'?..;;
                                                             flt)..'
                                       '   ,. r'm
                                                .
                                                a
                                                . .
                                                  .
                                     g, .r.. .,7,..!
                                     '             .
                                                   ,v..k4 t .
                                                         1
                                                         ,., x     ,      .. ,j...q)               . .                j; ..,    j.,                         j
                                     e Z . .t jj           -jy:
                                                           . ., . .
                                                                   .
                                                                   , z,:)j     .h,j:f
                                                                                    ,jj.?..
                                                                                     .     j$i
                                                                                             jt     .
                                                                                                    r;
                                                                                                     .j
                                                                                                      4v,
                                                                                                        .-
                                                                                                         .,.      ..T,j
                                                                                                           t.k:jz(-   $;)                  .ç:...,.. ' ;
                                  O .   '    3 1
                                               *'
                                                :
                                        4%wlzt.t.#'
                                                  !
                                                   ) T
                                                     ' k
                                                       ; E                                     '    j
                                                                                                    %)
                                                                                                     y
                                                                                                     eK       f.y''-' 1.fs'd',.'.. . j ..    ,.,v )'   .:y
                                                                                                                                                         y;
                                                                                                                                                          :
                                                                                                                                                          j
                                                                                                                                                            .
                                                         .e.
                                                           ' /
                                                             '
                                                             / qk
                                                                ' jë
                                                                   /
                                                                   , -j
                                                                      l
                                                                      / j.zx
                                                                           j#/I :y
                                                                                 .      I
                                                                                        j.   j
                                                                                             I
                                                                                             y
                                                                                             '')
                                                                                               '.
                                                                                                '
                                                                                                ).
                                                                                                 .)
                                                                                                  v
                                                                                                  '.
                                                  .     t.                                                       j
                                                    2
                                                    ./
                                                     . .   J,/ .            .   . .
                                                                                 .,  ,.q...
                                                                                    t'    ?.v ...  .  os .yy
                                                                                                          .j r
                                                                                                          .     j.!.fq.t:.k.w...    exv.
                                                                                                                                       s .à . 1.
                                                                                                                                               a ,g.
                                       .' '            .         .                                                                                  yj,
                                                                                                                                                      ...
                                  <:1        . ..r      ç.x/'1..l,. .t . 4 l;.t :                                      'f ..4.,.I,r .;'-
                                                                        .
                              'k::l-'                 . r.?> .-.
                                                      '               : kk'$k .
                                                                              j. .
                                                                                 yl.
                                                                                   ? .                              .
                                                                                                                    4.': waw   -  :m k
                                                     u - .            vwu z z.-,'A                                  q..w:ue <.
                                                                                                                             .4e
                                                                                                                               '. zaw
                                  m                                                              .
                                  r.'
                                    .'
                                     l                       Postege $
                                  m                 Cedlf
                                                        ledFe                                $3.10     09
                                  rq
                                  c           ReîerrlqecelptF/e                             jtl.()ç.'
                                                                                                    J.!%t/.
                                                                                                          N     afq
                                                                                                           -'.,.x
                                  c
                                  =:
                                   n (Ee fsqmenlqf
                                                 z
                                                 qus
                                                   re:)                                          co Yw  ST
                                                                                                     -::7 4op* %
                                                                                                               .
                                                                                                               N'                                        i
                                                                                                                                                         i
                                     (ER-tdctedoel jveryFee
                                  E:I nuoffieftlentRqqulrej
                                                                                            j k' 1           ,
                                                                                                                                                         1
                                                                                                                                                         1
                                                                                                -
                                  X
                                  ru      TdalRoMage&F-e $                                   $.*
                                                                                               v11 I$J
                                                                                                     i                        113
                                  O                                                                                                                      1
                                  >
                                                 Mt.o.
                                                     ,)                                                             gs
                                         cflgJta ,
                                                                 --                  s                  . .                          4:)
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 75 of
                                     123



                                  E X H IBIT l


     JULY 30,2015 AND O C TOBER 30,2015 LETTERS TO TH E CR AS RE-
          DISPU TING TH E A CCURACY OF TH E ClTlTR AD ELIN E
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 76 of
                                     123



        F3: 86* Stfeet
        M lam tBeach.FL 3314 1



        October30.2015



       NCAC Expenar'
       F:
        1(3 :ox 97D 1
        Aijen T/ 7o
                  -û1a
                     '
                     N
       '
        u',;a t
              -h
               eefllfied M apl#7013 2950 +       7 1029 8C182
       -'
        :a ç
           *Nnom 1:May Concern
       *v
            ;#s hs tn response lo yourlett/rto m e dat- Od ober2O15 4sentyotzt'te
                                                                                - lelterdaled Ju',y 3C
       IQ 15 '
             .'la cectfted m ailanö dem and thatyou lnvesligate the folsowlng'
    lre-dlspule ttte accuracy ofthe following accounts




       ''
        , ''
           '
           . 16A NK #2t
                      Ju
                       *ï
                        '1O --fnaccurate     .




   P#eascpfevtde fne with a descflptlon ofthe re-investlgagon pröo dure fora!!jtems dltpute: or
                                                                                              t
   Apr'l22.2015 and today and provlde m e wttipthe sôurce ofrnform atlon % 'a!litem s Please

   teod m e allinform ation tn m y consum erftle and send m e an updatod cc.py oftny cr'eddtfeport
                                                                                   .


   '
   ïzc nnostreportaccufate 'nforrnatlon Thankfno
                                               VFycu in advance f()T '
                                                                     .zcurantlc4pated
                                                                     z                 .


   '
   -Flopefatlon
   T
   :i:nccrep.
            f,



   >arar- p. -
             u &
               o cj,f<
                     -;
   e'
   s;5.
      'tW
        r.88.w
             n'
              J.'
                .
                j4
 Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 77 of
                                      123
''
 h$.w,k.kts k. !'
                .f
                 .
                 i)hQ;)-('
                         ack1I'
                              kttr
                                 k'
                                  ;
                                  '                                                                    hltps:i
                                                                                                             '
                                                                                                             b
                                                                                                             rtotlls-
                                                                                                                    llsps.t'
                                                                                                                           .
                                                                                                                           t'
                                                                                                                            rn'
                                                                                                                              k/
                                                                                                                               ltnl/-l'
                                                                                                                                      l'
                                                                                                                                       t.
                                                                                                                                        lk-
                                                                                                                                          .l
                                                                                                                                           çl.
                                                                                                                                             l.onlinl-
                                                                                                                                                     t?Nc.
                                                                                                                                                         tl
                                                                                                                                                          -oll?qtk- l1'Elbt
                                                                                                                                                                          i
                                                                                                                                                                          tlsl---;tlI7-.
                                                                                                                                                                                       -
        't'
          l..- . .                         .


                                                                                                                                                                            R*'lpistt:lii'qndn




           USPS Tracking@




                       .ry'kIt?;ji.'! 70132259009210298Q82

          '
                                            t'.-ruesday.No#elltbes1Q,2045
                                           .'




                  :.v.k..a1'$...t '.'
                                    z,..! ;
                                          ,'
                                           r..
                                             .)I.
                                             r  A
                                                K'i
                                                  t          ;lh
                                                  4x;:'.'..j 1 rjj
                                                               l l-)t-t-t..
                                                                 :.         ..
                                                                          i..)j
                                                                              u.l
                                                                                '(-
                                                                                  .?
                                                                                  .%r.1
                                                                                      ,
              Iaowtalerouuct.                                Features:
              1.ics.'.t'yassMa$#*                            t-tlltisiztluall''#

                   5>%'
                      rE&TIME                                STATIJ9OFITCM                     LOCATION

                   Novqm btir9r2ô1t; 12:2T                                                     Akt.EN.lX /5013
                   118:1




                   Nuvembcl%.26!C).!149                      A,fivt!llatt)fut                  1:1lLN.I'
                                                                                               ,       x Jfzrzi'r3
                   gfllt

                                                             I'
                                                              JtlpallrzdUSPSllittz:tinatkort
                    Novuttrlber$.12()1ti,3.53pf'n             Fa
                                                               .czIity

                                                              Alnve<atUSPS Destination
                    N(.vtprlkrzece.2()45.7..5J!f.m            ;acilily

                                                              Arrlver.
                                                                     latUSPSOrigiri
                    'kc)'
                        vetnbeiti20Ifz 940om                  îamlit?
                    Nrzvilnlher6.20'5 Si'D:$pm                Depa/ledfzostOfficf;             NlIAVIBQ/&CR 'I33154
                    Neeombe.
                           r6.2ù15 .4.50pqn                   hcceptancc                       MIAMIBEAIIF'Il
                                                                                                            -l33154

                                                                                                                                                                                                                 .        ixu:1.,-.*..-
                                                                                                                                                                                                                          4
                                                                                                                                      *                                                                      .             .:
                                                                                                                                                                                                                            N?$..,J
                                                                                                                                                                                                                          ' ..
                                                                                                                                                  .                                                -.
                                                                                                                                                                        .                            .                -..(
                                                                                                                                                                                                                         .y
                                                                                                                                                                                                                          1*!1.,. -
                                                                                                                                                                                                                          .
                                                                                                                                    *'                                                                                    kxkr
                                                                                                                                           ..         ..
                                                                                                                                                           #   j
                                                                                                                                                               :l            *                 *                            V .4
                                                                                                                                                                                                                          d..
                                                                                                                                                                                                                            =  .
                                                                                                                     fu        1p* 2h.. ' z 3: 44r 1            :   . l.*         - œ '' -'... -'- ..*f
                                                                                                                                                                                                         .
                                                                                                                                                                                                                 :)'x
                                                                                                                                                                                                                        Xk. $
                                                                                                                                                                                                                    .''.''
                                                                                                                                                                                                                         j'v*'@
                                                                                                                                                                                                      .;
                                                                                                                                                                                                       ril.
                                                                                                                                                                                                          l<;7?17
                                                                                                                                                                                                                -.
                                                                                                                                                  .
                                                                                                                                                                                                 .                   z.v.%gz.
                                                                                                                                                                                                                            qysjra
                                                                                                                                                                                                                                 e.#zs
                                                                                                                                                                                                                                     7
                                                                                                                                                                                                                                     .
                                                                                                                     .        *x w..6.;.
                                                                                                                              .                 ,.:
                                                                                                                                                  11x,g..r,z . .zx' .       . .... x ..a:,j*y ,n',' :r...y..I..-.
                                                                                                                                                                                                                J.iu.
                                                                                                                                                                                                 *$wi---<-''( .,1,,:
                                                                                                                                                                                                                   ;.k
                                                                                                                                                                                                                     t'.
                                                                                                                                                                                                                       zm?
                                                                                                                                                                                                                         r'
                                                                                                                                                                                                                          F
                                                                                                                                                                                                                          :
                                                                                                                                                                                                                          e:
                                                                                                                                                                                                                           F
                                                                                                                                                                                                                           'l'
                                                                                                                                                                                                                             Q
                                                                                                                                                                                               t
                                                                                                                                                                                            #m*:.                      k<... ';
                                                                                                                                                                                                                              v
                                                                                                                     '..
                                                                                                                     q r' J
                                                                                                                     n2
                                                                                                                     =q
                                                                                                                     .
                                                                                                                     fkl
                                                                                                                     &
       Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 78 of
                                            123

                  P O N x :Q5518
                  Atlanta.GA :$ûM 8




@ I'              *     *72 0 6f2/* 251m                  312/G + @'GIfxe
. %
:W<               X 29 18399-2463
                  Grv A D H s
                  730 e6* S1
                  M'
                   tamiY ach,Ft a91*1-111G



                                                                            j                             =l
                             *                                                                               t
                             > u              Q
                             =
                             O >o. D
                                   e i
                                     =                                                  =:
                                                                                         Q                   lj
                                                                                                              i
                             x          = r-                                            o                         .
                             > 1-
                             o  :.& m                                                   t r
                              pU c t*                                                   â m=
                                                                                          o                       f
                             =            m
                             o e G txl                                                  > *o                  I
                             X c Gv
                             =   9G ê
                                                                            $
                                                                            t
                                                                                        sj.
                                                                                        m P t
                                                                                        2 g.*
                             r w -o                                                     o *r
                              e- m *p         .
                                                                            1           >Xo
                              ty: % -s
                              B2 K                                                      > M =
                              o
                              > .ç e m                                                                            i
                                                                                                                  l
                                                                                                                  p
                                .
                                s .r à                                      '
                                                                            .           .         .............

                              2 . o/                                                        4.
                                                                                             >                    1
                              zl
                              =  = );c
                                     .                                              ,
                              2 mw
                                 oa :
                                                                     *
                                                                     *e                 *g                        .j
                             .e e    x
                              >           fo                         *                  3A
                                                                                         e                         !
                                                                                                                   ,
                              eg *k--=                                                  x
                                                                                        N c.z
                                                                                        x*
                              z
                              C  s:.
                                   G'D
                              o a- G                                                    . k: :
                             6B':!
                             B s= v
                                                                     œ          o       oo <8 , i
                                                                                        x
                             Xq' cq N co)                                       œ ;'          '
                                    ''
                              0.w a r4
                                                                                14mr &y vi'2?
                                                                                            w '
                              ck c o'
                              <
                              < *
                                <oo =G                                          jyx.-..
                                                                                      *
                                                                                      t#e
                                                                                        O
                              >aœ g m
                              r
                                     .
                                 r d rl=
                                          .
                                          = >                                   1 z'Roœ
                                                                                    . q
                                                                                      j.
                                                                                        .
                                                                                              .




                              v
                              =Eëw
                                 oo                                             1.                       .
                                 *
                                 =
                                 '
                                 eavacjg
                                 -. .
                                     '-

                                        s4,                                     S* .x.am8
                                 :a o q o
                                      .+ gvE
                                      PQ                                         e d0:7s-:
            o                                                                       2 > 1 <œ
                                 o
                                 E x.j=#g
                                 l xopx
                                 P
                                        -                                        1o%j=n. a*o*-.j
                                                                                              .
            W                    1 G s q;                                                 . > kj
                                 *'
                                  p Ou G                                         jg yw.
                                                                                      xomo
                                                                                         m
            %                    >
                                 G wv
                                    '-*Ny
                                        .
                                        * '#
                                           p                                  z:      osz
                                                                            ,u ar
                                                                                w:. p)
                                                                                    m om c a
                                 .
                                 2G*
                                   W>*u
                                      =.
             o                   ow
                                     ..%
                                     D q*o'
                                          sx      .
                                                      *                     !d*
                                                                              *1 ::gN
                                                                                    .
            <
             ..    Mt
                                 > .e x
                                 3 e'
                                   tNa5 :
                                                      r
                                                                            :*
                                                                            qjà
                                                                              *q
                                                                               o
                                                                                 v
                                                                                 '
                                                                                 .
                                                                                 'w'm
                                                                                    ''
                                                                                     -
                                                                                      v
                                 z . c%s                                    ;2
                                                                            )Xz   *                               l
             œ           $e -;
                         -
                             eoc uz.
                               oU a  m oe
                                                                                . -j a
                                                                               -. '
                                                                                     P
         4
         K .%
           sa
            o             *
                               w
                         a m o .G *
                            Go # 8  Cz
                                     -m
                                        c
                                                                            l:#-
                                                                            lu
                                                                               p1- x
                                                                                   a' <
                                                                             t..i . d '
                                                                                       m
                                                                                      â0
         - u
         > t e            w       w
                           ; u . a .s s                                     'x v g
                                                                                    .
                                                                                                          x       .


         H m4
            Q      .
                             xuw> ws
                          t7 y q -
                                 a .o x                                     '
                                                                            ! h, o
                                                                                 .a
                                                                                  1.u
           t uo 3'>- m;%g. 4E oxeo g
         K o                                                                #
                                                                            :Q :
                                                                               w 4. o
                                   s
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 79 of
                                     123



                                   E X H IBIT J


              2016 C ITIM O R TG A G E 'S D EC E LEM T IO N LE TT ER
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 80 of
                                     123

    CitiMortgage                                                                              cfD
     CitiM ortgage,lnc.
     PO BO X 790005
     St.Louis,M O 63179-0005

     I0/5/2016
     GRACE D SOLIS
     730 86TH ST
     M IA M IBEA CH ,FL 33141

     Re:Propcrty A ddress'
                         .        730 86TH ST
                                  M IAM IBEA CH,FL 33141
     CitiM ortgage.Inc.Loan N o.: 2908101484
     Security lnstrum entD ated: 9/2/2005


     DearCitiM ortgage,lnc.Customerts):
     Your debt w as previously accelerated by the filing of a mortgage foreclosure lawsuit. The
     foreclosure com plaint dem anded im m ediate paym ent of al1 sum s owed under your loan.The
     m ortgage foreclosure law suitw as dism issed.

     W e believe thatthe dism issalof the m ortgage foreclosure law suitautolnatically resulted in your
     loan retulming to installm entstatus. However,to be clear,w e are w riting to inform you thatany
     previous acceleration of your loan is revoked and nullified. B y decelerating your loan,you are
     no longerobligated to pay im m ediately al1sum sdue and ow ing on your loan. However,you are
     still required to pay m onthly installm ents, as well as any past due anzounts,on your loan as
     specified in your loan docum ents and m onthly billing statem cnt. ln other words.your loan is
     returned to installm ent status as a resultof the deceleration.W e m ay continue to proceed w ith
     collection activity,re-acceleration ofthe debt,and/orforeclosure initiation in accordance with
     yourloan docum entsand applicable law .

     If you have any questions or if you would like to discuss loss m itigation assistance availablc to
     you, please eontact us at 1-844-862-5498* M onday through Friday 7am -8pm CT, Sattlrday
     7am -4pm CT**.

     Sincerely.


     CitiM ortgagc,lnc.

    'I'TY Services are also available. To access:D ial711 from the United StatesorD ial1-866-280-
     2050 from Puerto R ico. W hen you callorwrite to us,please referto your loan num ber:
     2908101484.




                                            f':,t;.
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 81 of
                                     123                                   %                         .
   Ci
    ti
     Mortgage                                                                             cltl
    icallsare random ly m onitored and m ay be reeorded to ensure quality service.

    **l-loursprovided retlectgeneralhours ofoperation.
    Thislettercontains im portantinform ation. You m ay w antto consultan attorney forlegal
    advice. lfan attom ey represents you.please referthisletterto yourattom ey and provide usw ith
    the attorney'snam e,address and telephone num ber.
    Thc purpose ofthisconzm unication isto collecta debtand any inform ation obtained w illbe used
     forthatpup ose.
     TO THE EXTENT YOUR OBLIGATION H AS BEEN DISCHARGED OR IS SUBJECT
     TO AN AUTOM ATIC STAY OF A BANKRUPTCY ORDER IJNDER TITLE 11OF TH E
     UNITED STATES CODE,THIS NOTICE IS FOR COM PLIANCE AND
     INFORM ATIONAL PURPOSES ONLY AND DOES NOT CONSTITUTE A DEM AND
     FOR PAYG NT OR AN ATTEA T TO COLLECT ANY SUCH OBLIGATION.
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 82 of
                                     123



                                   EX H IB IT K


         JULY TO AU GU ST 2016 SU M M ARY OF A CCO UNT A CTIVITY
     Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 83 of
     , W tlk/ Ehs
                                          123
           CITIBANK N.A.                                                               k
            P.O.Box790110                                                                                 Citibank,N A
            St.Louis.MO 63179-0110                                                                        Account
                                                                                        1670:             2908101484
                          lI'IIIII1l'IIlIII1II'IIlIl''Il1l'I''IIIl'III,'IIllI1jlllIIIlIlIII OPGR
                          GRACE D SOLIS                                                                  StatementPeri
                                                                                                                     Y
                                                                                                         July 27,2016 - Atlgust27,2016
                          730 86TH ST                                                                    Page 1of4
                          MIAMIBEACH FL            33141

o
>.
m
e




                sunxm ry ofAccountActlvlty                                       sunmory ofcurrentM lnl= m Pay- ntDue
                                                             Pay- ntœ e œ te                                                        09/27/16
       Previous Y lance                   $122,430.29
                                                             TotalScheduled Payrrmnt                                                $722.
                                                                                                                                        45
       Pa y- cr
       Omer   ntedi
                s(4ts(-)                         $
                                                 $0.
                                                  8.00
                                                    00       Pastœ eAx unt                                                       $23,802.35
       Loans/Advances(+)                         $0.00       currentanda stDueFees                                                  $207.54
       G
       Feh erCha
          es  œ bltsd(+)
                 rge   (+)                       $0.00
                                                 $0.00       Mini= m Pay- ntDue                                                  $24,732.34
       lnterestGharged(+)                      $292.67
        Y w œ lance                       $122,T22.96        AtCi ti,- valueyou% a custamerand appre i atetheopportunityto assKtm u% tha1lof
                                                             yourI endirl
                                                                        g nee s.Ifw u hM anyquœ tions rm ardingw uraccœ nt(i'to lœ m more
       creditLim l
                 t                        $103,148.00        a* tlthcw ourIending pre uctscanhel
                                                                                               p Bxlmake asmad decisi  onaY tl tNlrr* ng,
       AvailableGredit                           $0.00       stœ bymurnearatClibankbranchtGlayorca118* -321-C1T)(2484).Hœ rsare
                                                             Mœ da thru Sunda BAM -IOPM CST.
        Sbte> ntCl
                 osing œ te                   08/27/16
        œ In Rllln C cIe                            31
                                     j
                                     .
       ForKlllnglnqulrlesOrcredjjlGlreauNsputel
        Wr
       Galli
           ll
            ngTo
               Ornl
                 As Ad
                   ndl  jress;
                      nqyn  EœFo
                               arBi
                                ll
                                 wlll
                                    li
                                     inNot
                                       gInPr
                                          quel
                                             lrl
                                               els
                                               e  ,
                                                 ve
                      YobrRights.
        CITIBANK
        Po BOx769004
        sAN ANTONIO,TX T8245-9004




      Home Equity Line ofCredit                    AccountNum ber29081Q1484
                                                           Interestcham ed
      0897/16                   fnterestCharge                                                                                       $292.67
                                TOTAL INTEREST FOR T/ $ PERIOD                                                                       $292.67
                                                       2916 otals Yearc oœ ate
                                                           TotalFeesCharpedin2016 $0.00
                                                    TotalInterestCharged In2016       $2,256.43




                                                                   Qs./#                                  :3
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 84 of
                                     123



                                    EX H IB IT L


            A U G U ST - SEPTEM B ER 2016 SU M M A R Y O F A C C O U N T
         Case
          *''*: X1:19-cv-24042-KMW
                   ; W V2 I 1 I1             Document 29-1 Entered on uFLSD                Docket 08/07/2020 Page 85 of
         Y uwyw cjyju xt N# -rU-rf- 1Y1*lVV %'><#EAW'1'%'I'k'X C =.1123
                            .                                        1LV-1Q'k3W'l' u zue u' uzk-lNkpk U W lXJ%4Ir-uzaxwi
                P,O.Box790110                         '                                                         Citl
                                                                                                                   % nk,N A
                St,Louis.MO 63179-0110                                                                          Account
                                                                                                6972            2:()8j()1#84
                                IIlI'I'lIIlII'II'IIIII1!lllIIIIII'IllII'IIll'II'IIjI'I,l1III''II1 tl
                                                                                                   ptlR
                                GRACE D SOLIS                                                                  statementPe'
                                                                                                                          i
                                                                                                                          e
                                730 86TH ST                                                                    August27,2016 - September27,2016
                                                                                                               Page 1of4
                                MIAMIBEACH FL 33141

(r
*


     '




                    surrwrury ofAccountActivlty                                         SurnrrmryofGurrentMinlx m Fayrœ ntG le
                                                                    Pay- ntDueœ te                                                     10/27/16
           Frevi
               ous œ lance                        $122,722.96
           P                                                        TotalScheduhdPayrœ nt                                               $722.46
             ayrrents(4                               $0.00
           œ herGredih (4                             $0.00         Pastœ eAx unt                                                    $24.524.80
           Loans/M vances(+)                          $0.00         currentandPastDueFees                                               $207.54
           Ot
           Feheer
               sGhœar
                    bi
                     tsd(+)
                     ge  (+)                          $
                                                      $0.
                                                       0.00
                                                         00         Mini= m Pa#nentDue                                               $25,454.80
           InterestCh/rged(+)                       $292.68
           œ w % lance                          $123,015.64        AtCiti
                                                                        ,* val ueyctlasacustomerandappreoltetheoppodunityto a% istm ue th allof
                                                                   w urlœ di
                                                                           ng nee s.Ifw uhM anyqueslions rœ arding youraœ ount(:Ktol
                                                                                                                                   œ rnmore
           creditLimë                           $103,148.00        aX uth> ourlendingprY tlctscanY lpm umakeasmaddeci    sbnae tlttxlfrce ng,
           AvallablecredR                             $0.00        stopbyyœ rnearestCi ti
                                                                                        bankbranche ayorœ 1800-321r 1   T1(2484).Hoursare
                                                                   Mœ da thruSund 8AM -IOPM CST.
           shterœ ntGl osing œ k                    09/27/16
           œ s In Billln G cIe                            31.*
                                ''
                                !
                                '
           ForBillingI'ulrlëj
                            sorjé
                                jyê  umj
                                     ' yu.pjsys
            Wrlk ToT M dp>   ' ià/t'étltlngIgquldew'
           œ lllx Or 'rdll:a:p-Mallwlllo R'---&a
                         YotlrRighh .
            CITIBANK
            PO Box T69004
            sAN ANTONIO,T:T8245-90M




         HomeEquityLineofckedit                           AccountNumberz90:1n14:4
                                                                       IntprestCharoed
         09V V16                     lnterestCharged                                                                                    5292.68
                                     TOTALIGbL' EM ST FOR THI: PEK D                                                                    $292.68
                                      :       '               a 16 Toh s ear-
                                                                            - o- a e

                                      7                          TotalFiesCharped i
                                                                                  n7016 $0.00
                                      :               ! TotalInterestchargedIn2016          $2,549.10
                                )
                                .     J       /                              .




                                                                      C7 y.<1,
                                                                         .                                     L3
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 86 of
                                     123



                                    EX H IBIT M


          D EFE N D A N T S SET TLE W ITH TH E C O N SU M ER FIN A N C IA L
                   PRO TECTIO N BU REAU FO R $28.8 M ILLION
      Case 1:19-cv-24042-KMW
8/7/2020              BureauofConsDocument     29-1
                                                otectionEntered
                                  umerFinancialPr       Settleswithon
                                                                   Ci  FLSD
                                                                    tibank,N.A.Docket  08/07/2020
                                                                               IConsumer                oPage
                                                                                        FinancialProtectinBureau87 of
                                                        123
          f
          e Cv- ' Consume?yinancial
          iA
          Ci,
            zz.'r      . protecti
                                onBureau
K:X%tR      '




     Bureau ofConsum erFinancialProtection Settles w ith
     C itibank,N .A .
     Citibank Failed To Reevaluate A nd Reduce The AnnualPercentage Rates For
     Consum erCreditCard Accounts
    JU N 29,2018




    W ASHINGTON,D.C.- Todaythe Bureau ofConsumerFinancialProtection (Bureau)
     announced a settlem entwith Citibank,N.A .
     Asdescribed in the consentorder,the Bureau concluded thatCitibankviolated the Truth in
     Lending Actbyfailing to reevaluate and reducethe annualpercentage rates(APRs)for
     approxim ately 1.75 m illion consum ercreditcard accounts consistentwith regulatory
     requirem ents,and by failing to have reasonable w ritten policiesand proceduresto conduct
     the APR reevaluationsconsistentwith regulation.

     Undertheterm softhe consentorder,Citibankmustcorrectthese practicesand pay$335
     m illion in restitution to consum ersaffected by these practices.The Bureau did notassess
     civilm oney penalties based on a num beroffactors,including thatCitibankself-identified
     and self-reporled the violationsto the Bureau,and self-initiated rem ediation to affected
     CO nSU m ers.

     The consentorderis available
     at:https://fiIes:co nsu m e rfinance.uo v/f/docum ents/bcfjlx ,c itibank-na= .co n se nt-order. 2018-
                                .........   .,.....,,........   .........                 ........             ...............,.......   ...

     O6rpdf(2(htps'
                  .//files.consumerfinance.gov/f/docum ents/bcfp-citibank-na-consent-order-z
     ()18.06.pdf)
                                                                            ###

         The Bureau ofConsum erFinancialProtection is a 2 1stcentury agency thathelpsconsum er
         //r?aocemarketsworkby regularlyidentiking andaddressing outdated,unnecessary or
         tv/notv/
                y'burdensom e regulatlbns,by m aking rulesm ore eFective,by conslàtentl    y enforcing
         federalconsum erh'nancialfakviand by em powering consum ersto take m ore controlover
            '               '
         tllelrecop/m /c /I
                          'VeS.Ff)rm ore I'
                                          nfor/'
                                               natI'
                                                   or1,VI'
                                                         SI'
                                                           t(7O/7St7lr)6'r'//C)a/7C&:gOt/.               .........




https://-       .consumedinance.gov/about-us/newsroom/bureau-consumer-financial-protection-settles-citibank-na/
     Case
8/7/2020 1:19-cv-24042-KMW       Document
                      BureauofConsumerFi   al29-1
                                       nanci ProtectionEntered
                                                        Settleswithon
                                                                   CibFLSD
                                                                    tiank,N.A.Docket  08/07/2020
                                                                              IConsumerFi             oPage
                                                                                        nancialProtectinBureau88 of
                                                       123
    PRESS IN FO RM ATIO N

   Ifyou w antto republish the article orhave questionsaboutthe content,
   please contactthe press ofhce.

   Go to pressresourcespage (h/ps'
                                 .//www.consumed'
                                                lnance.gov/about-us/newsroom/press-resou
   rces/)




          An officialw ebsite ofthe United States governm ent




httpsi//- w.consume/nance.gov/about-us/newsroom/bureau-consumer-financial-protection-settles-citibank-na/             2/2
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 89 of
                                     123




                                   EX H IBIT N


      JANUARY 2018 QW R TO CITIBANK REQUESTING INFORM ATION
    A BOU T THE DECELEM TIO N LETTER A ND H OW IT A FFECTED TH E
                                A M O U N T S O W ED
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 90 of
                                     123


        730 86TH Street
        M iam iBeach,FL 33141



        January 12,2018



        C ITIBANK,NA
        PO BOX 76900
        sAN ANTO NIO ,TX 78245-9004

        Via USPS Cedified M ail#7016 1970 0000 9572 9623

        Re:      Account#2908101484

        To W hom ItM ay Concern:
        This Ietteris being sentto you in response to a notice sentto me. Be advised thatthis is
        nota refusalto pay,buta notice sentpursuantto the FairDebtCollection Practices Act,
        15 USC 1692g Sec.809 (b)and the FairCreditBilling Act15 U.S.C.5 1601etseq.that
        yourclaim is disputed and validation is requested.
        This is NOT a requestfor''verification''orproofofmy m ailing address,buta requestfor
        VALIDATIO N m ade pursuantto the above named Title and Section. Irespectfully
        requestthatyouroffices provide me with com petentevidence thatIhave any Iegal
        obligation to pay you.

        Please provide m e with the follow ing:
        W hatthe m oney you say Iowe is for;
        Explain and show me how you calculated the entire am ountofwhatyou say Iowe -
        please include how the index and m argin was calculated in orderto arrive atthe interest
        rate charged',
        lreceived a deceleration letter- how does this a#ectthe am ountowed?
        How does the deceleration Ietteraffectthe pastdue am ountplus the alleged m onthly
       am ountowed?
       Please provide a copy ofthe signed 3 day rescission period docum ent'
                                                                           ,
       Provide m e w ith copies ofany and aII''account Ieveldocum ents''thatshow Iagreed to
       pay whatyou say Iow e to include originalsignatures.Provide a veri fication orcopy of
       anyjudgmentifapplicable'
                              ,
        Identifythe originalcreditor'
                                    ,




                                            L Y ,-3
                                                  -
                                                  .
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 91 of
                                     123




           Ifyou purchased this alleged account,identify the SELLER you purchased itfronn and
           ALL PREVIOUS OW NERS.
           Provide m e w ith ANY docum entation which establishes yourIegalstanding to coflect
           anything from m e.
           Als: durlng this validation period,ifany action is taken which could be considered
           detrimentalto any ofm y creditrepods,lwillconsultwl     th my Iegalcounselforstlit. Tbts
           includes Iisting any information to a creditrepoding repository thatcould be înaccurate or
           invalidated orverifying an accountas accurate when in factthere is no provided proof
           thatitiS.

           ltyouroffices fallto resporld to this vali
                                                    dation requestwithin 30 days fronnthe date of
           yourrecelpt alIreferences to this accountmustbe deleted and com pletely removed
           from my credltfile and a copy ofsuch deletion requestshallbe sentto n'ke im rnedsately

           lwould also Iike to request,in writing,thatno telephone contactbe m ade t7y youroffices
           to m y hom e orto n3y place ofem ployment Allfuture com m unications with me M UST be
           done ln writing and sentto the address noted in this letterby USPS
           Itwould be advisable thatyou assure thatyotlrrecords are in orderbefore lan)forced to
           take Iegalaction This is an attem ptto correctyourrecords and any information
           obtained shhallbe used forthatpurpose.
       '
           C ol
              -d.'
                 *
                 1
                 ;al
                   1y
              ' à
            '...
               k#
                    b , i!' .'
                    1
                    f    k...' -
              . '
           (3f8c-
                .t-
                  a.%.
                     N('
                       .é/
                       ) '
                         ç
                         .-
                          i
   Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 92 of
7/194                                   123

   U S PS Tracking@                                                     FAQS>(hhp:
                                                                                 //faq-usps-com/?adicl
                                                                                                     eld=zzogoo)


                                              Track AnotherPackage +



                                                                                                                                                         Rem ove X
   Tracking Num ber:70161970000095729623

   Youritem has been delivered to an agentat9:05 am on January 17,2018 in SAN ANTO NIO,TX
   78245.




    e Delivered
   January 17,2018 at9:05 am
   Delivered,To Agent
   SAN ANTONIO,-rX 78245



        Tracking History                                                                                                                                             M


        January 1T,2018,9:05 am
        Delivered,To Agent
        SAN ANTONIO,TX 78245
        Youritem has been delivered to an agentat9:05 am on January 17,2018 in SAN ANTONIO,TX 78245.
                                                                        '


                                                                                                *                  .           .

                                                                                                -              .           à O *                       *
        January 16,2018                                                     m  z, '                 .   e
        In Transitto NextFacility                                           =   : ** *                #            :            : ** +                           # @
                                                                            &'   .. :y'/:
                                                                                 '        t':81 '. ''''         tdlj!îl J$        adr       f4         41 1:,
                                                                                                                                                            . z.'
                                                                                                                                                                .''thk a'êt7'.
                                                                                                                                                                             t;
                                                                                     r'-J4. aJT
                                                                                              . .5t.'9 :t.j.Crh'!î 'Qt!jziji !.kI+-qr4'.',
                                                                                                                                         jj y..j
                                                                                                                                         '             y.
                                                                                                                                                        j r')s '.'. . jj...kj
                                                                            IC'It..I
                                                                                   i            '..' i.:     :. .,, ,Lh.'... k'. .. .ji. ....!.l)
                                                                                                                                                ;3      .%r'. ''.... 'l'.)
                                                                            ru CertifiedMallFee 4. -Tlu uTQ
                                                                                                          k1
                                                                                                         . ..
                                                                                                                                                                   .e    .   '
                                                                                                                                                                         n r'g

        Janua?y 15,2018,1:53 pm                                             Iy.
                                                                              -$Extr
                                                                                   a ervl
                                                                                        ces&Fees(checkRx,addf  !?ljif!te)
                                                                                                            ee+lp                                       - Bd q'
                                                                                                                                                             h jzk
                                                                                                                                                                 ...
                                                                                                                     '.'.1 ..'L'                        <           Y
        Depaded USPS RegionalDestination Facility                           1::::1 Cl
                                                                                   ZReturnReczipt(hafdœpy)        1
                                                                                                                  z:       $#-i!*'                                                 *.
                                                                                    aettlm necpipt(eleolronlc)     ..! ..l<,
                                                                                                                           $ -.l                       -* Po                      -t'..
                                                                            &          Z Cer
                                                                                           t
                                                                                           if
                                                                                            led                       -     -  -                                            w. ç
        SAN ANTONIO TX DISTRIBUTION CENTER                                  &          QMu tS qMa
                                                                                              i  l
                                                                                                 l
                                                                                               nat
                                                                                                 uR
                                                                                                  ee
                                                                                                  rRst
                                                                                                     d
                                                                                                     qd
                                                                                                     eue
                                                                                                       rd
                                                                                                       iedDel
                                                                                                            i
                                                                                                            ver
                                                                                                              y$$ $
                                                                                                                  .. .!
                                                                                                                     î
                                                                                                                    .-.'.'
                                                                                                                           .-I
                                                                                                                           1   Il
                                                                                                                            .'.-z.
                                                                                                                                                      O       He
                                                                                                                                                               )             '
                                                                                                                                                                             *'
                                                                                                                                                                              -w'.l
                                                                                       ClAdultSf
                                                                                               gnatt
                                                                                                   z
                                                                                                   reFlgst
                                                                                                         rl
                                                                                                          ctedDel
                                                                                                                i
                                                                                                                very$                                hI/
                                                                                                                                                       X       h.!'!,!f. '-* .
                                                                                                                                                                             w/.
                                                                            ED,
                                                                            (x. Postage      j,.c
                                                                                                .t
                                                                                                -.. .fz
                                                                                                      ro
                                                                                                      z.                                              ' z;.f'p t''1 s.     x .
                                                                              $
                                                                            r To                                                                      ;
                                                                                                                                                      -   ..j.,           ,'.
                                                                                                                                                                        .r'
                                                                                                                                                                          x
                                                                                tal ostagpan      s f.p..                                             -b.
                                                                                                                                                        !
                                                                                                                                                        w..
                                                                                                                                                          S,v.
                                                                                                                                                             ./y,
                                                                                                                                                             /
                                                                                                                                                             , .-ypp
                                                                                                                                                                  .'aj
                                                                                                                                                                     i
                                                                                                                                                                     .
                                                                                                                                                                     -j
                                                                                                                                                                      .
                                                                                                                                                                      .c.
                                                                                                                                                                        &.<
        January 15,2018,10:03 am                                             rq                            .:.'.a*                                              '' '
                                                                                 $
        Arrived atUSPS RegionalDestination Facility                          .-D sentr
                                                                             rq              !       Q)%.     .
        SAN ANTONIO TX DISTRIBUTION CENTER                                   & gtyre-a.a
                                                                                       ..n
                                                                                         ... vt.- .. # Uox .-
                                                                             ru              '      ..
                                                                                           ' ate, +4           ' .                 .                 . .v- û O
                                                                                       *    *       I:: ..     I       -       1# 1.1 :â              ** *-       & @             ê



httpsl//tools.usps,
                  com/go5rackCcnGrmActi
                                      on?tLabeIs=?O16197000O095729623
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 93 of
                                     123




                                   EX H IBIT O


    M AY 2018 RESPO NSE FR OM CITIM O RTGA GE R EDUC ING INTER EST
                                O W ED
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 94 of
                                     123
                                                                                                      c;l
      CitiM ortgage,lnc.
      PO BOX 790005
      St.Louis.M O 63179-0005

      5/17/2018
      GRACE D SOLIS
      730 86TH ST
      M IAM IBEACH,FL 331410000

      Re:Property A ddress:        730 86TH ST
                                   M IAM IBEA CH ,FL 33141
      CitiM ortgage,Inc.Loan No.:2908101484

      DearCitiM ortgage,lnc.Customerts):
      CitiM ortgage.lnc.haswaivedcertainpastdueinstallm entpayments(includinginterest,principal,
      and associated late fees)on yourmortgage loan.Those waived installmentpaymentscould be
      deemed uncollectible because they were notenforced within the applicable statute oflimitation.
      n e specific am ounts w aived are asfollows:

                    Principal:             $0.00
                    Interest'
                            .              $10,127.09
                    Late Fees:             $207.54
                    O ther'
                          .                $0.00
      By w aiving the am ountsidentified above,you are no Iongerobligated to pay those am ounts,and
      CitiM ortgage.lnc.willnotseek to collectthose am ountsfrom you.n e changeto youroutstanding
      balance willbe reflected on your next periodic billing statem entsw hich you w illor m ay have
      already received.

      W hile this waiverreducesthe outstanding balance ofyourloan,itdoesnotchange the obligations
      and/ortennsofyourappiicable Note and/orSecurity Illsbufllellt. Specifically,itdoesllotchange
      your obligation to m ake tim ely m onthly installm ent paym ents. Further, it does not change
      CitiM ortgage,lnc.'s rightsunderthe applicable N ote and Security Instrum ent.
      No action isneeded from you forthis waiverto take effect.

      Thewaiverofpastdue paymentsisgenerally incometo you in theyearofwaiver,unlessyou
      qualify fora tax exclusion.Y ou willbe responsible forpaying any incom e taxesdue on the
      amountwaived.CitiM ortgage,Inc.willreportto you andthe InternalRevenueServicethe
      amountofthewaiveron an applicable Form 1099 (orForm 1042-5 fornon-U.S.Borrowers),as
      requiredbylaw.TheForm 1099(orForm 1042-5 fornon-U.S.Borrowers),willgenerallybe
      m ailed to you by January 31ofthe yearfollowing the yearofw aiver.Please consultyourtax
      advisorifyou have any questions.




             1 2016 Citi,Arc Deslgn, and Citiwith Arc are registered service m arksofCitigroup Inc.

                                          &- w.
                                              . 11
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 95 of
                                     123
                                                                                                   dfB
     Ifyouhave any questionsorifyou would like to discusslossmitigation assistance availableto
     you,pleasecontactusat1-844-862-5498* M onday throngh Friday 7am-8pm CT, Saturday
     7am -4 pm CT**.

     Sincerely,


     CitiM ortgage,Inc.


     TT'
       Y Servicesare also available. To access:D ial711 from the United StatesorD ial 1-866-280-
     2050from Puerto Rico. W hen you callorwriteto us,pleasereferto yourloan num ber;
     2908101484.
     *Callsare random ly m onitored and m ay be recorded to ensure quality service.

     **l-loursprovided reflectgeneralhoursofoperation.
     This lettercontains im portantinform ation. You m ay w antto consultan attorney forlegal
     advice. lfan attom ey represents you,please referthis letterto yourattorney and provide us with
     the attom ey'snam e,addressand telephone number.
     THE PU RPO SE O F TH IS COM M U N ICA TIO N IS TO COLLECT A D EBT A N D AN Y
     INFORM ATION OBTAW ED W ILL BE USED FOR THAT PURPOSE.
     TO TIIE EXTENT YO UR OBLIGATION HAS BEEN DISCHARGED OR IS SUBJECT
     TO AN AUTOM ATIC STAY OF A BANKRUPTCY ORDER UNDER TITLE 11 OF THE
     UNITED STATES CODE,TH IS NO TICE IS FOR CO M PLIANCE AND
     INFORM ATIONAL PURPOSES ONLY AND DOES NOT CONSTITUTE A DEM AND
     FOR PAYM ENT OR AN ATTEM PT TO COLLECT ANY SUCH OBLIGATION.




             @ 2016 Citi,ArcDesign, and Citiw i
                                              thArcare registered service m arksofCitigroup Inc.
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 96 of
                                     123




                                   E X H IBIT P




    JUNE 2018 QUALIFIED W RITTEN REQUEST AND DEBT VALIDATION
                     L ET TER W ITH PR O O F O F D E LIV ER Y
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 97 of
                                     123


   730 86thstreet
   MiamiBeach,FL 33141



    June 22,2018


    c lTIBAN K,NA
    po Box 7690004
    st.Louis,MO 63179-0005     k dt
                                  '
                                  //V/ f
                                 so ..&al?l&--1s)snltn-(.'
                                                      ,  1''$
    Via US Cedified M ail#7017 3380 0000 8449 7799
    Attn:Mortgage loan accounting depadment

    RE ACCOUNT #2908101484
    DearSirorMadam ,                             Q.qtl';'
                                                        .k()J**.
                                                               ,4                   -'
    This is Iettersentto you in response to a notice sentto m e dated June 18,2018 stating thatyou will
    begin foreclosure action in response to m y debtvalidation Ietterthatyou received on June 4,2018 via
    cedified m ail. 1dispute the totalam ount that is owed including Interest calculations. Iagain
    request that you send m e inform ation about the fees and costs of the accounting on this
    account. This is my fifth Qualified W ritten Request, pursuant to Real Estate Settlem ent and
    Procedures Actsection (2605(e)),the Helping Families Save TheirHomes Act,Truth In Lending Act
    and the FairCreditBilling Act.
    Specifically,lam requesting the item ization ofthe following:
       1. a com plete paymenthistory thatcan be easily read and understood including,butnotlim ited to,
          the dates and amounts ofaIIthe paym ents m ade on the Ioan to date;
       2. The indices and m argins including dates used to calculate the interestrates forthe life of
          the Iine ofcredit;
       3. Explain and show m e how you calculated the entire am ountofwhatyou say Iowe -
           please include how the index and m argin w as calculated in orderto arrive atthe interest
           rate charged;
           Ireceived a deceleration Ietter- how does this affectthe am ountow ed?
        5. How does the deceleration Ietteraffectthe pastdue am ountplus the alleged m onthly
           am ountow ed?
        6. W hy wasn'tan updated am ountprovided to me when the deceleration Ietterwas sent? I
           received severalm onthly notices directly contradicting the deceleration Ietter.
           W hy wasn'tthe deceleration am ountsentto me when IsentpriorQ ualified W ritten
           Requests?
        8. Please provide a copy ofthe signed 3 day rescission period docum ent;




                                                  Q'%. L
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 98 of
                                     123


           9. a breakdown of the am ount of claimed arrears of delinquencies, how late charges were
              assessed and calculated'
                                     ,

           10.The name,address and phone numberofthe ownerofthe modgage/debt.
           11,An explanation ofwhatyou m ean by successorby merger,assignment,sale,ortransfer.W hich
              one is it? Please include a copy ofany aIIassignments,proofofsale,proofoftransferand to
              whom .

    ln orderto avoi d any m isunderstanding,aI1comm unication shallhenceforth be on the record,i.e.in
    writing and duly served. Please serve aIlcommunications and process directly to the mailing address
    provi ded above. Iam hereby requesting in writing thatnei
                                                            theryou,norany agenton yourbehalf,call
    m e athom e oratwork. Do not callme atmy home num ber,orat my place ofemployment. Please
    give this inform ation to the appropriate parties wi
                                                       thin your com pany so they may comply.
    Thank you fortaking the tim e to acknowledge and answerthis requestas required by RealEstate
    Settlementand Procedures Actsection (2605(e)),the Helping Fam ilies Save TheirHomes Act,
    Truth ln Lending Actand the FairCreditBilling Act.

    Ver
      ,z
       y
       ,,
      ..
        '1trulyy;o
        //
                 ,.ggj- g, ..z..
                      .,.G-.
                 7, . ,,,. ..---
                                   ,/z
     ,z z
           g    zVx
                  .jy! y, v,
                     x . ,,y   .
    ' /,
       r
       ,?.
         ,.
          z.
           ,
           .,
            z?-.
               y'
                .
                -
                s
                7u
                 >-,..k
    B aceD '
           VI?s
    (1
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 99 of
                                     123




             73O 86TH Street
             Miam iBeach,FL 33141


             June 22,2018



             CITIBANKï9
             po Box 7 No
                       Ao                      fOZ'J.
                                                    Y y//y               -
             SAN ANTONIO TX 78245-9004 5:'ft<x/ G //
                            ,
                                                   $ S D Y -7I7?-LF/77
             Via USPS Certi
                          fied M ail#7017 3380 0000 8449 7799

             Re:     Account#2908101484
          To W hom ltM ay Concern:

          This is Iettersentto you in response to a notice sentto m e dated June 18,2018 stating
          thatyou willbegin foreclosure action in response to m y debtvalidation Ietterthatyou
          received on June 4,2018 via certi fied mail. Be advised thatthis is nota refusalto pay,
          butanoticesentjursuanttotheTruthInLending Act,15USC 1692g Sec,809(b),
          the FairCreditBllling Act15U.S.C.j1601etseq.and the Florida Consumer
          CollectionPracticesActthatyourclaim isdisjutedandvalidationisrequested.Ihave
          sentseveralQualified W ritten Requestsvia certlfied m ailto which youroffices have not
          responded.
         This is NOT a requestfor''verification'
                                               'orproofofm y m ailing address,buta requestfor
         VALIDATION m ade pursuantto the above named Title and Section. lrespectfully
         requestthatyouroffices provide me with competentevidence thatlhave any Iegal
         obligation to pay you.
          Please provide m e w ith the follow ing:

         W hatthe m oney you say 1owe is for:
         Explain and show m e how you calculated the entire am ountofw hatyou say Iow e
         - please include how the index and m argin was calculated in orderto arrive atthe
         interestrate charged;
         Ireceived a deceleration letter - how does this afectthe am ountow ed?
         How does the deceleration Ietteraffectthe pastdue am ountplus the alleged
         m onthly am ountowed?

         W hy wasn'tan updated am ountprovided to m e w hen the deceleration Ietterw as
         sent? Ireceived severalm onthly notices directly contradicting the deceleration
         Ietter.

         Please provide a copy ofthe signed 3 day rescission period docum ent;

                                                                                                1
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 100 of
                                     123




         Provide m e w ith copies ofany and aIlllaccountIeveldocum ents''thatshow I
         agreed to pay w hatyou say Iowe to include originalsignatures.

         Provideaverificationorcopyofanyjudgmentifapplicable'
                                                            ,
         ldentify the originalcreditor'
                                      ,
         Ifyou purchased this alleged account,identi
                                                   fythe SELLER you purçhased itfrom and
         ALL PREVIOUS OW NERS.
         Provide m e with ANY docum entation which establishes yourIegalstanding to colùect
         anything from me.
         Also during this validation period,ifany action is taken which could be considered
         detrim entalto any ofm y creditrepods,lwillconsultwi    th my legalcounselforsuit. This
         includes Iisting any information to a creditreporting repository thatcould be inaccurate or
         invalidated orverifying an accountasaccurate when in factthere is no provided proof
         thatitis.
         1would ayso like to request,in w ri
                                           ting,thatno telephone contactbe m ade by youroffices
         to myhome orto my place ofemployment. Allfuture com m unications with me M UST be
         done inwriting and sentto the address noted in this letterby USPS.
         ltwould be advisable thatyou assure thatyourrecords are in orderbefore Iam forced to
         take legalaction. This is an attem ptto correctyourrecords and any inform ation
         obtained shallbe used forthatpurpose.

         Cor  dially,
           .v''    e           1
           :'              /
                          +'

               ..-
           .)6.
              p-.f.y( ''
                       e'wX
                          zZ
           / ce Solis
           #




                                                                                                   2
  Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 101 of
9/31                                   123

  U S PS Tracking@                                                                  FAQS>


                                             Track AnotherPackage +




                                                                                  Rem ove X
  Tracking Num ber:70173380000084497799

  Youritem was delivered at6:07 am on June 28,2018 in SIO UX FALLS,SD 57117.




   e Delivered
  June 28,2018 at6:07 am
  Delivered
  SIOUX FALLS,SD 57117



      Tracking Histoc                                                                 M


      June 28,2018,6:07 am
      Delivered
      SIOUX FALLS,SD 57117
      Youritem was delivered at6:07 am on June 28,2018 in SIOUX FALLS,SD 57117.



      June 28,2018,2:50 am
      Arrived atUni
                  t
      SIOUX FALLS,SD 57104


      June 27,2018,2:36 am
      Arrived atUSPS RegionalDestination Facility
      SIO UX FALLS SD DISTRIBUTION CENTER


      June 26,2018
      In Transitto NextFacility

https:
     //tooIs.usps.
                 com/go& rackCon5rmActi
                                      on?tLabeI
                                              s=70173380000084497799
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 102 of
                                     123



                                   EXHIBIT Q

    JULY 2018 QUALIFIED W RITTEN REQUEST AND DEBT VALIDATION
                                     L ETTE R
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 103 of
                                     123



    73O 86thStreet
    MiamiBeach,FL 33141


    July 27,2018



    clTIBANK ,NA
     Po Box 7690004
     st.Louis,M O 63179-0005
    Via US Cedified M ail#7017 3380 0000 8449 7850

    Attn:Mortgage Ioan accounting depadm ent

     RE ACCO UNT #2908101484

     DearSirorM adam ,
     This is lettersentto you in response to a notice sentto m e dated July 18,2018. Idispute the
     totalam ountthat is ow ed including interest calculations. lagain requestthatyou send
     m e inform ation aboutthe fees and costs of the accounting on this account. This is m y
     sixth Qualified W ri
                        tten Request,pursuantto RealEstate Settlementand Procedures Actsection
     (2605(e)),the Helping FamiliesSaveTheirHomesAct,TruthIn LendingActandthe FairCredit
     Billing Act.Istillhaven'treceived answersto my Qualified W ritten Requestand DebtValidation
     Ietterregarding the inform ation below.
     Speci
         fically,Iam requesting the item ization and answers to the following'
                                                                             .
            a complete paymentdlistory thatcan be easily read and understood including,butnot
            lim ited to,the dates and am ounts ofalIthe paym ents m ade on the loan to date;
        2. The indices and m argins including dates used to calculate the interest rates for
            the life ofthe line ofcredit;
        3. Explain and show m e how you calculated the entire am ountofw hatyou say Iowe
           - pl ease include how the index and m argin w as calculated in orderto arrive atthe
            interest rate charged;
        4. Ireceived a deceleration Ietter- how does this affectthe am ountow ed?
        5. How does the deceleration Ietteraffcctthe pastdue am ountplus the alleged
           m onthly am ountow ed?
        6. W hy w asn'tan updated am ountprovided to m e w hen the deceleration Ietterw as
           sent? Ireceived severalm onthly notices directly contradicting the deceleration
           letter.



                                              é-
                                               q-s: /7q
                                                    -                                           l
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 104 of
                                     123



        7. W hy wasn'tthe deceleration am ountsentto me when lsentpriorQualified W ritten
           Requests?

        8. a breakdown ofthe am ountof claim ed arrears ofdelinquencies,how late charges were
           assessed and calculated'
                                  ,

        9. The name,address and phone num berofthe ow nerofthe m odgage/debt.

        10.An explanation ofwhatyou m ean by successorby m erger,assignm ent,sale,ortransfer.
           W hich one is it? Please include a copy ofany alIassignm ents,proofofsale,proofof
           transferand to w hom .

     In order to avoid any m isunderstanding,alIcom m unication shallhenceforth be on the record,
     i.e. in writing and duly served. Please serve aIIcom m unications and process directly to the
     m ailing address provided above. Iam hereby requesting in writing that neither you, nor any
     agenton yourbehalf,callm e athom e oratwork. Do notcallm e atm y hom e num ber,oratm y
     place of em ploym ent. Please give this inform ation to the appropriate parties within your
     com pany                   so               they                m ay                 com ply.

    Thankyou fortaking thetimeto acknowledge and answerthisrequestas rejuired by Real
     Estate Settlementand Procedures Actsection (2605(e)),the Helping Fam illes Save Their
     Hom es Act,Truth In Lending Actand the FairCreditBilling Act.

    Very truly yours,



    G race D.Solis
'

    10/Case
       1l'
         2(bn>11:19-cv-24042-KMW Document 29-1uaro.
                                                 Entered    on
                                                  comk6p..uoreo FLSD
                                                                1IatihslIuoDocket
                                                                           rxeaujta 08/07/2020 Page 105 of
        (
                                                 123
              ALERT:DUE TO THE FLO ODING FROM HURRICANE FLO RENCE,M ANY POST OFFICES IN TH...


        U S PS Tracking@                                       FAQS>(hhps:
                                                                         //- -
                                                                             usps.com/faqs/uspstracki
                                                                                                    ng-faqs.
                                                                                                           htm)


                                                     Track AnotherPackage +



                                                                                                     Rem ove X
        Tracking Num ber:70173380000084497850

        Expected Delivery on

        M O NDAY
                      SEPTEM BER
                      20180               SeeProductInformation w
                                                                                                             =
                                                                                                             *
                                                                                                             &
                                                                                                             CQ.
                                                                                                             U'
                                                                                                             O

            e Delivered                                                                                      N
        September24,2018 at6:20 am
        Delivered
        SAINT LOUIS,MO 63179
        GetUpdates w



                                                                                                         W
             Text& Em ailUpdates

             Tracking Histol                                                                             M


             Septem ber24,2018,6:20 am
             Delivered
             SAINT LOUIS,M O 63179
             Youritem was delivered at6:20 am on Septem ber24,2018 in SAINT LO UIS,M O 63179,



             Septem ber23,2018,5:45 am
             Available forPi
                           ckup
             SAINT LOUIS,M O 63179


     https://too1s.usps.com/goS rackCon;rmAction?tLabeIs=70173380000084497850
 Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 106 of
9/3U@)ec1x)                           123                                      '




                                                                                                         *
                                                                                                             #        #       .       .
      June 25,2018,9:52 pm
                                                                                    X                e                    y       k               e                 p
      Arrived atUSPS RegionalOrigin Facility                                        m*        #. '                .       #
      M IAM IFL DISTRIBUTION CENTER                                                 P'       * *- *                 * *:
                                                                                    jv         ........,
                                                                                                                                       #       *4 * œ
                                                                                                                                                                                 @
                                                                                                        5k.
                                                                                                          y zjkf'.tf:(+75 '..,$ .ç .-.ê
                                                                                    1:17*'%'  '-  .
                                                                                                  --4 ,
                                                                                                      ...
                                                                                                        , .
                                                                                                          ;
                                                                                                          :).,,
                                                                                                        .,4   I.r
                                                                                                              . ei
                                                                                                                ',...4w,,,b..)
                                                                                                                             :..L!.v,..
                                                                                                                             '        tj!
                                                                                                                                        ,..t
                                                                                                                                           r.'
                                                                                                                                             :.ku
                                                                                                                                              '  rj              pt
                                                                                                                                                                  ;k.  : #r.
                                                                                                                                                                       j
                                                                                                                                                                       '             7N .$.117
                                                                                   k celti#ed MallFee . , y ,/$v.. 1)                   r (.
                                                                                                                                           r.$s; .;.tt!jjk        k,L.,.j. ...,-:.s:...,, k'.>
                                                                                                                                                                     .
                                                                                                                                                                     .               ..    ,
                                                                                                                                                                                           .:
                                                                                                                                                                                            ww
                                                                                   .+                                                                                                ,
                                                                                                                   , . , .. .
                                                                                   œ $
                                                                                                                                                                                                .
                                                                                                                                                                                     .         ..
       June 25,2018,6:22 pm                                                                 xtra 4a ()eB
                                                                                      Q R- Re ptt   bRr
                                                                                                      de
                                                                                                                 e* '         e
                                                                                                             x.addfeecjnpprwdatp)
                                                                                                                                                  .
                                                                                                                                                  ''
                                                                                                                                                                                                    ..

                                                                                   &                         . $      '       '-     e.
       Depaded PostOffice                                                          C  D Rdum Recm  (eetr
                                                                                                       œ lc
                                                                                                          j     $
                                                                                   DD CICMKY Mab!R                                  ,k
                                                                                                                                     .t'zGV t rk
                                                                                                                     '     ''         ,
                                                                                   I                            $ .. ' ..',-         '
       HALLANDALE,FL 33009                                                         D DMultsl gnatuxReqtl
                                                                                                       -        $ .''',,...'''- 1              ji;
                                                                                                                                                 If'
                                                                                                                                                 ..t:
                                                                                                                                                     jz
                                                                                                                                                      &,
                                                                                      CIMU:slgnlwreq- lclexl- $ 1/.' l '-'1.'. - ..                   '
                                                                                O Potage
                                                                                e                ..     .. .                                          '

                                                                                m $otal
                                                                                      . Ae gean *e'. ''.,                                                 ..
                                                                                                                                                          .                                  z
                                                                                                                                                                                                         .

                                                                                m                    *                                                         .. '      ''-                '' '                 .   Z
                                                                                                                                                                '. .. . x-'-''
                                                                                                .. .
                                                                                                   ... ,
                                                                                                       .. ..                                                                      ... .
       June 25,2018,4:44 pm                                                        $
                                                                                rv sont
                                                                                                           .
                                                                                                                  .. e .                                            .                , .
                                                                                                                                                                                     1
                                                                                                                                                                                          .
                                                                                                                                                                                          k7
                                                                                                                                                                                           1.':A
                                                                                                                                                                                              v                      '
                                                                                                                  . ,
       USPS in possession ofi
                            tem                                                 rq                                                            '
                                                                                         t' t&'vz'bd' z -'- -
                                                                                   nt qzxf                                                    .
                                                                                                                                                  '


       HALLANDALE,FL 33009                                                      ru    (a . ..,JrPU .
                                                                                                      x o.                                .
                                                                                                                                              -

                                                                                        C            #7:,
                                                                                                        /.            !                       .


                                                                                           > *.$
                                                                                               -
                                                                                               Jt)9hu
                                                                                                    .
                                                                                                    .                                     < -).
                                                                                                                                              /?-.
                                                                                                                                                 )- r.
                                                                                                                                                     -@//J    .*
                                                                                                                                                                         '' '' .                             .




       Product lnform ation



        PostalProduct:                                                Features:
        First-class M aile                                            Certified M ail'M




                                                            See Less %




                               C an'           ; *     #   *                           @                              #       -                           . .. .
                                           *Compl
                                                etel
                                                   tems1,2,and3.Al
                                                                 socompt
                                                                       ete                                        5 l2
                                                                                                                     jV# ' p*                                                             n Agentst
                                                                                                                                                                                          D Addrer'
                       Go to ourFA( * l
                                      tem 4you
                                      Pr      IfR
                                                restme
                                                    rlctedneli  veryison
                                                                      desired.
                                      sointthatwena
                                                  ca nrean
                                                         tudrnaddos
                                                               thecasr
                                                                     dtothyeoure.verse                                a naxoommjp.p 1 amy                                        c.oateofDeli
                                                                                                                                                                                            ve
                                           . Attachthlsr'
                                                        mrdtothe*ckofthemalj
                                                                           pjece,                                      '                                                         jjj2jzjj
                                             OfOnthe W ntI
                                                         fspace permj
                                                                    ts.                                               D. Isdel
                                                                                                                             ivel
                                                                                                                                yaddressdiffeM tfmm î tem 1 Q Yes
                                                                                                                         lfYES.enterdeliveryaddrer,sbeiow: n xo
                                           1.M icleAddressedto;
                                          c-.l-,zat'zk/o,,
                                                         < A'                                                                                                                        ,
                                           #o s ktta
                                                 ,
                                                             j,
                                            3 zka.v r-x-l/a,5/ - 1)7-
                                                                       .
                                                                           .



                                               ,                                   V ll$                              3.>c
                                                                                                                        SeMœi
                                                                                                                           ertise
                                                                                                                                yo
                                                                                                                                 uMal aapr..
                                                                                                                                           q.
                                                                                                                                            qMay
                                                                                                                        o nelst---u n qetum RecelptforMenmanc
                                                                                                                         u Imsur- Mail n c.  o.n.
                                                                                                                       4.Restri
                                                                                                                              ne Delivec lW raFœ)                                           E1yes

                                             2.Micl
                                                  eNumber                      7D17 3332 DDDD 8995 7755
                                             PsFran
                                                Fo sfe3811,
                                                  rm  rflnm seF
                                                              rebr
                                                               vfceu;a? 2004                    Domestl
                                                                                                      oReturnRecelpt                                                                      102s95*a.M

hQps://tooIs.
            usps.com/go&rackCon;rmAction?tLabels=70173380O00Q84497?99
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 107 of
                                     123



                                   EX H IB IT R


         2018 SU E JORD AN,CITIM OR TGA G E VP,CERTIFIES UN DER
      PEN A LT Y O F PER JU R Y TH A T C ITIBA N K PO SSE SSE S PLA IN TIFFS'
                HOM E EQUITY LINE OF CREDIT AGREEM ENT
    Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 108 of
                                         123

'




                                                                 g:     >

                              FLORIDA STATUTES.9 702.015(4)POSSESSION CERTIFICATE

                                 1,SueJorden,am employedby CitiM crtgage,lnc..asVice President-Document
                Control. Pursuantto an agreement,CitiM ongage,Inc.,providescertain loan servicing activitits

                for Citibnnk. N.A.,the holder of the Home Equity Line of Credit Agreement CI14ELOC''I
                described below,Pursuantto acorporateresolution from CitiM ortgage,lnc.,Iam authoria d to

                makc therejresentationscontained in thisPossession Cenificate ('tcenificate'')on behalfof
                Citibank,N.A. The statements made in this Cenificate nre based on m y personalknowledge

                obtained through my rcview of busincss records thztare keptby CitiM ortgage, Inc.,in the

                normalcourseofbusiness.
                                 Iam overthe agcof18 andcompetenttocertifytheirtfonnation containedherein.

                PursuanttoFloridaStatutes,û702.015(4),underpenaltyofperjury,Igivethiscertification.
                                 Forconvenience.the following party orpanieslisted on tht HIRLOC arereftrred

                herein as'.Borrower'':Grmce D.Solis.The Bonowerexecuted a Home Equity Line ofCredi!

                 Agreement(K.HELOC')datedSentember2.2* 5.intheamotmtof$1> .
                                                                          000.
                                                                             X,
                         4.      Citibsnk',N.A.isin possessiûn oftheoriginalHELOC upon which this action is
                 broughtthrough its custodian,CitiM ortgage.lnc..which possesses the HELOC on behalf of

                 Citibnnk,N.A.
                         5.      Atthe timeofverification,theoriginalHELOC waslocated atCitiM ortgage,Inc.

                 at1000 Tecl
                           m ology Drive.O*Fallon,M issouri63368.
                         6.      lpersonally verified CitiM ortgage,Inc-'s possession ofthe originalHELOC on

                 July10,2018 at9:01AM .




                 FL-P- essioncertiGeate-20l60l22M
                 v.RX 160!2:M DEX0340.2:598


                                                    & 1.
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 109 of
                                     123




                             A true.and correctcopyoftheHRLOC isattached tothisCertificatcasExhibitA.

             Underpenaltyofperjury,ldeclarethatlhavereadtheforegoingPossessionCenificate,andthe
             factsalleged therein aretrue andcorrcctto thebestofm yknowledgeand belief.

                                                       CERTIFIER

                                                       By:
                                                       Name:SueJorden
                                                       Ilate: J-/ô-7f
                                                                .




               FL -pnt- sionC- iflcate-20169128M
               v.Ft2016012:M DEX03402859:
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 110 of
                                     123



                                    EX H IBIT O


       JENNIFER O LLIER,CITIM O RTGAG E VP-D O CU M EN T CONR OL,
         V E R IFIE S U N D E R PEN A LTY O F PER JUR Y T H A T C IT IBA N K
             POSSESSES A HOM E EQUITY LINE OF CREDIT NOTE
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 111 of
                                     123




              arise with respeclto assessments due or allegedly due to any Homcmvntrs orCondominium

              Association,ifapplicable.
                                          VXRIFICATION OF COMPLAINT
                  Underpenaltyofperjury,ldeclarethatIhavereadtheforegoing,and thefactsalteged
              thertinaretmeandcorrectto thebestofmyknowledglan4belief.

              Executedonthis3b dayof- '               v - .-. -.201*.
                                                     By:
                                                     Printg .am .JenniferOllier
                                                     Title:VicePresidenwDocum entControl,Em ployed
                                                     by CitiM ortgagc,lnc.,which providescertain loan
                                                     sn ioing forPlaintiff
                                                     PLAm TIFF:CITIBANK .N.A.
                                                     Date:     9 b (%-

              RObERTSON,ANSCHUTZ & SCHNEID,P.L.
              Attomry forPlaintifr
              6409Cony ugsAve.,Suite 100
              BocaRaltm,FL 33487
              Telcphonc:561-24 1-6901
              Facsim' :561-997-6909
               servieEan '1:mail@lrasflaw.com
               By;
               ()    is nick.Esq-,FLBarNo.17569.EmailAddress:mkonick@ rasflaw.com
                  i endyManswcll.Eaq.,FLBarNo.12027,EmailAddrcss:wmnnRwell@rasflaw.com
                  RogemarieWildman,Esq.,FLBarNo.645869,EmailAddren:rwildman@rastlaw.eom
                  GwenethBrimm,Esq.,FLBarNo.727601,EmailAddress:gbrimm@rast law-com
               () ShannonDobdsEsq..FLBarNo.126299,EmailAddrtss:sdobel@rasflaw.com




                                                      PAGE 6
                18-191226 -JoD




                                                t-
                                                 (-
                                                  r-x/-1:)
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 112 of
                                     123




              claim aninteresta:spouses,hcirs,dcvisees.grzntetsqorothertlaimants.arejoinedasDefendants
              herein.TheclaimsofsaidDeftndantsaresubordinate,junior,andinfeuortotheintereslofthe
              Plaintiff
                     SVIIEREFORE,Plaintiffdcmandsjudgnentforeclosinathemortgagu,forcoststand,when
              applicable,attomeys'fees),and.ifthe proced softhe salc arc inguflkientto pay Plaintifrs
              judgment.Plainîiffaskslhecourttoreservejurisdictiontodetermine whetheradejiqienc.
                                                                                              y is
              appropriate,intheeventitissought.Subjectlo any applicablestatuteoflimitationsyPlaintiff
              funherrequeststbatthcCourtascerlain theamountdueto Plaintifcforprincipaland intereston
              thcM ortgage and Note.and foriatc charges,abstracting,taxes,cxpcnscsand costs,including
              altomcy'slkes.plusinterestthrrxn.IfthesumsdueplainfiFundertheModgageandNotearenot
              paid imm cdiately,Plaintiffrtquesls thattheCoun foreclosethtM ortgageand the Clerk'
                                                                                                ofthe
              Courtsellthe Prepedy securing the indebtedness to satisfy the Plaintiff's m olgage lien in
              accordancc< th the provisionsofFloridaStamtesj45.031(2006);and thattbe11r/11,tioeand
              intercst of'any Dcfendanq or any party claim ing by,through,under or againstany Defendant
              namedhcrein orhreinahermadçaDtfendantbefbreverbarred and foretlosed.Plaintifffurther
              rcqutsts,whereapplicable,thattheCo> appointareceiverefthcPrcpdrtyandoftherents,issucs,

               incomo;ndprofitsthereos orin thcaltemative,ordersm ucstrationofrents,issues,incomeand
               prot
                  ltspursuantto FloridaStamtes9697.07 (2096);andthuttheCourtretainjurisdictionoft
                                                                                                his
               actiontomakeanyandal1funherordersandjudpncntsasmaybenecessnryandprcper,inqluding
               theissuancecfawritofpossessionandthccntryofadeficicncyjudpnentdtcree,whenandif
               suchdelicicncydecreeshallappearIxoy r,providedBorrowerts)havhavenolbeendischargtd in
               b      ptcy.Finally,PlaintiffaskstheCoul toretainjurisdictiontoresclvedisputtsthatmight


                                                       PAGE 5
               1:-191226 -JoD
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 113 of
                                     123




              l6. Defendanq UNKNOWN SPOUSE OF SHIRLEY JANICE SOLIS,maydaim scmeright,
              title,orinterestin the propeny htrein soughtl
                                                          o be fbretlosed by virttle ofhomesfead rights,
              possessionorsomeotherunknnwniuterest,theexactnatureofwhichisunknowntoPiaintiffand

              notamatterofpublicrecord.Howevcr,saidinterest,ifany,issubordinate,junior,andinferiorto
              lh#lienofPlaintiff'smongage.
               17. TheDefendant,EDW ARD SOLIS,mayclaim someright,title,orintcrcstinthepropetty
              herein soughtîo be foreclosd by virtue cfPOSSIBLE l4EIR IN THE ESTATE OF SYLVIA
              SOLIS,DECEASED orsomeothtrunknownintercst.theexactnaturcofwhich isunknow nto
              Plaintiffand notamattœ ofpublicrecord.However,saidintelvst,ifany.issubordinatc,junior,
              and intkriorto 1helien ofPlaintiff'sm ortgage.
              18, M yintcrestinthepropeMyinuringlothcDcfendant,CITIBANK,N .A.SUCCESSOR BY
              MERGER TO CITIBANK ISOUTH DAKOTA),N.A.
                                                   ,issubordi
                                                            nateand intbriortotkclien of
              Plaintiff'smortgage,includinp butnotlimittdto,FINAL JUDOM ENT recerdedAugust4,201l,
              in Oflkial Records Book 27779 at Page 2655 and RE-RECO RDED FINA L JUDGM ENT
               rccordedSeptcm berl5.20l1,inOm cialRecordsBook27826 atPage438 ofthePublicRecords

               ofM iam i-DadeCounty,Florida.
                      Any interestin thcproperty inuling to thcDefendant,13500 NE 3RD COURT,LLC,is
               subofdinatcandinftriorto thelien ofPlaintift'smortgage,includingvbutnotlimitedto,FINAL
               JUDGM ENT rccorded Jalm ary3,2Q17,inOfEcialRccordsitook30370 atPage 1018and RE-
               RECORDED FINAL JUDGM ENT recorded April6.2017.in OfûcialRetordsBook 30485 at

               Page428lofthePublifzRtcordsofM iami-DadeCounty,Florida.
               2O. Any and a1lunknown partiesclaimingby,through,under,and againstlhehertin namtd

               individualDefendmlqs)whoktrcnotknowntobtdtadoralivc,whethersaidunknownpartiesmay

                                                          PAGE 4
                18-191226 -
                          ..IoD
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 114 of
                                     123




              9.     OnoraboutOctober26v20!3,SYLVIA SQLISdied.
              10. In orderto proted its security,t%e Plaintiffmay have advanced and paid Ad Valorem
              Taxcs,premiumson insurancc required b)'theModgageand othernecessary costs.ormay be

              rcquircdtomakcsucbadvancesduringtiw pendencyofthisaction.Anysuch sumts)sopaidwill
              alsobedueandowingpursuanttothetermsoftlw noteandm olgage.
              11. Thepropertylsnow ownedbyDefendantls),ORACEDENISESOLISM Lklh GRACE D.
              SoLIS and SHIRLEY JANICE SOLIS and THE UNKNOW N IIEIRS. BENEFICIARIES,
              DEVISEES,GRANTEES,ASSIGN EES.LIENORS,CREDITORS.TRUSTEES AND ALL
              OTHERS NW IO MAY CLAIM AN W TEREST IN THE ESTATE 0F SYLVIA SOLIS.
              DECEASED,ifliving and.ifdeûd,theunknown spousesxheirs,and benv ciaricsofG RACE
              DENISE SOLIS A/L/A GRACE D.SOI..
                                             IS and SHIRLEY JANICE SOLIS who now holdts)

              possession.
              l2. Al1conditionspreccdentto lhe accelerationofthismortsage note andto fbreclosureoftho

               mortgagehaveoccurred,been sasisticd orbezwn waived.
               13.    Plaintiffisobligated to pay it:attomen a reasonable fee fbrthpirsea iccs.Plainyiffis
               entitlt'
                      dyorecuverhsattonteys'feespursuanttothezxpressttrmsofthcNotcand Mortgage.

                      Plaintiffallege thaytlleclaimsofthermnginingDelkndantsaresecondary,junior,inferior
               andsubjec,
                        ltotbepriorclaim ofPlaintifft
               15. Dçfcndant 1,
                              1NKN05% SPOUSE OF GRACE DENISE SQLIS A/K/A GRACE D.
               SOLIS,m ayclaim som eright,titlw orinterestinthepropvly hereinsousiu to be roreclosed by

               virl
                  ueofhomesteadri@ts.possemsionorsomeotherunknowninttrcst.thecxactnamreofwhich
               isunknown to Plaintiffand notttmattetofpublic rccord.However,said interest,ifany,is

               subordinatt.junior,andinferiortotilelienofPlaintifl'
                                                                  smortgagt.
                                                         PAGE 3
               18-191226 -JoD
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 115 of
                                     123




                    erhisisan actionto foredox @ molgageon reulproperty in M IAMI-DADE County,

              Flcrida.
              2.    TheCourthasjuHsdictionoverthesqbjee
                                                      csmaqer.
              3,    OnSeptmnber2,2005,GRACE DENISESO LISA/K/A GRACE D.SOLIS executtd and
              deliverd a promissory note securiûg the paymtnt of the note to CITIBANK,FEDERAL
              SAVINGS BAN K.A copyoftheNoteisatlachedhereto asExbibit''A'
                                                                        '.On September2.2* 5
              GRACE DENISE SOLIS A/K/A GRACE D.SOLIS and SYLVIA SOLIS,DECEASED and
              SHIRLEY JANICE SOLIS exccuted and delivered a mortgage.The M ortgage w asrccorded on
              Septrm ber29,2005inOfficiaiRecordsBook23824,Page3563,ofthePublicRecordsofM garni-
              DadeC.oumy,Floridaandm ortgaged thepropertydcscribedin theIuorlgagethen owned bylhe

              Modgagorts).A copyoftheM crtgugbisatfachcdheretoasExhibit41B%'
              4.     ThePlaintifrsM ortgageisaliensuperiorindir itytoanypriororsubsequentright.title,
              claim,lien,orinterestofany defendantinthi:actiotl,includingbutnôtlimitcdto.anyinterest
               misingoutofMortgâgorts)orMortgagortsl'predecessorls)ônd/orsuecessorsin intdrest.
                     Plaintiffistheholderoftheorigna!notesecuredbythemortgage.
               6.        Defendantts)havedefauitedunderthcNotcand Mortgageby failingto pay thepahm cnt
               dueDecember27.2013,andal1subsequentpayments.
                         PlaintiffdcdarcsthefullamountpayablcundertheNoteand Mortgageto bedue,except

               to thcextentanypartofthatamountisorwouldbesubjtcltoaMaruteofIjmilationsdelknse.
               8.        Pursuan!to1helerm soflhenoteandm ortgage,andexcuptforlhoseDefendantswhohave
               becndischargedinbankruptcy,Defendantts)owePlaintiff$101,833.68thatisducandowingon
               principalon theNoteand Mtm gage,plusinteratfrom and aherSepttmbcr27,201Q,and title

                search expensesforasceruiningneccssarypanicstothisaction,

                                                        PAGE 2
                1:.191225*JoD
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 116 of
                                     123

Filing# 78722967E-Filed 10/02/2018 11:57:50AM



       i

                                                 INTHECIRCUITCOURTOFTHEELW ENTH
                                                 JUDICIAL CIRCUIT IN AND FOR MIAMl-
                                                 DADECOUNTYTFLORIDA
                                                 GENERAL IURISDICTION DIVISION
                                                 CASE NO.

              CITIBANK,N.A.,
                    Plaintift
              VS.

              ORACE DENISE SOU S A/K/A GRACE
              D.SOLIS;UNKNOW N SPOUSE OF
              GRACE DBNISE SOLJS A/K/A GRACE
              D.SOLIS;SHIRLEY JANICE SOLIS;
              UNKNOW N SPOUSE OF SHIRLEY
              IANICE SOLIS;THE UNKNOW N HEIRS,
              BENEFICIARIES,DEV ISEES
              GRANTEES,ASSIGNEBS,LIV ORS,
              CREDITORS,TRU STEES AN D ALL
              OTHERSW HO M AY CLAIM AN
              m TEREST IN THE ESTATEO FSYLVIA
              SOL!& DECrASED;EDW ARD SOLIS;
              CITIBANK .N.A.SUCCESSOR BY
              M ERGER TO CITIBANK (SOUTH
              DAKOTA),N.A.;13500 NE30 COURT,
              LLC;ANY AND ALL UNKNOIVN
              PARTIES CLAIM m G BY,THROUGH ,
              UNDER,AN D A OAm STTHE HEREIN
              NAMED INDIVIDUAL DEFENDANTIS)
              W HO ARE NOT KNOW N TO BE DEAD
              OR ALIVE.W HETHER SAID
              L'
               N KNOW N PARTIES MAY CLAIM AN
              INTEREST AS SPOUSES.HEIRS
               DEVISEESSGRANTEES.OROTlElt
               CL.AIM ANTS.
                     Defendantts).
                                                 /

                         V ERIFIED CO M PIaAINT FO R FO RKCL-QS.
                                                  -      -     U
                                                               -R-E
                                                                  - OF
                                                                     -M ORTGAGE

                     Plaintië CITIBANK,N.
                                        A.,nuestheDelkndantsandalleges:
                                     COUNT l- MORTGAGE FORECLOSURE


                                                      PAGE 1
               1&191226 *JoD
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 117 of
                                     123



                                     EX H IBIT S


       JEN N IFE R O L LIE R ,C ITIM O R TG A G E V P-D O C U M EN T C O N R O L,
         V ER IFIES U N D ER PEN A L TY O F PER JU R Y TH A T C ITIBA N K
             POSSESSES A H OM E EQUITY LINE OF CREDIT NOTE
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 118 of
                                     123




              adscwith respectto assessments due or allegedly due to any Homx wners crCondominium

              Association,ifapplicable,
                                          VEY FICATION OFCOM PLAINT
                  Underpenaltyofperjury,Ideclare+atIhavereadtheforegoing,and thefactsalteged
              thereinaretrueandcorrecttothebestofmyknowledgeandbetief.

              Extculedonthis3Y dayof--'              vz'--         .20$Y.
                                                    By:
                                                    Printe .am ,JenniferOllier
                                                    Title)VicePrcsident-DocumentControl,Em ployed
                                                    byCitiM ortgagc,lnc.,wltich providescertain loan
                                                    servicingtbrPlaintiff
                                                    PLAm TIFF:CITISANK.N .A .
                                                    Date:       1 lX
                                                              % ,
                                                                -      - - -   ..--   ....... - - - ..




              RO/ERTSON,ANSCHUTZ & SCHNEID,P.L.
              Atîom cyf0rPlafntifr
              6409ConyessAve.,Suite !Q0
              BocaRatlm ,FL 33487
              TelThonc:561-24l-6901
              Facslm ' :561-997-5909
              ServieEm 'l:mail@rasflaw.com
              By;
               ()    is nick.Esq-,FLBarNo.37569.EmailAddress:mkonick@ rasflaw.com
                    endyManswcll.Eaq.,FLBarNo.12027,EmailAddrcss:wmanswell@rasflam com
                  RogemarieWildman,Esq.,FLBarNo.645869.EmailAddress;rwildman@rastlaw.eom
                  GwenethBrimm,Esq..FLBarNo.727601,EmailAddress:gbdmm@rasoaw-com
               () ShannonDobmkEsq..FLBarNo.126299.EmailAddress:sdobel@Y flamcom




                                                     PAGE 6
               18-191226 -JoD




                                              t-
                                               L-
                                                ?--/-1:))
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 119 of
                                     123




              claim aninlereslasspouses,hcirs,devisces.grantees.orolherclaimântssarejoinedasDefendants
              hcein.'
                    rheclaimsofsaidDefendantsaresubordinate,jtmior,andinferiorto theinterestofthe
              Plaintiff
                      W IIEREFORE,Plaintiffdcmandsjudgnentforeclosingthemortgage,forcoststand,when
              applicablt,attorneys'fees),and.ifthe proced s ofthe salc arc inquftlcientto pay Plaintïfrs
              judpnent.Plainsiffaskslbe cot)rtto rcservejurisdiction to determine wbether adejkienc'
                                                                                                   y is
              appropriate,intheeventitkssought.Subjectto any applicablestatuteoflimitations,Plaintiff
              furtherrequeststhattlm Courtascertainth*amountdueto Plaintiffforphncipaland intereston
              thcMortgagt and Note.and foriate charges,abstracting,taxes,cxpcnstsand costs,including
              attomcy'sfkes.pltlsinteresttherx n.IfthesumsduePlaintitrundertheM ortgageandNotearenot
              paid im m cdiately,Plaintiffrequtsts thatthvCourtforeclosethc Mortgageand theClerk'
                                                                                                ofthe
              Courtsellthe Preperty sKuzing t
                                            he indebtedness to satisà the Plaintiffs mortgage tien in
              accordanccwith the provisionscfFloridaStamtes(45.031(2006);and thattheIigbts,tille and
              intercst of any Dcfcndant.or any party claiming by,through,under or againstany Defendant
               named hcreinorhctinaftermadcaDefendantbetbreverbarred and forecloscd.Plaintifffurther
               rq aests,whereapplicable,thattheCounappointareceivercfthcPrcpertyanduftherunts,issucs,
               incomo and proiltsthereof,orinthcaltemalivevordersm uestrationofrents,issues.incom eand

               profitspursuanltoFloridaSumtes9:97.
                                                 07(2096);andthattheCourtrelêinjbrisdictionoft
                                                                                             his
               actiontomakeanyandal1furtherordersandjudgnentsasmaybenecessarywndproper,înqluding
               tbeissuatzceofawritofpossessionandthecntryofadelicicncyjudgmentdecree,whenandif
               suchddicicncydecreeshallappearmoper,providedBorrowerts)has/havenolbeendischargtdin
               bankroptcy.Finally,PlaintiffaskstheCoun 10retainjuristlictioatcresolvedisputesthatmight


                                                        PAGE 5
                1:-191226-JoD
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 120 of
                                     123




              16. Deftndant,UNKNOWN SPOUSE OF SHIRLEY IANICE SOLIS,tnayelaim scmerigbt,
              title,orinterestin tbe propeny herein sougbtlobe foreclosed by virtue ofhom estead rights.
              possession orsomeotherunknowninterest.theexactnatureofwhichisunknownto Plaintiffand
              nQtamatterofpublicrecord.However,saidinterest,ifany.issubordinate,junior,andinferiorto
              lhelienofPlaintitrsmortgage.
               17. TheDefendant,EDW ARD SOI-IS,mayclaim someright,titlc,orinteresîintlw property
              herein soughyto be foreclosed by virtueofPOSSIBLE HEIR IN THE ESTATE OF SYLVIA
              SOLIS.DECEASED orsume other unknown interest.the exactnaturc ofwhich is unkhown to

              Plaintiffandnotamatterofpubliçrecord.Howevc,said intelvst,ifany,issubordinate,junior,
              and inlkriorto the lien ofPlaintifpsmoztgage.
               18. M yinterestin$h1propeMyinuhngîothtDefendantyCITIBANK,N .A.SUCCESSOR BY
              MERGER TO CITIBANK ISOUTH DAKOTA),N.A.
                                                   ,issubordinateand inferiorto tilclien of
               P.laintiffsm ortgaae,inctuding,butnotlimitedto,FIN AL JUDGM ENT rectrdedAugust4.20Il,
               in Oftkial Records Book 27779 alPage 2655 and RE-RECO RDED FINA L JUDGM ENT
               rtcordedseptcmber15.2011,inOmcialRecordsBook27826atPage438 ofthePublicRetwords

               ofM iam i-DadcCounty,Flozida.
               19. Any interestinthc propedyinuring to thqDefendant.13500 NE 3R()COURT,LLQ is
               subordinatc and infmricrto thelien ofPlaintift'smortgage,including.lmtnotlhnited to,FINAL
               IUDGM ENT rccorded January 3,2Ql7,inOffkialRccordsBook 30370 atPagt lQl8 and RE*
               RECORDED FINAL JUDGM ENT recorded April6,2017.in OffieialRecordsBook30485 at

               Page4281ofthePqblicRecordsofMiami-DadeCounty,Florida.
                20. Any anda1lunkzmwn partiesclaimingby,tlvougb,under,and againstthehereinnamtd

                lpdividualDefendmTqs)whoi
                                        lrenotknowntobedeadoralivc,whethersaidunknownpartitsmay

                                                         PAGE 4
                18-191226 -JoD
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 121 of
                                     123




              9.    OnoraboutOctober26,2013,SYLVW SOLIS died.
              1û. In ol.
                       derto protectitssecurity,thePlaintifrmay have advr ced and paid Ad Valorem
              Taxcs,prvmiumson insuranccrcquired by the Modgageand othernecessary costs.ormay bt
              rcquircdtomakesucb advancesduringthependencyofthisaction.Anysuchsumts)sopaid will
              alsobedueandowingpursuanttotheterm gofthenuteandm ortgage.
                    n cpropertylsnow ownedbyDerendanqs),ORACE DENISE SOLISA/K/A GRACED.
              jOLIS and SHIRLEY JANICE SOLIS and THE UNKNOWN I'
                                                              IEIRS,BENEFIG ARIES.
              DEVISEES,GRANTEES,ASSIGNEES,LIENORS,CREDITORS,TRUSTEES AND ALL
              OTCIERS IVHO M AY CLAIM AN INTEREST IN THE ESTATE 0F SYLVIA SOLIS.
              DECEASED,ifliving and,ifdeûd,theunknown spouses.heirs,and bencficiariesofGRACE
              DENISE SOLIS K'
                            '%lh GRACE D.SOIalS and SHIRLEY IANICE SOLIS who now holdts)

              posscssion.
                     Al1conditionsprecedentto:heaccelerationofthismortgagenoteandtofbreclosureoftho

               mortgagehave(xcurred,beensasistledorbeenwaivqd.
                     Plaintiffis obligated to pay itsattom cn areu onable fee fbrtheirserviccs.Plaintiffis
               entitlcdyorecuvuwritsattomeys'feespursuantto theexpressttrmsofthcNotcand Mortgage.
                     Plaintiffallegu thattheclaimsoftb<remainingDelkndantsaresecondarysjunior,inferior
               andsubjec,
                        ttothepriorclaim ofPlaintim
               l5. Dcfendant,11N> 0:> SPOUSE OF GRACE DENISE SQLIS A/K/A GRACE D.
               SOLIS,mayclaim somerighl,titlw orinterestinthepropertyhereinsoul ttobefbreclosedby
               virmeofhomesteadri@tsypossessionorsomeotherunknownintercst.thecxactnamreofwhich
               is unknown to Plaintiffand notamatterofpublic rccurd.However,said inttrest,ifany,is

               subotdinatt,junior,andinferiortothelienûfPlaintift'smortgagt.

                                                        PAGE 3
                18-191226 -J:D
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 122 of
                                     123




                    n isisan acticn to foreclox amortgagton realpropeny in M IAM I-DADE County,

              Florida.
              2.    TheCourthasJurisdictiotloverthesubjectmatter,
              3.    On September2.2905,GRACE DENISE SOLIS A/K/A GRACE D .SOLIS executed and
              delivered a promissory note stculing the payment of thc note to CITIBANK, FEDERAL
              SAVm GS D.ANK.A copy oftheNoteisattachedhereto asExbibit''A''.On September2,2005
              GRACE DENISE SOLIS A/K/A GM CE D.SOLIS and SYLVIA SOLIS.DECEASED and
              SHIRLBY JANICE SOLIS cxccuted and delivered am ortgage.The M ortgage was rccorded on
              Sept
                 ember29s2005inOfsciaiRecordsBook23824.Pagc3563,ofthePublicRecordsorM iam i-
              Da eCounty,Florida and mortgaged thepropertydescribedinthe morlgagethen ownedbythe

              Modgagorts).A copyoftheModsagèisattachcdheretoasExhibit41B%'.
              4.     ThePlaintip sM oMgageis11liensuperiorindir ity toanypriororsubscquentright.titlo,
               claim,lienycrintereslofanydefendantin thisactioa,includingbutnotlimitcdto,anyinterest

               arisingoutofMoMgagorts)orMortgagorlsl'predecessorls)and/orsuccessorsin intercst.
                         Plaintiffistheholderoftheori/nalnotesecuredbythemortgage.
               6.        Defendantts)havedefaulted underthcNotcand Mortgageby failingto pay thepahvnent
               dueDeccm ber27.2013,and al1subsequentpayments.
                         PiainliffdedaresthefullamountpayablcundcrtheNoteandM ortgagctobedue,except
               tothtextentanypartofthatamountisorwouldbesubjccttoastamteofIimitationsdelknse.
               8.        Pursuanttoîheterm softhenoteandm ortgage,andexceptforlhoscDefendantswhohave

               becndischargedinbartkruptcyyDefendàmts)owt:Plaintiff$101,833.68thati
                                                                                  sducandowingon
               principalontheNoteand Mortgagt.plusinteresltiom and aherSeptcmbcr27,201Q,andtitlt

                srarch expensesformscertainingneccssarypalicstothisaction.

                                                         PAGE 2
                1:-191226 -JoD
Case 1:19-cv-24042-KMW Document 29-1 Entered on FLSD Docket 08/07/2020 Page 123 of
                                     123

Filing # 78722967 E-Filed 10/02/2018 11:57:50 AM




                                                  INTHECIRCUITCOURTOFTHEELW ENTH
                                                  JUDICIALCIRCUIT IN AND FOR M lAMl-
                                                  DADECOUNTY?FLORIDA
                                                  GENERALJURISDICTION DIVISION
                                                  CASE N0.

               CITIBANL N.A.,
                     Plaintiff,
               VS.
               GRACE DENISE SOLISA/K/A GRACE
               D.SOLIS;UNKNOW N SPOUSE OF
               GRACEDENISE SOLISA/KJA GM CE
               D.SOLIS;SHIRLEY JANICE SOLIS;
               UNKNOW N SPOUSE OF SHIRLEY
               IANICE SOLIS;THE UNKNOW N HEIRS,
               BENEFICIARIES,DBV ISEES
                GRANTEES,ASSIGNEBS,LIV ORS,
                CREDITORS,TRUSTEES AND ALL
                YTHERSWHOMAY CLAIM AN
                m TEREST IN THE ESTATE OFSYLVIA
                SOLI& DECEASED;EDW ARD SOLIS;
                CIMBANL N.A.SUCCESSOR BY
                M ERGER TO CITIBANK (SOUTH
                DAKOTA),N.A.;13500NE 30 COURT,
                LLC;ANY AND A LL 1.1N> 0%
                PARTIES CLAIM m G BY,THROUGH ,
                UNDEK AND AGAINSTTHEHEREY
                NAMED INDIVIDUAL DEFENDANTIS)
                wHO ARE NOT KNOW N TO BE DEAD
                OR ALIVE,W HETHER SAID
                UNKNOW N PARTIES M AY CLAIM AN
                INTEREST .
                         AS SPOUSES,HEIRS
                DEVISEES,GRANTEES,OROV ER
                CLAIMANTS.
                     Defendantts).
                                                   /
                          W RIFIED COM PIaAINT FOR FORRCLOS-
                                                           URE OF M ORTGAGE
                      Plaintiff,CITIBANK,N.A.,suestheDdkmdantsandalleges:
                                     COUNT I- MORTGAGE FORECLOSURE


                                                    PAGE 1
                 11191226 >JoD
